
	
		II
		111th CONGRESS
		1st Session
		S. 1808
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2009
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To control Federal spending now.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Control Spending Now
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Reforming the budget and spending process
					Subtitle A—Targeting congressional earmarks
					Sec. 1101. Short title.
					Sec. 1102. Reform of consideration of appropriations bills in
				the Senate.
					Subtitle B—Giving the President the power to eliminate
				wasteful spending
					Sec. 1201. Short title.
					Sec. 1202. Legislative line-item veto.
					Sec. 1203. Technical and conforming amendments.
					Sec. 1204. Sense of Congress on abuse of proposed repeals and
				cancellations.
					Subtitle C—Restoring strong Pay-As-You-Go
				requirements
					Sec. 1301. Definitions.
					Sec. 1302. PAYGO estimates and PAYGO scorecards.
					Sec. 1303. Annual report and sequestration order.
					Sec. 1304. Calculating a sequestration.
					Sec. 1305. Application of BBEDCA.
					Sec. 1306. Technical corrections.
					Sec. 1307. Conforming amendments.
					Sec. 1308. Exempt programs and activities.
					Sec. 1309. Expiration.
					Subtitle D—Reforming the budget process
					Sec. 1401. Short title.
					Sec. 1402. Revision of timetable.
					Sec. 1403. Amendments to the Congressional Budget and
				Impoundment Control Act of 1974.
					Sec. 1404. Amendments to title
				31, United States Code.
					Sec. 1405. Two-year appropriations; title and style of
				appropriations Acts.
					Sec. 1406. Multiyear authorizations.
					Sec. 1407. Government plans on a biennial basis.
					Sec. 1408. Biennial appropriations bills.
					Sec. 1409. Report on two-year fiscal period.
					Sec. 1410. Effective date.
					TITLE II—Making Congress tighten its belt
					Sec. 2001. Ending automatic pay raises for Members of
				Congress.
					Sec. 2002. Cutting spending on congressional
				offices.
					Sec. 2003. Improving Senate efficiency and
				transparency.
					TITLE III—Ending corporate welfare
					Sec. 3001. Ending the Wall Street bail-out.
					Sec. 3002. Ending subsidies for private student loan
				companies.
					Sec. 3003. Bringing down prices for prescription drugs by
				permitting drug reimportation.
					Sec. 3004. Bringing down prices for prescription drugs by
				extending 340B discounted drug pricing to managed care
				organizations.
					Sec. 3005. Bringing down prices for prescription drugs by
				increasing the Medicaid drug rebate.
					Sec. 3006. Ending taxpayer subsidies for exporters.
					Sec. 3007. Reducing taxpayer subsidies for exporters of
				agriculture commodities.
					Sec. 3008. Making companies pay when they fail FDA quality
				inspections.
					TITLE IV—Ending taxpayer subsidies for big
				agribusinesses
					Sec. 4001. Reforming irrigation subsidies.
					Sec. 4002. Reforming crop insurance subsidies.
					Sec. 4003. Reducing direct payments to large
				landowners.
					Sec. 4004. Cutting farm subsidies for high-income
				individuals.
					Sec. 4005. Eliminating the cotton storage subsidy.
					Sec. 4006. Ending subsidized grazing fees.
					TITLE V—Ending taxpayer subsidies for the use of public resources
				and government services
					Sec. 5001. Preventing giveaways of the public
				spectrum.
					Sec. 5002. Eliminating double subsidies for hardrock mining by
				repealing percentage depletion allowances.
					Sec. 5003. Ending subsidies for hardrock mining on public lands
				by imposing mining royalties and claim fees.
					Sec. 5004. Reducing State subsidies for onshore oil, gas, coal,
				and mineral leases on public lands.
					Sec. 5005. Reducing subsidies for oil, gas, and geothermal
				energy production on public lands.
					Sec. 5006. Reducing aviation subsidies.
					Sec. 5007. Targeting Medicare prescription drug assistance to
				those who need it most.
					TITLE VI—Targeting wasteful or unnecessary government
				spending
					Sec. 6001. Delaying a lunar mission.
					Sec. 6002. Eliminating the V–22 Osprey.
					Sec. 6003. Cutting C–17s.
					Sec. 6004. Ending spending for high-risk
				satellites.
					Sec. 6005. Reducing cost overruns and delays on major weapons
				systems.
					Sec. 6006. Reducing spending on unneeded defense spare
				parts.
					Sec. 6007. Reducing overpayments to defense
				contractors.
					Sec. 6008. Ending wasteful intelligence spending.
					Sec. 6009. Ending the IRS slush fund.
					Sec. 6010. Rescinding unspent earmarks.
					Sec. 6011. Repealing the rail-line relocation
				program.
					Sec. 6012. Eliminating Radio/TV marti at the Office of Cuba
				Broadcasting.
					Sec. 6013. Ending support for the Colombian
				military.
				
			IReforming the
			 budget and spending process
			ATargeting
			 congressional earmarks
				1101.Short titleThis subtitle may be cited as the
			 Fiscal Discipline, Earmark Reform, and
			 Accountability Act.
				1102.Reform of consideration of appropriations
			 bills in the Senate
					(a)In generalRule XVI of the Standing Rules of the
			 Senate is amended by adding at the end the following:
						
							9.(a)On a point of order made by any
				Senator:
								(1)No new or general legislation nor any
				unauthorized appropriation may be included in any general appropriation
				bill.
								(2)No amendment may be received to any general
				appropriation bill the effect of which will be to add an unauthorized
				appropriation to the bill.
								(3)No unauthorized appropriation may be
				included in any amendment between the Houses, or any amendment thereto, in
				relation to a general appropriation bill.
								(b)(1)If a point of order under subparagraph
				(a)(1) against a Senate bill or amendment is sustained—
									(A)the new or general legislation or
				unauthorized appropriation shall be struck from the bill or amendment;
				and
									(B)any modification of total amounts
				appropriated necessary to reflect the deletion of the matter struck from the
				bill or amendment shall be made.
									(2)If a point of order under subparagraph
				(a)(1) against an Act of the House of Representatives is sustained when the
				Senate is not considering an amendment in the nature of a substitute, an
				amendment to the House bill is deemed to have been adopted that—
									(A)strikes the new or general legislation or
				unauthorized appropriation from the bill; and
									(B)modifies, if necessary, the total amounts
				appropriated by the bill to reflect the deletion of the matter struck from the
				bill.
									(c)If the point of order against an amendment
				under subparagraph (a)(2) is sustained, the amendment shall be out of order and
				may not be considered.
							(d)(1)If a point of order under subparagraph
				(a)(3) against a Senate amendment is sustained—
									(A)the unauthorized appropriation shall be
				struck from the amendment;
									(B)any modification of total amounts
				appropriated necessary to reflect the deletion of the matter struck from the
				amendment shall be made; and
									(C)after all other points of order under this
				paragraph have been disposed of, the Senate shall proceed to consider the
				amendment as so modified.
									(2)If a point of order under subparagraph
				(a)(3) against a House of Representatives amendment is sustained—
									(A)an
				amendment to the House amendment is deemed to have been adopted that—
										(i)strikes the new or general legislation or
				unauthorized appropriation from the House amendment; and
										(ii)modifies, if necessary, the total amounts
				appropriated by the bill to reflect the deletion of the matter struck from the
				House amendment; and
										(B)after all other points of order under this
				paragraph have been disposed of, the Senate shall proceed to consider the
				question of whether to concur with further amendment.
									(e)The disposition of a point of order made
				under any other paragraph of this rule, or under any other Standing Rule of the
				Senate, that is not sustained, or is waived, does not preclude, or affect, a
				point of order made under subparagraph (a) with respect to the same
				matter.
							(f)A point of order under subparagraph (a) may
				be waived only by a motion agreed to by the affirmative vote of three-fifths of
				the Senators duly chosen and sworn. If an appeal is taken from the ruling of
				the Presiding Officer with respect to such a point of order, the ruling of the
				Presiding Officer shall be sustained absent an affirmative vote of three-fifths
				of the Senators duly chosen and sworn.
							(g)Notwithstanding any other rule of the
				Senate, it shall be in order for a Senator to raise a single point of order
				that several provisions of a general appropriation bill or an amendment between
				the Houses on a general appropriation bill violate subparagraph (a). The
				Presiding Officer may sustain the point of order as to some or all of the
				provisions against which the Senator raised the point of order. If the
				Presiding Officer so sustains the point of order as to some or all of the
				provisions against which the Senator raised the point of order, then only those
				provisions against which the Presiding Officer sustains the point of order
				shall be deemed stricken pursuant to this paragraph. Before the Presiding
				Officer rules on such a point of order, any Senator may move to waive such a
				point of order, in accordance with subparagraph (f), as it applies to some or
				all of the provisions against which the point of order was raised. Such a
				motion to waive is amendable in accordance with the rules and precedents of the
				Senate. After the Presiding Officer rules on such a point of order, any Senator
				may appeal the ruling of the Presiding Officer on such a point of order as it
				applies to some or all of the provisions on which the Presiding Officer
				ruled.
							(h)For purposes of this paragraph:
								(1)The term new or general
				legislation has the meaning given that term when it is used in paragraph
				2 of this rule.
								(2)The term new matter means
				matter not committed to conference by either House of Congress.
								(3)(A)The term unauthorized
				appropriation means a congressionally directed spending
				item as defined in rule XLIV—
										(i)that is not specifically authorized by law
				or Treaty stipulation (unless the appropriation has been specifically
				authorized by an Act or resolution previously passed by the Senate during the
				same session or proposed in pursuance of an estimate submitted in accordance
				with law); or
										(ii)the amount of which exceeds the amount
				specifically authorized by law or Treaty stipulation (or specifically
				authorized by an Act or resolution previously passed by the Senate during the
				same session or proposed in pursuance of an estimate submitted in accordance
				with law) to be appropriated.
										(B)An
				appropriation is not specifically authorized if it is restricted or directed
				to, or authorized to be obligated or expended for the benefit of, an
				identifiable person, program, project, entity, or jurisdiction by earmarking or
				other specification, whether by name or description, in a manner that is so
				restricted, directed, or authorized that it applies only to a single
				identifiable person, program, project, entity, or jurisdiction, unless the
				identifiable person, program, project, entity, or jurisdiction to which the
				restriction, direction, or authorization applies is described or otherwise
				clearly identified in a law or Treaty stipulation (or an Act or resolution
				previously passed by the Senate during the same session or in the estimate
				submitted in accordance with law) that specifically provides for the
				restriction, direction, or authorization of appropriation for such person,
				program, project, entity, or jurisdiction.
									10. (a)On a point of order made by any Senator, no
				new or general legislation, nor any unauthorized appropriation, new matter, or
				nongermane matter may be included in any conference report on a general
				appropriation bill.
							(b)If the point of order against a conference
				report under subparagraph (a) is sustained—
								(1)the new or general legislation,
				unauthorized appropriation, new matter, or nongermane matter in such conference
				report shall be deemed to have been struck;
								(2)any modification of total amounts
				appropriated necessary to reflect the deletion of the matter struck shall be
				deemed to have been made;
								(3)when all other points of order under this
				paragraph have been disposed of—
									(A)the Senate shall proceed to consider the
				question of whether the Senate should recede from its amendment to the House
				bill, or its disagreement to the amendment of the House, and concur with a
				further amendment, which further amendment shall consist of only that portion
				of the conference report not deemed to have been struck (together with any
				modification of total amounts appropriated);
									(B)the question shall be debatable; and
									(C)no further amendment shall be in order;
				and
									(4)if the Senate agrees to the amendment, then
				the bill and the Senate amendment thereto shall be returned to the House for
				its concurrence in the amendment of the Senate.
								(c)The disposition of a point of order made
				under any other paragraph of this rule, or under any other Standing Rule of the
				Senate, that is not sustained, or is waived, does not preclude, or affect, a
				point of order made under subparagraph (a) with respect to the same
				matter.
							(d)A point of order under subparagraph (a) may
				be waived only by a motion agreed to by the affirmative vote of three-fifths of
				the Senators duly chosen and sworn. If an appeal is taken from the ruling of
				the Presiding Officer with respect to such a point of order, the ruling of the
				Presiding Officer shall be sustained absent an affirmative vote of three-fifths
				of the Senators duly chosen and sworn.
							(e)Notwithstanding any other rule of the
				Senate, it shall be in order for a Senator to raise a single point of order
				that several provisions of a conference report on a general appropriation bill
				violate subparagraph (a). The Presiding Officer may sustain the point of order
				as to some or all of the provisions against which the Senator raised the point
				of order. If the Presiding Officer so sustains the point of order as to some or
				all of the provisions against which the Senator raised the point of order, then
				only those provisions against which the Presiding Officer sustains the point of
				order shall be deemed stricken pursuant to this paragraph. Before the Presiding
				Officer rules on such a point of order, any Senator may move to waive such a
				point of order, in accordance with subparagraph (d), as it applies to some or
				all of the provisions against which the point of order was raised. Such a
				motion to waive is amendable in accordance with the rules and precedents of the
				Senate. After the Presiding Officer rules on such a point of order, any Senator
				may appeal the ruling of the Presiding Officer on such a point of order as it
				applies to some or all of the provisions on which the Presiding Officer
				ruled.
							(f)For purposes of this paragraph:
								(1)The terms new or general
				legislation, new matter, and unauthorized
				appropriation have the same meaning as in paragraph 9.
								(2)The term nongermane matter has
				the same meaning as in rule XXII and under the precedents attendant thereto, as
				of the beginning of the 110th
				Congress.
								.
					(b)Requiring conference reports To be
			 searchable onlineParagraph
			 3(a)(2) of rule XLIV of the Standing Rules of the Senate is amended by
			 inserting in an searchable format after
			 available.
					BGiving the
			 President the power to eliminate wasteful spending
				1201.Short titleThis subtitle may be cited as the
			 Congressional Accountability and
			 Line-Item Veto Act of 2009.
				1202.Legislative line-item vetoTitle X of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking
			 all of part B (except for sections 1016 and 1013, which are redesignated as
			 sections 1019 and 1020, respectively) and part C and inserting the
			 following:
					
						BLegislative Line-Item Veto
							1011.Line-item veto authority(a)Proposed cancellationsWithin 30 calendar days after the enactment
				of any bill or joint resolution containing any congressional earmark or
				providing any limited tariff benefit or targeted tax benefit, the President may
				propose, in the manner provided in subsection (b), the repeal of the
				congressional earmark or the cancellation of any limited tariff benefit or
				targeted tax benefit. If the 30 calendar-day period expires during a period
				where either House of Congress stands adjourned sine die at the end of Congress
				or for a period greater than 30 calendar days, the President may propose a
				cancellation under this section and transmit a special message under subsection
				(b) on the first calendar day of session following such a period of
				adjournment.
								(b)Transmittal of Special Message
									(1)Special message
										(A)In generalThe President may transmit to the Congress
				a special message proposing to repeal any congressional earmarks or to cancel
				any limited tariff benefits or targeted tax benefits.
										(B)Contents of special messageEach special message shall specify, with
				respect to the congressional earmarks, limited tariff benefits, or targeted tax
				benefits to be repealed or canceled—
											(i)the congressional earmark that the
				President proposes to repeal or the limited tariff benefit or the targeted tax
				benefit that the President proposes be canceled;
											(ii)the specific project or governmental
				functions involved;
											(iii)the reasons why such congressional earmark
				should be repealed or such limited tariff benefit or targeted tax benefit
				should be canceled;
											(iv)to the maximum extent practicable, the
				estimated fiscal, economic, and budgetary effect (including the effect on
				outlays and receipts in each fiscal year) of the proposed repeal or
				cancellation;
											(v)to the maximum extent practicable, all
				facts, circumstances, and considerations relating to or bearing upon the
				proposed repeal or cancellation and the decision to propose the repeal or
				cancellation, and the estimated effect of the proposed repeal or cancellation
				upon the objects, purposes, or programs for which the congressional earmark,
				limited tariff benefit, or the targeted tax benefit is provided;
											(vi)a numbered list of repeals and
				cancellations to be included in an approval bill that, if enacted, would repeal
				congressional earmarks and cancel limited tariff benefits or targeted tax
				benefits proposed in that special message; and
											(vii)if the special message is transmitted
				subsequent to or at the same time as another special message, a detailed
				explanation why the proposed repeals or cancellations are not substantially
				similar to any other proposed repeal or cancellation in such other
				message.
											(C)Duplicative proposals
				prohibitedThe President may
				not propose to repeal or cancel the same or substantially similar congressional
				earmark, limited tariff benefit, or targeted tax benefit more than one time
				under this Act.
										(D)Maximum number of special
				messagesThe President may
				not transmit to the Congress more than one special message under this
				subsection related to any bill or joint resolution described in subsection (a),
				but may transmit not more than 2 special messages for any omnibus budget
				reconciliation or appropriation measure.
										(2)Enactment of approval bill
										(A)Deficit reductionCongressional earmarks, limited tariff
				benefits, or targeted tax benefits which are repealed or canceled pursuant to
				enactment of a bill as provided under this section shall be dedicated only to
				reducing the deficit or increasing the surplus.
										(B)Adjustment of levels in the concurrent
				resolution on the budgetNot
				later than 5 days after the date of enactment of an approval bill as provided
				under this section, the chairs of the Committees on the Budget of the Senate
				and the House of Representatives shall revise allocations and aggregates and
				other appropriate levels under the appropriate concurrent resolution on the
				budget to reflect the repeal or cancellation, and the applicable committees
				shall report revised suballocations pursuant to section 302(b), as
				appropriate.
										(C)Adjustments to statutory
				limitsAfter enactment of an
				approval bill as provided under this section, the Office of Management and
				Budget shall revise applicable limits under the Balanced Budget and Emergency
				Deficit Control Act of 1985, as appropriate.
										(D)Trust funds and special fundsNotwithstanding subparagraph (A), nothing
				in this part shall be construed to require or allow the deposit of amounts
				derived from a trust fund or special fund which are canceled pursuant to
				enactment of a bill as provided under this section to any other fund.
										1012.Procedures for expedited
		  consideration(a)Expedited Consideration
									(1)In generalThe majority leader or minority leader of
				each House or his designee shall (by request) introduce an approval bill as
				defined in section 1017 not later than the third day of session of that House
				after the date of receipt of a special message transmitted to the Congress
				under section 1011(b). If the bill is not introduced as provided in the
				preceding sentence in either House, then, on the fourth day of session of that
				House after the date of receipt of the special message, any Member of that
				House may introduce the bill.
									(2)Consideration in the house of
				representatives
										(A)Referral and reportingAny committee of the House of
				Representatives to which an approval bill is referred shall report it to the
				House without amendment not later than the seventh legislative day after the
				date of its introduction. If a committee fails to report the bill within that
				period or the House has adopted a concurrent resolution providing for
				adjournment sine die at the end of a Congress, such committee shall be
				automatically discharged from further consideration of the bill and it shall be
				placed on the appropriate calendar.
										(B)Proceeding to considerationAfter an approval bill is reported by or
				discharged from committee or the House has adopted a concurrent resolution
				providing for adjournment sine die at the end of a Congress, it shall be in
				order to move to proceed to consider the approval bill in the House. Such a
				motion shall be in order only at a time designated by the Speaker in the
				legislative schedule within two legislative days after the day on which the
				proponent announces his intention to offer the motion. Such a motion shall not
				be in order after the House has disposed of a motion to proceed with respect to
				that special message. The previous question shall be considered as ordered on
				the motion to its adoption without intervening motion. A motion to reconsider
				the vote by which the motion is disposed of shall not be in order.
										(C)ConsiderationThe approval bill shall be considered as
				read. All points of order against an approval bill and against its
				consideration are waived. The previous question shall be considered as ordered
				on an approval bill to its passage without intervening motion except five hours
				of debate equally divided and controlled by the proponent and an opponent and
				one motion to limit debate on the bill. A motion to reconsider the vote on
				passage of the bill shall not be in order.
										(D)Senate billAn approval bill received from the Senate
				shall not be referred to committee.
										(3)Consideration in the senate
										(A)Referral and reportingAny committee of the Senate to which an
				approval bill is referred shall report it to the Senate without amendment not
				later than the seventh legislative day after the date of its introduction. If a
				committee fails to report the bill within that period or the Senate has adopted
				a concurrent resolution providing for adjournment sine die at the end of a
				Congress, such committee shall be automatically discharged from further
				consideration of the bill and it shall be placed on the appropriate
				calendar.
										(B)Motion to proceed to
				considerationAfter an
				approval bill is reported by or discharged from committee or the Senate has
				adopted a concurrent resolution providing for adjournment sine die at the end
				of a Congress, it shall be in order to move to proceed to consider the approval
				bill in the Senate. A motion to proceed to the consideration of a bill under
				this subsection in the Senate shall not be debatable. It shall not be in order
				to move to reconsider the vote by which the motion to proceed is agreed to or
				disagreed to.
										(C)Limits on debateDebate in the Senate on a bill under this
				subsection, and all debatable motions and appeals in connection therewith
				(including debate pursuant to subparagraph (D)), shall not exceed 10 hours,
				equally divided and controlled in the usual form.
										(D)AppealsDebate in the Senate on any debatable
				motion or appeal in connection with a bill under this subsection shall be
				limited to not more than 1 hour, to be equally divided and controlled in the
				usual form.
										(E)Motion to limit debateA motion in the Senate to further limit
				debate on a bill under this subsection is not debatable.
										(F)Motion to recommitA motion to recommit a bill under this
				subsection is not in order.
										(G)Consideration of the house bill
											(i)In generalIf the Senate has received the House
				companion bill to the bill introduced in the Senate prior to a vote under
				subparagraph (C), then the Senate may consider, and the vote under subparagraph
				(C) may occur on, the House companion bill.
											(ii)Procedure after vote on senate
				billIf the Senate votes,
				pursuant to subparagraph (C), on the bill introduced in the Senate, then
				immediately following that vote, or upon receipt of the House companion bill,
				the House bill shall be deemed to be considered, read the third time, and the
				vote on passage of the Senate bill shall be considered to be the vote on the
				bill received from the House.
											(b)Amendments ProhibitedNo amendment to, or motion to strike a
				provision from, a bill considered under this section shall be in order in
				either the Senate or the House of Representatives.
								1013.Presidential deferral
		  authority(a)Temporary Presidential Authority To
				Withhold Congressional Earmarks
									(1)In generalAt the same time as the President transmits
				to the Congress a special message pursuant to section 1011(b), the President
				may direct that any congressional earmark to be repealed in that special
				message shall not be made available for obligation for a period of 45 calendar
				days of continuous session of the Congress after the date on which the
				President transmits the special message to the Congress.
									(2)Early availabilityThe President shall make any congressional
				earmark deferred pursuant to paragraph (1) available at a time earlier than the
				time specified by the President if the President determines that continuation
				of the deferral would not further the purposes of this Act.
									(b)Temporary presidential authority To suspend
				a limited tariff benefit
									(1)In generalAt the same time as the President transmits
				to the Congress a special message pursuant to section 1011(b), the President
				may suspend the implementation of any limited tariff benefit proposed to be
				canceled in that special message for a period of 45 calendar days of continuous
				session of the Congress after the date on which the President transmits the
				special message to the Congress.
									(2)Early availabilityThe President shall terminate the
				suspension of any limited tariff benefit at a time earlier than the time
				specified by the President if the President determines that continuation of the
				suspension would not further the purposes of this Act.
									(c)Temporary Presidential Authority To Suspend
				a Targeted Tax Benefit
									(1)In generalAt the same time as the President transmits
				to the Congress a special message pursuant to section 1011(b), the President
				may suspend the implementation of any targeted tax benefit proposed to be
				repealed in that special message for a period of 45 calendar days of continuous
				session of the Congress after the date on which the President transmits the
				special message to the Congress.
									(2)Early availabilityThe President shall terminate the
				suspension of any targeted tax benefit at a time earlier than the time
				specified by the President if the President determines that continuation of the
				suspension would not further the purposes of this Act.
									1014.Identification of targeted tax
		  benefits(a)StatementThe chairman of the Committee on Ways and
				Means of the House of Representatives and the chairman of the Committee on
				Finance of the Senate acting jointly (hereafter in this subsection referred to
				as the chairmen) shall review any revenue or reconciliation bill
				or joint resolution which includes any amendment to the Internal Revenue Code
				of 1986 that is being prepared for filing by a committee of conference of the
				two Houses, and shall identify whether such bill or joint resolution contains
				any targeted tax benefits. The chairmen shall provide to the committee of
				conference a statement identifying any such targeted tax benefits or declaring
				that the bill or joint resolution does not contain any targeted tax benefits.
				Any such statement shall be made available to any Member of Congress by the
				chairmen immediately upon request.
								(b)Statement Included in Legislation
									(1)In generalNotwithstanding any other rule of the House
				of Representatives or any rule or precedent of the Senate, any revenue or
				reconciliation bill or joint resolution which includes any amendment to the
				Internal Revenue Code of 1986 reported by a committee of conference of the two
				Houses may include, as a separate section of such bill or joint resolution, the
				information contained in the statement of the chairmen, but only in the manner
				set forth in paragraph (2).
									(2)ApplicabilityThe separate section permitted under
				subparagraph (A) shall read as follows: Section 1021 of the
				Congressional Budget and Impoundment Control Act of 1974 shall ______ apply to
				________., with the blank spaces being filled in with—
										(A)in any case in which the chairmen identify
				targeted tax benefits in the statement required under subsection (a), the word
				only in the first blank space and a list of all of the specific
				provisions of the bill or joint resolution in the second blank space; or
										(B)in any case in which the chairmen declare
				that there are no targeted tax benefits in the statement required under
				subsection (a), the word not in the first blank space and the
				phrase any provision of this Act in the second blank space.
										(c)Identification in Revenue
				EstimateWith respect to any
				revenue or reconciliation bill or joint resolution with respect to which the
				chairmen provide a statement under subsection (a), the Joint Committee on
				Taxation shall—
									(1)in the case of a statement described in
				subsection (b)(2)(A), list the targeted tax benefits in any revenue estimate
				prepared by the Joint Committee on Taxation for any conference report which
				accompanies such bill or joint resolution, or
									(2)in the case of a statement described in 13
				subsection (b)(2)(B), indicate in such revenue estimate that no provision in
				such bill or joint resolution has been identified as a targeted tax
				benefit.
									(d)President’s AuthorityIf any revenue or reconciliation bill or
				joint resolution is signed into law—
									(1)with a separate section described in
				subsection (b)(2), then the President may use the authority granted in this
				section only with respect to any targeted tax benefit in that law, if any,
				identified in such separate section; or
									(2)without a separate section described in
				subsection (b)(2), then the President may use the authority granted in this
				section with respect to any targeted tax benefit in that law.
									1015.Treatment of
		  cancellationsThe repeal of any congressional earmark or
				cancellation of any limited tariff benefit or targeted tax benefit shall take
				effect only upon enactment of the applicable approval bill. If an approval bill
				is not enacted into law before the end of the applicable period under section
				1013, then all proposed repeals and cancellations contained in that bill shall
				be null and void and any such congressional earmark, limited tariff benefit, or
				targeted tax benefit shall be effective as of the original date provided in the
				law to which the proposed repeals or cancellations applied.
							1016.Reports by Comptroller
		  GeneralWith respect to each special message under
				this part, the Comptroller General shall issue to the Congress a report
				determining whether any congressional earmark is not repealed or limited tariff
				benefit or targeted tax benefit continues to be suspended after the deferral
				authority set forth in section 1013 of the President has expired.
							1017.DefinitionsAs used in this part:
								(1)Appropriation lawThe term appropriation law
				means an Act referred to in section 105 of title 1, United States Code,
				including any general or special appropriation Act, or any Act making
				supplemental, deficiency, or continuing appropriations, that has been signed
				into law pursuant to Article I, section 7, of the Constitution of the United
				States.
								(2)Approval billThe term approval bill means a
				bill or joint resolution which only approves proposed repeals of congressional
				earmarks or cancellations of limited tariff benefits or targeted tax benefits
				in a special message transmitted by the President under this part and—
									(A)the title of which is as follows: A
				bill approving the proposed repeals and cancellations transmitted by the
				President on ___, the blank space being filled in with the date of
				transmission of the relevant special message and the public law number to which
				the message relates;
									(B)which does not have a preamble;
									(C)which provides only the following after the
				enacting clause: That the Congress approves of proposed repeals and
				cancellations ___, the blank space being filled in with a list of the
				repeals and cancellations contained in the President’s special message,
				as transmitted by the President in a special message on ____,
				the blank space being filled in with the appropriate date, regarding
				____., the blank space being filled in with the public law number to
				which the special message relates;
									(D)which only includes proposed repeals and
				cancellations that are estimated by CBO to meet the definition of congressional
				earmark or limited tariff benefits, or that are identified as targeted tax
				benefits pursuant to section 1014; and
									(E)if no CBO estimate is available, then the
				entire list of legislative provisions proposed by the President is inserted in
				the second blank space in subparagraph (C).
									(3)Calendar dayThe term calendar day means a
				standard 24-hour period beginning at midnight.
								(4)Cancel or cancellationThe terms cancel or
				cancellation means to prevent—
									(A)a limited tariff benefit from having legal
				force or effect, and to make any necessary, conforming statutory change to
				ensure that such limited tariff benefit is not implemented; or
									(B)a targeted tax benefit from having legal
				force or effect, and to make any necessary, conforming statutory change to
				ensure that such targeted tax benefit is not implemented and that any budgetary
				resources are appropriately canceled.
									(5)CBOThe term CBO means the
				Director of the Congressional Budget Office.
								(6)Congressional earmarkThe term congressional earmark
				means a provision or report language included primarily at the request of a
				Member, Delegate, Resident Commissioner, or Senator providing, authorizing or
				recommending a specific amount of discretionary budget authority, credit
				authority, or other spending authority for a contract, loan, loan guarantee,
				grant, loan authority, or other expenditure with or to an entity, or targeted
				to a specific State, locality or Congressional district, other than through a
				statutory or administrative formula-driven or competitive award process.
								(7)EntityAs used in paragraph (6), the term
				entity includes a private business, State, territory or locality,
				or Federal entity.
								(8)Limited tariff benefitThe term limited tariff
				benefit means any provision of law that modifies the Harmonized Tariff
				Schedule of the United States in a manner that benefits 10 or fewer entities
				(as defined in paragraph (12)(B)).
								(9)OMBThe term OMB means the
				Director of the Office of Management and Budget.
								(10)Omnibus reconciliation or appropriation
				measureThe term
				omnibus reconciliation or appropriation measure means—
									(A)in the case of a reconciliation bill, any
				such bill that is reported to its House by the Committee on the Budget;
				or
									(B)in the case of an appropriation measure,
				any such measure that provides appropriations for programs, projects, or
				activities falling within 2 or more section 302(b) suballocations.
									(11)Targeted tax benefitThe term targeted tax benefit
				means—
									(A)any revenue provision that—
										(i)provides a Federal tax deduction, credit,
				exclusion, or preference to a particular beneficiary or limited group of
				beneficiaries under the Internal Revenue Code of 1986; and
										(ii)contains eligibility criteria that are not
				uniform in application with respect to potential beneficiaries of such
				provision; or
										(B)any Federal tax provision which provides
				one beneficiary temporary or permanent transition relief from a change to the
				Internal Revenue Code of 1986.
									1018.ExpirationThis title shall have no force or effect on
				or after December 31,
				2014
							.
				1203.Technical and conforming
			 amendments
					(a)Exercise of Rulemaking PowersSection 904 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 621 note) is amended—
						(1)in subsection (a), by striking
			 1017 and inserting 1012; and
						(2)in subsection (d), by striking
			 section 1017 and inserting section 1012.
						(b)Analysis by Congressional Budget
			 OfficeSection 402 of the
			 Congressional Budget Act of 1974 is amended by inserting (a)
			 after 402. and by adding at the end the following new
			 subsection:
						
							(b)Upon the receipt of a special message under
				section 1011 proposing to repeal any congressional earmark, the Director of the
				Congressional Budget Office shall prepare an estimate of the savings in budget
				authority or outlays resulting from such proposed repeal relative to the most
				recent levels calculated consistent with the methodology used to calculate a
				baseline under section 257 of the Balanced Budget and Emergency Deficit Control
				Act of 1985 and included with a budget submission under section 1105(a) of
				title 31, United States Code, and transmit such estimate to the chairmen of the
				Committees on the Budget of the House of Representatives and
				Senate.
							.
					(c)Clerical Amendments(1)Section 1(a) of the Congressional Budget
			 and Impoundment Control Act of 1974 is amended by striking the last
			 sentence.
						(2)Section 1022(c) of such Act (as
			 redesignated) is amended is amended by striking rescinded or that is to
			 be reserved and insert canceled and by striking
			 1012 and inserting 1011.
						(3)Table of ContentsThe table of contents set forth in section
			 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended
			 by deleting the contents for parts B and C of title X and inserting the
			 following:
							
								
									Part B—Legislative Line-Item
				Veto
									Sec. 1011. Line-item veto
				authority.
									Sec. 1012. Procedures for
				expedited consideration.
									Sec. 1013. Presidential
				deferral authority.
									Sec. 1014. Identification of
				targeted tax benefits.
									Sec. 1015. Treatment of
				cancellations.
									Sec. 1016. Reports by
				Comptroller General.
									Sec. 1017.
				Definitions.
									Sec. 1018.
				Expiration.
									Sec. 1019. Suits by Comptroller
				General.
									Sec. 1020. Proposed Deferrals
				of budget
				authority.
								
								.
						(d)Effective
			 DateThe amendments made by
			 this subtitle shall take effect on the date of its enactment and apply only to
			 any congressional earmark, limited tariff benefit, or targeted tax benefit
			 provided in an Act enacted on or after the date of enactment of this
			 Act.
					1204.Sense of Congress on abuse of proposed
			 repeals and cancellationsIt
			 is the sense of Congress no President or any executive branch official should
			 condition the inclusion or exclusion or threaten to condition the inclusion or
			 exclusion of any proposed repeal or cancellation in any special message under
			 this section upon any vote cast or to be cast
				CRestoring strong
			 Pay-As-You-Go requirements
				1301.DefinitionsAs used in this subtitle—
					(1)The term
			 BBEDCA means the Balanced Budget and Emergency Deficit Control Act
			 of 1985.
					(2)The definitions
			 set forth in section 3 of the Congressional Budget and Impoundment Control Act
			 of 1974 and in section 250 of BBEDCA shall apply to this subtitle, except to
			 the extent that they are specifically modified as follows:
						(A)The term
			 outyear means a fiscal year that occurs one or more years after
			 the budget year.
						(B)In section 250(c)(8)(C), the reference to
			 the food stamp program shall be deemed to be a reference to the Supplemental
			 Nutrition Assistance Program.
						(3)(A)The term budgetary
			 effects means the amounts by which PAYGO legislation changes direct
			 spending or revenues relative to the baseline and shall be determined on the
			 basis of estimates included by reference in the PAYGO Act or prepared under
			 section 4(d)(3), as applicable. Budgetary effects that increase direct spending
			 or decrease revenues are termed costs and budgetary effects that
			 increase revenues or decrease direct spending are termed
			 savings.
						(B)For purposes of these definitions,
			 off-budget effects shall be counted as budgetary effects unless such changes
			 flow directly from amendments to title II of the Social Security Act and
			 related provisions of the Internal Revenue Code of 1986 and debt service
			 effects shall not be counted as budgetary effects.
						(C)Solely for purposes of recording entries on
			 a PAYGO scorecard, provisions in appropriations Acts are also considered to be
			 budgetary effects for purposes of this subtitle if such provisions make outyear
			 modifications to substantive law, except that provisions for which the outlay
			 effects net to zero over a period consisting of the current year, the budget
			 year, and the 4 subsequent years shall not be considered budgetary effects. For
			 purposes of this paragraph, the term, modifications to substantive
			 law refers to changes to or restrictions on entitlement law or other
			 mandatory spending contained in appropriations Acts, notwithstanding section
			 250(c)(8) of BBEDCA. Provisions in appropriations Acts that are neither outyear
			 modifications to substantive law nor changes in revenues have no budgetary
			 effects for purposes of this subtitle.
						(D)If a provision is designated as an
			 emergency requirement under this subtitle and is also designated as an
			 emergency requirement under the applicable rules of the House of
			 Representatives, CBO shall not include the cost of such a provision in its
			 estimate of the PAYGO legislation’s budgetary effects.
						(4)The term
			 debit refers to the net total amount, when positive, by which
			 costs recorded on the PAYGO scorecards for a fiscal year exceed savings
			 recorded on those scorecards for that year.
					(5)The term
			 entitlement law refers to a section of law which provides
			 entitlement authority.
					(6)The term PAYGO legislation or
			 a PAYGO Act refers to a bill or joint resolution that affects
			 direct spending or revenue relative to the baseline. The budgetary effects of
			 changes in revenues and outyear modifications to substantive law included in
			 appropriation Acts as defined in paragraph (4) shall be treated as if they were
			 contained in PAYGO legislation.
					(7)The term
			 timing shift refers to a delay of the date on which direct
			 spending would otherwise occur from the ninth outyear to the tenth outyear or
			 an acceleration of the date on which revenues would otherwise occur from the
			 tenth outyear to the ninth outyear.
					1302.PAYGO
			 estimates and PAYGO scorecards
					(a)PAYGO
			 estimates(1)A PAYGO Act shall include by reference an
			 estimate of its budgetary effects as determined under section 308(a)(3) of the
			 Congressional Budget Act of 1974, if timely submitted for printing in the
			 Congressional Record by the chairs of the Committees on the Budget of the House
			 of Representatives and the Senate, as applicable, before the vote on the PAYGO
			 legislation. The Clerk of the House or the Secretary of the Senate, as
			 applicable, shall also incorporate by reference such estimate printed in the
			 relevant portion of the Congressional Record under section 308(a)(3) of the
			 Congressional Budget Act of 1974 into the enrollment of a PAYGO Act. Budgetary
			 effects that are not so included shall be determined under section
			 1304(d)(3).
						(2)(A)Section 308(a) of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new paragraph:
								
									(3)CBO paygo
				estimatesBefore a vote in
				either House on a PAYGO Act that, if determined in the affirmative, would clear
				such Act for enrollment, the chairs of the Committees on the Budget of the
				House and Senate, as applicable, shall request from the Director of the
				Congressional Budget Office an estimate of the budgetary effects of such Act
				under the Control Spending Now
				Act. If such an estimate is timely provided, the chairs of the
				Committees on the Budget of the House of Representatives and the Senate shall
				post such estimate on their respective committee websites and cause it to be
				printed in the Congressional Record under the heading PAYGO
				ESTIMATE. For purposes of this section, the Director of the
				Congressional Budget Office shall not count timing shifts in his estimates of
				the budgetary effects of PAYGO legislation (as defined in section 1301 of the
				Control Spending Now
				Act).
									.
							(B)The side heading of section 308(a) of
			 the Congressional Budget Act of 1974 is amended by striking
			 Reports
			 on.
							(b)Section 308 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
						
							(d)Scorekeeping
				guidelinesThe Director of
				the Congressional Budget Office shall provide estimates under this section in
				accordance with the scorekeeping guidelines determined under section 252(d)(5)
				of the Balanced Budget and Emergency Deficit Control Act of 1985. Upon
				agreement, the chairs of the Committees on the Budget of the House of
				Representatives and the Senate shall submit updates to such guidelines for
				printing in the Congressional
				Record.
							.
					(c)OMB PAYGO
			 scorecards
						(1)In
			 generalOMB shall maintain
			 and make publicly available a continuously updated document containing two
			 PAYGO scorecards displaying the budgetary effects of PAYGO legislation as
			 determined under section 308 of the Congressional Budget Act of 1974, applying
			 the look-back requirement in subsection (e) and the averaging requirement in
			 subsection (f), and a separate addendum displaying the estimates of the costs
			 of provisions designated in statute as emergency requirements.
						(2)Estimates in
			 legislationExcept as
			 provided in paragraph (3), in making the calculations for the PAYGO scorecards,
			 OMB shall use the budgetary effects included by reference in the applicable
			 legislation.
						(3)OMB
			 estimatesIf legislation does
			 not contain the estimate of budgetary effects under paragraph (2), then OMB
			 shall score the budgetary effects of that legislation upon its enactment, based
			 on the approaches to scorekeeping set forth in this subtitle.
						(4)5-year
			 scorecardThe first scorecard shall display the budgetary effects
			 of PAYGO legislation in each year over the 5-year period beginning in the
			 budget year.
						(5)10-year
			 scorecardThe second scorecard shall display the budgetary
			 effects of PAYGO legislation in each year over the 10-year period beginning in
			 the budget year.
						(d)Look-Back To
			 capture current-Year effectsFor purposes of this section, OMB
			 shall treat the budgetary effects of PAYGO legislation enacted during a session
			 of Congress that occur during the current year as though they occurred in the
			 budget year.
					(e)Averaging used
			 to measure compliance over 5-Year and 10-Year periodsOMB shall
			 cumulate the budgetary effects of a PAYGO Act over the budget year (which
			 includes any look-back effects under subsection (d)) and—
						(1)for purposes of
			 the 5-year scorecard referred to in subsection (c)(4), the four subsequent
			 outyears, divide that cumulative total by five, and enter the quotient in the
			 budget-year column and in each subsequent column of the 5-year PAYGO scorecard;
			 and
						(2)for purposes of the 10-year scorecard
			 referred to in subsection (c)(5), the nine subsequent outyears, divide that
			 cumulative total by ten, and enter the quotient in the budget-year column and
			 in each subsequent column of the 10-year PAYGO scorecard.
						1303.Annual report
			 and sequestration order
					(a)Annual
			 reportNot later than 14 days
			 (excluding weekends and holidays) after Congress adjourns to end a session, OMB
			 shall make publicly available and cause to be printed in the Federal Register
			 an annual PAYGO report. The report shall include an up-to-date document
			 containing the PAYGO scorecards, information about emergency legislation (if
			 any) designated under this subtitle, information about any sequestration if
			 required by subsection (b), and other data and explanations that enhance public
			 understanding of this subtitle and actions taken under it.
					(b)Sequestration
			 orderIf the annual report
			 issued at the end of a session of Congress under subsection (a) shows a debit
			 on either PAYGO scorecard for the budget year, OMB shall prepare and the
			 President shall issue and include in that report a sequestration order that,
			 upon issuance, shall reduce budgetary resources of direct spending programs by
			 enough to offset that debit as prescribed in section 1306. If there is a debit
			 on both scorecards, the order shall fully offset the larger of the two debits.
			 OMB shall include that order in the annual report and transmit it to the House
			 of Representatives and the Senate. If the President issues a sequestration
			 order, the annual report shall contain, for each budget account to be
			 sequestered, estimates of the baseline level of budgetary resources subject to
			 sequestration, the amount of budgetary resources to be sequestered, and the
			 outlay reductions that will occur in the budget year and the subsequent fiscal
			 year because of that sequestration.
					1304.Calculating a
			 sequestration
					(a)Reducing
			 nonexempt budgetary resources by a uniform percentageOMB shall
			 calculate the uniform percentage by which the budgetary resources of nonexempt
			 direct spending programs are to be sequestered such that the outlay savings
			 resulting from that sequestration, as calculated under subsection (b), shall
			 offset the budget-year debit, if any on the applicable PAYGO scorecard. If the
			 uniform percentage calculated under the prior sentence exceeds 4 percent, the
			 Medicare programs described in section 256(d) of BBEDCA shall be reduced by 4
			 percent and the uniform percentage by which the budgetary resources of all
			 other nonexempt direct spending programs are to be sequestered shall be
			 increased, as necessary, so that the sequestration of Medicare and of all other
			 nonexempt direct spending programs together produce the required outlay
			 savings.
					(b)Outlay
			 savingsIn determining the amount by which a sequestration
			 offsets a budget-year debit, OMB shall count—
						(1)the amount by
			 which the sequestration in a crop year of crop support payments, pursuant to
			 section 256(j) of BBEDCA, reduces outlays in the budget year and the subsequent
			 fiscal year;
						(2)the amount by
			 which the sequestration of Medicare payments in the 12-month period following
			 the sequestration order, pursuant to section 256(d) of BBEDCA, reduces outlays
			 in the budget year and the subsequent fiscal year; and
						(3)the amount by
			 which the sequestration in the budget year of the budgetary resources of other
			 nonexempt mandatory programs reduces outlays in the budget year and in the
			 subsequent fiscal year.
						1305.Application of
			 BBEDCAFor purposes of this
			 subtitle—
					(1)notwithstanding
			 section 275 of BBEDCA, the provisions of sections 255, 256, 257, and 274 of
			 BBEDCA, as amended by this subtitle, shall apply to the provisions of this
			 subtitle;
					(2)references in
			 sections 255, 256, 257, and 274 to this part or this
			 title shall be interpreted as applying to this subtitle;
					(3)references in
			 sections 255, 256, 257, and 274 of BBEDCA to section 254 shall
			 be interpreted as referencing section 1303 of this subtitle;
					(4)the reference in
			 section 256(b) of BBEDCA to section 252 or 253 shall be
			 interpreted as referencing section 1303 of this subtitle;
					(5)the reference in
			 section 256(d)(1) of BBEDCA to section 252 or 253 shall be
			 interpreted as referencing section 1304 of this subtitle;
					(6)the reference in
			 section 256(d)(4) of BBEDCA to section 252 or 253 shall be
			 interpreted as referencing section 1303 of this subtitle;
					(7)section 256(k) of
			 BBEDCA shall apply to a sequestration, if any, under this subtitle; and
					(8)references in section 257(e) of BBEDCA to
			 section 251, 252, or 253 shall be interpreted as referencing
			 section 1302 of this subtitle.
					1306.Technical
			 corrections
					(a)Section 250(c)(18)
			 of BBEDCA is amended by striking the expenses the Federal deposit
			 insurance agencies and inserting the expenses of the Federal
			 deposit insurance agencies.
					(b)Section 256(k)(1)
			 of BBEDCA is amended by striking in paragraph (5) and inserting
			 in paragraph (6).
					1307.Conforming
			 amendments
					(a)Section 256(a) of
			 BBEDCA is repealed.
					(b)Section 256(b) of
			 BBEDCA is amended by striking origination fees under sections 438(c)(2)
			 and 455(c) of that Act shall each be increased by 0.50 percentage
			 point. and inserting in lieu thereof origination fees under
			 sections 438(c) (2) and (6) and 455(c) and loan processing and issuance fees
			 under section 428(f)(1)(A)(ii) of that Act shall each be increased by the
			 uniform percentage specified in that sequestration order, and, for student
			 loans originated during the period of the sequestration, special allowance
			 payments under section 438(b) of that Act accruing during the period of the
			 sequestration shall be reduced by the uniform percentage specified in that
			 sequestration order..
					(c)Section 256(c) of
			 BBEDCA is repealed.
					(d)Section 256(d) of
			 BBEDCA is amended—
						(1)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (5), and (6);
						(2)by amending
			 paragraph (1) to read as follows:
							
								(1)Calculation of
				reduction in payment amountsTo achieve the total percentage
				reduction in those programs required by section 252 or 253, subject to
				paragraph (2), and notwithstanding section 710 of the Social Security Act, OMB
				shall determine, and the applicable Presidential order under section 254 shall
				implement, the percentage reduction that shall apply, with respect to the
				health insurance programs under title XVIII of the Social Security Act—
									(A)in the case of
				parts A and B of such title, to individual payments for services furnished
				during the one-year period beginning on the first day of the first month
				beginning after the date the order is issued (or, if later, the date specified
				in paragraph (4)); and
									(B)in the case of
				parts C and D, to monthly payments under contracts under such parts for the
				same one-year period;
									such that
				the reduction made in payments under that order shall achieve the required
				total percentage reduction in those payments for that
				period.;
						(3)by inserting after
			 paragraph (1) the following:
							
								(2)Uniform
				reduction rate; maximum permissible reductionReductions in
				payments for programs and activities under such title XVIII pursuant to a
				sequestration order under section 254 shall be at a uniform rate, which shall
				not exceed 4 percent, across all such programs and activities subject to such
				order.
								;
						(4)by inserting after
			 paragraph (3), as redesignated, the following:
							
								(4)Timing of
				subsequent sequestration orderA sequestration order required by
				section 252 or 253 with respect to programs under such title XVIII shall not
				take effect until the first month beginning after the end of the effective
				period of any prior sequestration order with respect to such programs, as
				determined in accordance with paragraph
				(1).
								;
						(5)in paragraph (6),
			 as redesignated, to read as follows:
							
								(6)Sequestration
				disregarded in computing payment amountsThe Secretary of Health
				and Human Services shall not take into account any reductions in payment
				amounts which have been or may be effected under this part, for purposes of
				computing any adjustments to payment rates under such title XVIII, specifically
				including—
									(A)the part C growth
				percentage under section 1853(c)(6);
									(B)the part D annual
				growth rate under section 1860D–2(b)(6); and
									(C)application of
				risk corridors to part D payment rates under section
				1860D–15(e).
									;
				and
						(6)by adding after
			 paragraph (6), as redesignated, the following:
							
								(7)Exemptions from
				sequestrationIn addition to the programs and activities
				specified in section 255, the following shall be exempt from sequestration
				under this part:
									(A)Part d
				low-income subsidiesPremium and cost-sharing subsidies under
				section 1860D–14 of the Social Security Act.
									(B)Part d
				catastrophic subsidyPayments under section 1860D–15(b) and
				(e)(2)(B) of the Social Security Act.
									(C)Qualified
				individual (QI) premiumsPayments to States for coverage of
				Medicare cost-sharing for certain low-income Medicare beneficiaries under
				section 1933 of the Social Security
				Act.
									.
						1308.Exempt
			 programs and activities
					(a)DesignationsSection
			 255 of BBEDCA is amended by redesignating subsection (i) as (j) and striking
			 1998 and inserting in lieu thereof 2010.
					(b)Social security,
			 veterans programs, net interest, and tax creditsSubsections (a)
			 through (d) of section 255 of BBEDCA are amended to read as follows:
						
							(a)Social security
				benefits and tier I railroad retirement benefitsBenefits payable
				under the old-age, survivors, and disability insurance program established
				under title II of the Social Security Act (42 U.S.C. 401 et seq.), and benefits
				payable under section 231b(a), 231b(f)(2), 231c(a), and 231c(f) of title 45
				United States Code, shall be exempt from reduction under any order issued under
				this part.
							(b)Veterans
				programsThe following program shall be exempt from reduction
				under any order issued under this part—
								
									All programs administered by the Department of
				  Veterans Affairs.
									Special Benefits for Certain World War II Veterans
				  (28–0401–0–1–701).
							(c)Net
				interestNo reduction of payments for net interest (all of major
				functional category 900) shall be made under any order issued under this
				part.
							(d)Refundable
				income tax creditsPayments to individuals made pursuant to
				provisions of the Internal Revenue Code of 1986 establishing refundable tax
				credits shall be exempt from reduction under any order issued under this
				part.
							.
					(c)Other programs
			 and activities, low-Income programs, and economic recovery
			 programsSubsections (g) and (h) of section 255 of BBEDCA are
			 amended to read as follows:
						
							(g)Other programs
				and activities
								(1)(A)The following budget
				accounts and activities shall be exempt from reduction under any order issued
				under this part:
										
											Activities resulting from private donations,
				  bequests, or voluntary contributions to the Government.
											Activities financed by voluntary payments to the
				  Government for goods or services to be provided for such
				  payments.
											Administration of Territories, Northern Mariana
				  Islands Covenant grants (14–0412–0–1–808).
											Advances to the Unemployment Trust Fund and Other
				  Funds (16–0327–0–1–600).
											Black Lung Disability Trust Fund Refinancing
				  (16–0329–0–1–601).
											Bonneville Power Administration Fund and borrowing
				  authority established pursuant to section 13 of Public Law 93–454 (1974), as
				  amended (89–4045–0–3–271).
											Claims, Judgments, and Relief Acts
				  (20–1895–0–1–808).
											Compact of Free Association
				  (14–0415–0–1–808).
											Compensation of the President
				  (11–0209–01–1–802).
											Comptroller of the Currency, Assessment Funds
				  (20–8413–0–8–373).
											Continuing Fund, Southeastern Power Administration
				  (89–5653–0–2–271).
											Continuing Fund, Southwestern Power Administration
				  (89–5649–0–2–271).
											Dual Benefits Payments Account
				  (60–0111–0–1–601).
											Emergency Fund, Western Area Power Administration
				  (89–5069–0–2–271).
											Exchange Stabilization Fund
				  (20–4444–0–3–155).
											Federal Deposit Insurance Corporation, Deposit
				  Insurance Fund (51–4596–4–4–373).
											Federal Deposit Insurance Corporation, FSLIC
				  Resolution Fund (51–4065–0–3–373).
											Federal Deposit Insurance Corporation, Noninterest
				  Bearing Transaction Account Guarantee (51–4458–0–3–373).
											Federal Deposit Insurance Corporation, Senior
				  Unsecured Debt Guarantee (51–4457–0–3–373).
											Federal Housing Finance Agency, Administrative
				  Expenses (95–5532–0–2–371).
											Federal Payment to the District of Columbia Judicial
				  Retirement and Survivors Annuity Fund (20–1713–0–1–752).
											Federal Payment to the District of Columbia Pension
				  Fund (20–1714–0–1–601).
											Federal Payments to the Railroad Retirement Accounts
				  (60–0113–0–1–601).
											Federal Reserve Bank Reimbursement Fund
				  (20–1884–0–1–803).
											Financial Agent Services
				  (20–1802–0–1–803).
											Foreign Military Sales Trust Fund
				  (11–8242–0–7–155).
											Hazardous Waste Management, Conservation Reserve
				  Program (12–4336–0–3–999).
											Host Nation Support Fund for Relocation
				  (97–8337–0–7–051).
											Internal Revenue Collections for Puerto Rico
				  (20–5737–0–2–806).
											Intragovernmental funds, including those from which
				  the outlays are derived primarily from resources paid in from other government
				  accounts, except to the extent such funds are augmented by direct
				  appropriations for the fiscal year during which an order is in
				  effect.
											Medical Facilities Guarantee and Loan Fund
				  (75–9931–0–3–551).
											National Credit Union Administration, Central
				  Liquidity Facility (25–4470–0–3–373).
											National Credit Union Administration, Corporate
				  Credit Union Share Guarantee Program (25–4476–0–3–376).
											National Credit Union Administration, Credit Union
				  Homeowners Affordability Relief Program (25–4473–0–3–371).
											National Credit Union Administration, Credit Union
				  Share Insurance Fund (25–4468–0–3–373).
											National Credit Union Administration, Credit Union
				  System Investment Program (25–4474–0–3–376).
											National Credit Union Administration, Operating fund
				  (25–4056–0–3–373).
											National Credit Union Administration, Share
				  Insurance Fund Corporate Debt Guarantee Program
				  (25–4469–0–3–376).
											National Credit Union Administration, U.S. Central
				  Federal Credit Union Capital Program (25–4475–0–3–376).
											Office of Thrift Supervision
				  (20–4108–0–3–373).
											Panama Canal Commission Compensation Fund
				  (16–5155–0–2–602).
											Payment of Vietnam and USS Pueblo prisoner-of-war
				  claims within the Salaries and Expenses, Foreign Claims Settlement account
				  (15–0100–0–1–153).
											Payment to Civil Service Retirement and Disability
				  Fund (24–0200–0–1–805).
											Payment to Department of Defense Medicare-Eligible
				  Retiree Health Care Fund (97–0850–0–1–054).
											Payment to Judiciary Trust Funds
				  (10–0941–0–1–752).
											Payment to Military Retirement Fund
				  (97–0040–0–1–054).
											Payment to the Foreign Service Retirement and
				  Disability Fund (19–0540–0–1–153).
											Payments to Copyright Owners
				  (03–5175–0–2–376).
											Payments to Health Care Trust Funds
				  (75–0580–0–1–571).
											Payment to Radiation Exposure Compensation Trust
				  Fund (15–0333–0–1–054).
											Payments to Social Security Trust Funds
				  (28–0404–0–1–651).
											Payments to the United States Territories, Fiscal
				  Assistance (14–0418–0–1–806).
											Payments to trust funds from excise taxes or other
				  receipts properly creditable to such trust funds.
											Payments to widows and heirs of deceased Members of
				  Congress (00–0215–0–1–801).
											Postal Service Fund
				  (18–4020–0–3–372).
											Radiation Exposure Compensation Trust Fund
				  (15–8116–0–1–054).
											Reimbursement to Federal Reserve Banks
				  (20–0562–0–1–803).
											Salaries of Article III judges.
											Soldiers and Airmen’s Home, payment of claims
				  (84–8930–0–7–705).
											Tennessee Valley Authority Fund, except nonpower
				  programs and activities (64–4110–0–3–999).
											Tribal and Indian trust accounts within the
				  Department of the Interior which fund prior legal obligations of the Government
				  or which are established pursuant to Acts of Congress regarding Federal
				  management of tribal real property or other fiduciary responsibilities,
				  including but not limited to Tribal Special Fund (14–5265–0–2–452), Tribal
				  Trust Fund (14–8030–0–7–452), White Earth Settlement (14–2204–0–1–452), and
				  Indian Water Rights and Habitat Acquisition
				  (14–5505–0–2–303).
											United Mine Workers of America 1992 Benefit Plan
				  (95–8260–0–7–551).
											United Mine Workers of America 1993 Benefit Plan
				  (95–8535–0–7–551).
											United Mine Workers of America Combined Benefit Fund
				  (95–8295–0–7–551).
											United States Enrichment Corporation Fund
				  (95–4054–0–3–271).
											Universal Service Fund
				  (27–5183–0–2–376).
											Vaccine Injury Compensation
				  (75–0320–0–1–551).
											Vaccine Injury Compensation Program Trust Fund
				  (20–8175–0–7–551).
									(B)The following Federal retirement and
				disability accounts and activities shall be exempt from reduction under any
				order issued under this part:
										
											Black Lung Disability Trust Fund
				  (20–8144–0–7–601).
											Central Intelligence Agency Retirement and
				  Disability System Fund (56–3400–0–1–054).
											Civil Service Retirement and Disability Fund
				  (24–8135–0–7–602).
											Comptrollers general retirement system
				  (05–0107–0–1–801).
											Contributions to U.S. Park Police annuity benefits,
				  Other Permanent Appropriations (14–9924–0–2–303).
											Court of Appeals for Veterans Claims Retirement Fund
				  (95–8290–0–7–705).
											Department of Defense Medicare-Eligible Retiree
				  Health Care Fund (97–5472–0–2–551).
											District of Columbia Federal Pension Fund
				  (20–5511–0–2–601).
											District of Columbia Judicial Retirement and
				  Survivors Annuity Fund (20–8212–0–7–602).
											Energy Employees Occupational Illness Compensation
				  Fund (16–1523–0–1–053).
											Foreign National Employees Separation Pay
				  (97–8165–0–7–051).
											Foreign Service National Defined Contributions
				  Retirement Fund (19–5497–0–2–602).
											Foreign Service National Separation Liability Trust
				  Fund (19–8340–0–7–602).
											Foreign Service Retirement and Disability Fund
				  (19–8186–0–7–602).
											Government Payment for Annuitants, Employees Health
				  Benefits (24–0206–0–1–551). 
											Government Payment for Annuitants, Employee Life
				  Insurance (24–0500–0–1–602).
											Judicial Officers’ Retirement Fund
				  (10–8122–0–7–602).
											Judicial Survivors’ Annuities Fund
				  (10–8110–0–7–602).
											Military Retirement Fund
				  (97–8097–0–7–602).
											National Railroad Retirement Investment Trust
				  (60–8118–0–7–601).
											National Oceanic and Atmospheric Administration
				  retirement (13–1450–0–1–306).
											Pensions for former Presidents
				  (47–0105–0–1–802).
											Postal Service Retiree Health Benefits Fund
				  (24–5391–0–2–551).
											Public Safety Officer Benefits
				  (15–0403–0–1–754).
											Rail Industry Pension Fund
				  (60–8011–0–7–601).
											Retired Pay, Coast Guard
				  (70–0602–0–1–403).
											Retirement Pay and Medical Benefits for Commissioned
				  Officers, Public Health Service (75–0379–0–1–551).
											Special Benefits for Disabled Coal Miners
				  (16–0169–0–1–601).
											Special Benefits, Federal Employees’ Compensation
				  Act (16–1521–0–1–600).
											Special Workers Compensation Expenses
				  (16–9971–0–7–601).
											Tax Court Judges Survivors Annuity Fund
				  (23–8115–0–7–602).
											United States Court of Federal Claims Judges’
				  Retirement Fund (10–8124–0–7–602).
											United States Secret Service, DC Annuity
				  (70–0400–0–1–751).
											Voluntary Separation Incentive Fund
				  (97–8335–0–7–051).
									(2)Prior legal
				obligations of the Government in the following budget accounts and activities
				shall be exempt from any order issued under this part:
									
										Biomass Energy Development
				  (20–0114–0–1–271).
										Check Forgery Insurance Fund
				  (20–4109–0–3–803).
										Credit liquidating accounts.
										Credit reestimates.
										Employees Life Insurance Fund (24–8424–0–8–602).
				  
										Federal Aviation Insurance Revolving Fund
				  (69–4120–0–3–402).
										Federal Crop Insurance Corporation Fund
				  (12–4085–0–3–351).
										Federal Emergency Management Agency, National Flood
				  Insurance Fund (58–4236–0–3–453).
										Federal Home Loan Mortgage Corporation (Freddie
				  Mac).
										Federal National Mortgage Corporation (Fannie
				  Mae).
										Geothermal resources development fund
				  (89–0206–0–1–271).
										Low-Rent Public Housing—Loans and Other Expenses
				  (86–4098–0–3–604).
										Maritime Administration, War Risk Insurance
				  Revolving Fund (69–4302–0–3–403).
										Natural Resource Damage Assessment Fund
				  (14–1618–0–1–302).
										Overseas Private Investment Corporation, Noncredit
				  Account (71–4184–0–3–151).
										Pension Benefit Guaranty Corporation Fund
				  (16–4204–0–3–601).
										San Joaquin Restoration Fund
				  (14–5537–0–2–301).
										Servicemembers’ Group Life Insurance Fund
				  (36–4009–0–3–701).
										Terrorism Insurance Program
				  (20–0123–0–1–376).
								(h)Low-income
				programsThe following programs shall be exempt from reduction
				under any order issued under this part:
								
									Academic Competitiveness/Smart Grant Program
				  (91–0205–0–1–502).
									Child Care Entitlement to States
				  (75–1550–0–1–609).
									Child Enrollment Contingency Fund
				  (75–5551–0–2–551).
									Child Nutrition Programs (with the exception of
				  special milk programs) (12–3539–0–1–605). 
									Children’s Health Insurance Fund (75–0515–0–1–551).
				  
									Commodity Supplemental Food Program
				  (12–3507–0–1–605). 
									Contingency Fund (75–1522–0–1–609).
				  
									Family Support Programs (75–1501–0–1–609).
				  
									Federal Pell Grants under section 401 Title IV of
				  the Higher Education Act.
									Grants to States for Medicaid
				  (75–0512–0–1–551).
									Payments for Foster Care and Permanency
				  (75–1545–0–1–609).
									Supplemental Nutrition Assistance Program
				  (12–3505–0–1–605).
									Supplemental Security Income Program
				  (28–0406–0–1–609).
									Temporary Assistance for Needy Families
				  (75–1552–0–1–609).
							.
					(d)Economic
			 recovery programsSection 255 of BBEDCA is amended by adding the
			 following after subsection (h):
						
							(i)Economic
				recovery programsThe following programs shall be exempt from
				reduction under any order issued under this part:
								
									All programs enacted in, or increases in programs
				  provided by, the American Recovery and Reinvestment Act of
				  2009.
									Exchange Stabilization Fund-Money Market Mutual Fund
				  Guaranty Facility (20–4274–0–3–376).
									Financial Stabilization Reserve (20–0131–4–1–376).
				  
									GSE Mortgage-Backed Securities Purchase Program
				  Account (20–0126–0–1–371).
									GSE Preferred Stock Purchase Agreements
				  (20–0125–0–1–371).
									Office of Financial Stability
				  (20–0128–0–1–376).
									Special Inspector General for the Troubled Asset
				  Relief Program (20–0133–0–1–376).
									Troubled Asset Relief Program Account
				  (20–0132–0–1–376).
									Troubled Asset Relief Program Equity Purchase
				  Program (20–0134–0–1–376).
									Troubled Asset Relief Program, Home Affordable
				  Modification Program
				  (20–0136–0–1–604).
							.
					1309.ExpirationThis subtitle and the amendments made by
			 this subtitle shall expire September 30, 2014.
				DReforming the
			 budget process
				1401.Short
			 titleThis subtitle may be
			 cited as the Biennial Budgeting and
			 Appropriations Act.
				1402.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
					300.Timetable(a)In
				GeneralExcept as provided by subsection (b), the timetable with
				respect to the congressional budget process for any Congress (beginning with
				the One Hundred Eleventh Congress) is as follows:
								
									First Session
									
										
											On or before:Action to be completed:
											
											First Monday in FebruaryPresident submits budget
						recommendations.
											
											February
						15Congressional Budget Office submits report to Budget
						Committees.
											
											Not
						later than 6 weeks after budget submissionCommittees submit views and estimates
						to Budget Committees.
											
											April
						1Budget
						Committees report concurrent resolution on the biennial budget.
											
											May
						15Congress completes action on concurrent resolution on
						the biennial budget.
											
											May
						15Biennial appropriation bills may be considered in the
						House.
											
											June
						10House
						Appropriations Committee reports last biennial appropriation bill.
											
											June
						30House
						completes action on biennial appropriation bills.
											
											August
						1Congress
						completes action on reconciliation legislation.
											
											October
						1Biennium
						begins.
											
										
									
								
								
									Second Session
									
										
											On or before:Action to be completed:
											
											February
						15President submits budget review.
											
											Not
						later than 6 weeks after President submits budget reviewCongressional Budget
						Office submits report to Budget Committees.
											
											The last
						day of the sessionCongress completes action on bills and resolutions
						authorizing new budget authority for the succeeding biennium.
											
										
									
								
							(b)Special
				RuleIn the case of any first session of Congress that begins in
				any year immediately following a leap year and during which the term of a
				President (except a President who succeeds himself or herself) begins, the
				following dates shall supersede those set forth in subsection (a):
								
									First Session
									
										
											On or before:Action to be completed:
											
											First
						Monday in AprilPresident submits budget recommendations.
											
											April
						20Committees submit views and estimates to Budget
						Committees.
											
											May
						15Budget
						Committees report concurrent resolution on the biennial budget.
											
											June
						1Congress
						completes action on concurrent resolution on the biennial budget.
											
											July
						1Biennial
						appropriation bills may be considered in the House.
											
											July
						20House
						completes action on biennial appropriation bills.
											
											August
						1Congress
						completes action on reconciliation legislation.
											
											October
						1Biennium
						begins.
											
										
									
							.
				1403.Amendments to
			 the Congressional Budget and Impoundment Control Act of 1974
					(a)Declaration of
			 PurposeSection 2(2) of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each
			 year and inserting biennially.
					(b)Definitions
						(1)Budget
			 resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended
			 by striking fiscal year each place it appears and inserting
			 biennium.
						(2)BienniumSection
			 3 of such Act (2 U.S.C. 622) is further amended by adding at the end the
			 following new paragraph:
							
								(11)The term
				biennium means the period of 2 consecutive fiscal years beginning
				on October 1 of any odd-numbered
				year.
								.
						(c)Biennial
			 Concurrent Resolution on the Budget
						(1)Section
			 headingThe section heading of section 301 of such Act is amended
			 by striking annual and
			 inserting biennial.
						(2)Contents of
			 resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is
			 amended—
							(A)in the matter
			 preceding paragraph (1) by—
								(i)striking
			 April 15 of each year and inserting May 15 of each
			 odd-numbered year;
								(ii)striking
			 the fiscal year beginning on October 1 of such year the first
			 place it appears and inserting the biennium beginning on October 1 of
			 such year; and
								(iii)striking
			 the fiscal year beginning on October 1 of such year the second
			 place it appears and inserting each fiscal year in such
			 period;
								(B)in paragraph (6),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium; and
							(C)in paragraph (7),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium.
							(3)Additional
			 mattersSection 301(b)(3) of such Act (2 U.S.C. 632(b)) is
			 amended by striking for such fiscal year and inserting
			 for either fiscal year in such biennium.
						(4)Views of other
			 committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is
			 amended by inserting (or, if applicable, as provided by section
			 300(b)) after United States Code.
						(5)HearingsSection
			 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended by—
							(A)striking
			 fiscal year and inserting biennium; and
							(B)inserting after
			 the second sentence the following: On or before April 1 of each
			 odd-numbered year (or, if applicable, as provided by section 300(b)), the
			 Committee on the Budget of each House shall report to its House the concurrent
			 resolution on the budget referred to in subsection (a) for the biennium
			 beginning on October 1 of that year..
							(6)Goals for
			 reducing unemploymentSection 301(f) of such Act (2 U.S.C.
			 632(f)) is amended by striking fiscal year each place it appears
			 and inserting biennium.
						(7)Economic
			 assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is
			 amended by striking for a fiscal year and inserting for a
			 biennium.
						(8)Table of
			 contentsThe item relating to section 301 in the table of
			 contents set forth in section 1(b) of such Act is amended by striking
			 Annual and inserting Biennial.
						(d)Committee
			 AllocationsSection 302 of such Act (2 U.S.C. 633) is
			 amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by—
								(i)striking
			 for the first fiscal year of the resolution, and inserting
			 for each fiscal year in the biennium,;
								(ii)striking
			 for that period of fiscal years and inserting for all
			 fiscal years covered by the resolution; and
								(iii)striking
			 for the fiscal year of that resolution and inserting for
			 each fiscal year in the biennium; and
								(B)in paragraph (5),
			 by striking April 15 and inserting May 15 or June 1
			 (under section 300(b));
							(2)in subsection
			 (b), by striking budget year and inserting
			 biennium;
						(3)in subsection (c)
			 by striking for a fiscal year each place it appears and
			 inserting for each fiscal year in the biennium;
						(4)in subsection
			 (f)(1), by striking for a fiscal year and inserting for a
			 biennium;
						(5)in subsection
			 (f)(1), by striking the first fiscal year and inserting
			 each fiscal year of the biennium;
						(6)in subsection
			 (f)(2)(A), by—
							(A)striking
			 the first fiscal year and inserting each fiscal year of
			 the biennium; and
							(B)striking
			 the total of fiscal years and inserting the total of all
			 fiscal years covered by the resolution; and
							(7)in subsection
			 (g)(1)(A), by striking April and inserting
			 May.
						(e)Section
			 303 Point of Order
						(1)In
			 generalSection 303(a) of such Act (2 U.S.C. 634(a)) is amended
			 by—
							(A)striking
			 the first fiscal year and inserting each fiscal year of
			 the biennium; and
							(B)striking
			 that fiscal year each place it appears and inserting that
			 biennium.
							(2)Exceptions in
			 the houseSection 303(b)(1) of such Act (2 U.S.C. 634(b)) is
			 amended—
							(A)in subparagraph
			 (A), by striking the budget year and inserting the
			 biennium; and
							(B)in subparagraph
			 (B), by striking the fiscal year and inserting the
			 biennium.
							(3)Application to
			 the senateSection 303(c)(1) of such Act (2 U.S.C. 634(c)) is
			 amended by—
							(A)striking
			 fiscal year and inserting biennium; and
							(B)striking
			 that year and inserting each fiscal year of that
			 biennium.
							(f)Permissible
			 Revisions of Concurrent Resolutions on the BudgetSection 304(a)
			 of such Act (2 U.S.C. 635) is amended—
						(1)by striking
			 fiscal year the first two places it appears and inserting
			 biennium; and
						(2)by striking
			 for such fiscal year and inserting for such
			 biennium.
						(g)Procedures for
			 Consideration of Budget ResolutionsSection 305 of such Act (2
			 U.S.C. 636(3)) is amended—
						(1)in subsection
			 (a)(3), by striking fiscal year and inserting
			 biennium; and
						(2)in subsection
			 (b)(3), by striking fiscal year and inserting
			 biennium.
						(h)Completion of
			 House Action on Appropriation BillsSection 307 of such Act (2
			 U.S.C. 638) is amended—
						(1)by striking
			 each year and inserting each odd-numbered
			 year;
						(2)by striking
			 annual and inserting biennial;
						(3)by striking
			 fiscal year and inserting biennium; and
						(4)by striking
			 that year and inserting each odd-numbered
			 year.
						(i)Completion of
			 Action on Regular Appropriation BillsSection 309 of such Act (2
			 U.S.C. 640) is amended—
						(1)by inserting
			 of any odd-numbered calendar year after
			 July;
						(2)by striking
			 annual and inserting biennial; and
						(3)by striking
			 fiscal year and inserting biennium.
						(j)Reconciliation
			 ProcessSection 310(a) of such Act (2 U.S.C. 641(a)) is
			 amended—
						(1)in the matter
			 preceding paragraph (1), by striking any fiscal year and
			 inserting any biennium; and
						(2)in paragraph (1)
			 by striking such fiscal year each place it appears and inserting
			 any fiscal year covered by such resolution.
						(k)Section
			 311 Point of Order
						(1)In the
			 houseSection 311(a)(1) of such Act (2 U.S.C. 642(a)) is
			 amended—
							(A)by striking
			 for a fiscal year and inserting for a
			 biennium;
							(B)by striking
			 the first fiscal year each place it appears and inserting
			 either fiscal year of the biennium; and
							(C)by striking
			 that first fiscal year and inserting each fiscal year in
			 the biennium.
							(2)In the
			 senateSection 311(a)(2) of such Act is amended—
							(A)in subparagraph
			 (A), by striking for the first fiscal year and inserting
			 for either fiscal year of the biennium; and
							(B)in subparagraph
			 (B)—
								(i)by
			 striking that first fiscal year the first place it appears and
			 inserting each fiscal year in the biennium; and
								(ii)by
			 striking that first fiscal year and the ensuing fiscal years and
			 inserting all fiscal years.
								(3)Social security
			 levelsSection 311(a)(3) of such Act is amended by—
							(A)striking
			 for the first fiscal year and inserting each fiscal year
			 in the biennium; and
							(B)striking
			 that fiscal year and the ensuing fiscal years and inserting
			 all fiscal years.
							(l)MDA Point of
			 OrderSection 312(c) of the Congressional Budget Act of 1974 (2
			 U.S.C. 643) is amended—
						(1)by striking
			 for a fiscal year and inserting for a
			 biennium;
						(2)in paragraph (1),
			 by striking the first fiscal year and inserting either
			 fiscal year in the biennium;
						(3)in paragraph (2),
			 by striking that fiscal year and inserting either fiscal
			 year in the biennium; and
						(4)in the matter
			 following paragraph (2), by striking that fiscal year and
			 inserting the applicable fiscal year.
						1404.Amendments to
			 title 31, United States Code
					(a)DefinitionSection
			 1101 of title 31, United States Code, is amended by adding at the end thereof
			 the following new paragraph:
						
							(3)biennium
				has the meaning given to such term in paragraph (11) of section 3 of the
				Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(11)).
							.
					(b)Budget Contents
			 and Submission to the Congress
						(1)ScheduleThe
			 matter preceding paragraph (1) in section 1105(a) of title 31, United States
			 Code, is amended to read as follows:
							
								(a)On or before the
				first Monday in February of each odd-numbered year (or, if applicable, as
				provided by section 300(b) of the Congressional Budget Act of 1974), beginning
				with the One Hundred Twelfth Congress, the President shall transmit to the
				Congress, the budget for the biennium beginning on October 1 of such calendar
				year. The budget of the United States Government transmitted under this
				subsection shall include a budget message and summary and supporting
				information. The President shall include in each budget the
				following:
								.
						(2)ExpendituresSection
			 1105(a)(5) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 fiscal years.
						(3)ReceiptsSection
			 1105(a)(6) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
						(4)Balance
			 statementsSection 1105(a)(9)(C) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
						(5)Functions and
			 activitiesSection 1105(a)(12) of title 31, United States Code,
			 is amended in subparagraph (A), by striking the fiscal year and
			 inserting each fiscal year in the biennium.
						(6)AllowancesSection
			 1105(a)(13) of title 31, United States Code, is amended by striking the
			 fiscal year and inserting each fiscal year in the
			 biennium.
						(7)Allowances for
			 uncontrolled expendituresSection 1105(a)(14) of title 31, United
			 States Code, is amended by striking that year and inserting
			 each fiscal year in the biennium for which the budget is
			 submitted.
						(8)Tax
			 expendituresSection 1105(a)(16) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
						(9)Future
			 yearsSection 1105(a)(17) of title 31, United States Code, is
			 amended—
							(A)by striking
			 the fiscal year following the fiscal year and inserting
			 each fiscal year in the biennium following the biennium;
							(B)by striking
			 that following fiscal year and inserting each such fiscal
			 year; and
							(C)by striking
			 fiscal year before the fiscal year and inserting biennium
			 before the biennium.
							(10)Prior year
			 outlaysSection 1105(a)(18) of title 31, United States Code, is
			 amended—
							(A)by striking
			 the prior fiscal year and inserting each of the 2 most
			 recently completed fiscal years,;
							(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
							(C)by striking
			 in that year and inserting in those fiscal
			 years.
							(11)Prior year
			 receiptsSection 1105(a)(19) of title 31, United States Code, is
			 amended—
							(A)by striking
			 the prior fiscal year and inserting each of the 2 most
			 recently completed fiscal years;
							(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
							(C)by striking
			 in that year each place it appears and inserting in those
			 fiscal years.
							(c)Estimated
			 Expenditures of Legislative and Judicial BranchesSection 1105(b)
			 of title 31, United States Code, is amended by striking each
			 year and inserting each even-numbered year.
					(d)Recommendations
			 To Meet Estimated DeficienciesSection 1105(c) of title 31,
			 United States Code, is amended—
						(1)by striking
			 the fiscal year for the first place it appears and inserting
			 each fiscal year in the biennium for;
						(2)by striking
			 the fiscal year for the second place it appears and inserting
			 each fiscal year of the biennium, as the case may be, for;
			 and
						(3)by striking
			 for that year and inserting for each fiscal year of the
			 biennium.
						(e)Capital
			 Investment AnalysisSection 1105(e)(1) of title 31, United States
			 Code, is amended by striking ensuing fiscal year and inserting
			 biennium to which such budget relates.
					(f)Supplemental
			 Budget Estimates and Changes
						(1)In
			 generalSection 1106(a) of title 31, United States Code, is
			 amended—
							(A)in the matter
			 preceding paragraph (1), by—
								(i)inserting after
			 Before July 16 of each year the following: and February
			 15 of each even-numbered year; and
								(ii)striking
			 fiscal year and inserting biennium;
								(B)in paragraph (1),
			 by striking that fiscal year and inserting each fiscal
			 year in such biennium;
							(C)in paragraph (2),
			 by striking fiscal year and inserting biennium;
			 and
							(D)in paragraph (3),
			 by striking fiscal year and inserting
			 biennium.
							(2)ChangesSection
			 1106(b) of title 31, United States Code, is amended by—
							(A)striking
			 the fiscal year and inserting each fiscal year in the
			 biennium;
							(B)inserting after
			 Before July 16 of each year the following: and February
			 15 of each even-numbered year; and
							(C)striking
			 submitted before July 16 and inserting required by this
			 subsection.
							(g)Current
			 Programs and Activities Estimates
						(1)In
			 generalSection 1109(a) of title 31, United States Code, is
			 amended—
							(A)by striking
			 On or before the first Monday after January 3 of each year (on or before
			 February 5 in 1986) and inserting At the same time the budget
			 required by section 1105 is submitted for a biennium; and
							(B)by striking
			 the following fiscal year and inserting each fiscal year
			 of such period.
							(2)Joint economic
			 committeeSection 1109(b) of title 31, United States Code, is
			 amended by striking March 1 of each year and inserting
			 within 6 weeks of the President’s budget submission for each
			 odd-numbered year (or, if applicable, as provided by section 300(b) of the
			 Congressional Budget Act of 1974).
						(h)Year-Ahead
			 Requests for Authorizing LegislationSection 1110 of title 31,
			 United States Code, is amended by—
						(1)striking
			 May 16 and inserting March 31; and
						(2)striking
			 year before the year in which the fiscal year begins and
			 inserting calendar year preceding the calendar year in which the
			 biennium begins.
						1405.Two-year
			 appropriations; title and style of appropriations ActsSection 105 of title 1, United States Code,
			 is amended to read as follows:
					
						105.Title and
				style of appropriations Acts
							(a)The style and
				title of all Acts making appropriations for the support of the Government shall
				be as follows: An Act making appropriations (here insert the object) for
				each fiscal year in the biennium of fiscal years (here insert the fiscal years
				of the biennium)..
							(b)All Acts making
				regular appropriations for the support of the Government shall be enacted for a
				biennium and shall specify the amount of appropriations provided for each
				fiscal year in such period.
							(c)For purposes of
				this section, the term biennium has the same meaning as in section
				3(11) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(11)).
							.
				1406.Multiyear
			 authorizations
					(a)In
			 GeneralTitle III of the Congressional Budget Act of 1974 is
			 amended by adding at the end the following new section:
						316.Authorizations of
		  appropriations(a)Point of
				OrderIt shall not be in order in the House of Representatives or
				the Senate to consider—
									(1)any bill, joint
				resolution, amendment, motion, or conference report that authorizes
				appropriations for a period of less than 2 fiscal years, unless the program,
				project, or activity for which the appropriations are authorized will require
				no further appropriations and will be completed or terminated after the
				appropriations have been expended; and
									(2)in any
				odd-numbered year, any authorization or revenue bill or joint resolution until
				Congress completes action on the biennial budget resolution, all regular
				biennial appropriations bills, and all reconciliation bills.
									(b)ApplicabilityIn
				the Senate, subsection (a) shall not apply to—
									(1)any measure that
				is privileged for consideration pursuant to a rule or statute;
									(2)any matter
				considered in Executive Session; or
									(3)an appropriations
				measure or reconciliation
				bill.
									.
					(b)Amendment to
			 Table of ContentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 315 the following new item:
						
							
								Sec. 316. Authorizations of
				appropriations.
							
							.
					1407.Government
			 plans on a biennial basis
					(a)Strategic
			 PlansSection 306 of title 5, United States Code, is
			 amended—
						(1)in subsection
			 (a), by striking September 30, 1997 and inserting
			 September 30, 2011;
						(2)in subsection
			 (b)—
							(A)by striking
			 five years forward and inserting 6 years
			 forward;
							(B)by striking
			 at least every three years and inserting at least every 4
			 years; and
							(C)by striking
			 beginning with , except that through four years;
			 and
							(3)in subsection
			 (c), by inserting a comma after section the second place it
			 appears and adding including a strategic plan submitted by September 30,
			 2011 meeting the requirements of subsection (a).
						(b)Budget Contents
			 and Submission to CongressParagraph (28) of section 1105(a) of
			 title 31, United States Code, is amended by striking beginning with
			 fiscal year 1999, a and inserting beginning with fiscal year
			 2010, a biennial.
					(c)Performance
			 PlansSection 1115 of title 31, United States Code, is
			 amended—
						(1)in subsection
			 (a)—
							(A)in the matter
			 before paragraph (1)—
								(i)by
			 striking section 1105(a)(29) and inserting section
			 1105(a)(28); and
								(ii)by
			 striking an annual and inserting a
			 biennial;
								(B)in paragraph (1)
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
							(C)in paragraph (5)
			 by striking and after the semicolon;
							(D)in paragraph (6)
			 by striking the period and inserting a semicolon; and inserting
			 and after the inserted semicolon; and
							(E)by adding after
			 paragraph (6) the following:
								
									(7)cover a 2-year
				period beginning with the first fiscal year of the next biennial budget
				cycle.
									;
							(2)in subsection (d)
			 by striking annual and inserting biennial;
			 and
						(3)in paragraph (6)
			 of subsection (f) by striking annual and inserting
			 biennial.
						(d)Managerial
			 Accountability and FlexibilitySection 9703 of title 31, United
			 States Code, relating to managerial accountability, is amended—
						(1)in subsection
			 (a)—
							(A)in the first
			 sentence by striking annual; and
							(B)by striking
			 section 1105(a)(29) and inserting section
			 1105(a)(28);
							(2)in subsection
			 (e)—
							(A)in the first
			 sentence by striking one or before years;
							(B)in the second
			 sentence by striking a subsequent year and inserting a
			 subsequent 2-year period; and
							(C)in the third
			 sentence by striking three and inserting
			 4.
							(e)Pilot Projects
			 for Performance BudgetingSection 1119 of title 31, United States
			 Code, is amended—
						(1)in paragraph (1)
			 of subsection (d), by striking annual and inserting
			 biennial; and
						(2)in subsection
			 (e), by striking annual and inserting
			 biennial.
						(f)Strategic
			 PlansSection 2802 of title 39, United States Code, is
			 amended—
						(1)is subsection
			 (a), by striking September 30, 1997 and inserting
			 September 30, 2011;
						(2)by striking
			 five years forward and inserting 6 years
			 forward;
						(3)in subsection
			 (b), by striking at least every three years and inserting
			 at least every 4 years; and
						(4)in subsection
			 (c), by inserting a comma after section the second place it
			 appears and inserting including a strategic plan submitted by September
			 30, 2011 meeting the requirements of subsection (a).
						(g)Performance
			 PlansSection 2803(a) of title 39, United States Code, is
			 amended—
						(1)in the matter
			 before paragraph (1), by striking an annual and inserting
			 a biennial;
						(2)in paragraph (1),
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
						(3)in paragraph (5),
			 by striking and after the semicolon;
						(4)in paragraph (6),
			 by striking the period and inserting ; and; and
						(5)by adding after
			 paragraph (6) the following:
							
								(7)cover a 2-year
				period beginning with the first fiscal year of the next biennial budget
				cycle.
								.
						(h)Committee Views
			 of Plans and ReportsSection 301(d) of the Congressional Budget
			 Act (2 U.S.C. 632(d)) is amended by adding at the end Each committee of
			 the Senate or the House of Representatives shall review the strategic plans,
			 performance plans, and performance reports, required under section 306 of title
			 5, United States Code, and sections 1115 and 1116 of title 31, United States
			 Code, of all agencies under the jurisdiction of the committee. Each committee
			 may provide its views on such plans or reports to the Committee on the Budget
			 of the applicable House..
					(i)Effective
			 Date
						(1)In
			 generalThe amendments made by this section shall take effect on
			 March 1, 2011.
						(2)Agency
			 actionsEffective on and after the date of enactment of this Act,
			 each agency shall take such actions as necessary to prepare and submit any plan
			 or report in accordance with the amendments made by this Act.
						1408.Biennial
			 appropriations bills
					(a)In
			 GeneralTitle III of the Congressional Budget Act of 1974 (2
			 U.S.C. 631 et seq.) is amended by adding at the end the following:
						317.Consideration of biennial appropriations
		  billsIt shall not be
				in order in the House of Representatives or the Senate in any odd-numbered year
				to consider any regular bill providing new budget authority or a limitation on
				obligations under the jurisdiction of any of the subcommittees of the
				Committees on Appropriations for only the first fiscal year of a biennium,
				unless the program, project, or activity for which the new budget authority or
				obligation limitation is provided will require no additional authority beyond 1
				year and will be completed or terminated after the amount provided has been
				expended.
							.
					(b)Amendment to
			 Table of ContentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 316 the following new item:
						
							
								Sec. 317. Consideration of biennial
				appropriations
				bills.
							
							.
					1409.Report on
			 two-year fiscal periodNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 OMB shall—
					(1)determine the
			 impact and feasibility of changing the definition of a fiscal year and the
			 budget process based on that definition to a 2-year fiscal period with a
			 biennial budget process based on the 2-year period; and
					(2)report the
			 findings of the study to the Committees on the Budget of the House of
			 Representatives and the Senate.
					1410.Effective
			 dateExcept as provided in
			 section 1407, this subtitle and the amendments made by this subtitle shall take
			 effect on January 1, 2011, and shall apply to budget resolutions and
			 appropriations for the biennium beginning with fiscal year 2012.
				IIMaking Congress
			 tighten its belt
			2001.Ending
			 automatic pay raises for Members of Congress
				(a)In
			 generalParagraph (2) of section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) is repealed.
				(b)Technical and
			 conforming amendmentsSection 601(a)(1) of such Act is
			 amended—
					(1)by striking
			 (a)(1) and inserting (a);
					(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
					(3)by striking
			 as adjusted by paragraph (2) of this subsection and inserting
			 adjusted as provided by law.
					2002.Cutting
			 spending on congressional offices
				(a)Senators'
			 official personnel and office expense accountOf the amounts appropriated under the
			 heading Senators' official personnel and office expense
			 account under the heading Contingent Expenses of the Senate under
			 title I of the Legislative Branch Appropriations Act, 2010, $21,100,000 are
			 rescinded.
				(b)Members' clerk
			 hire, official expenses of members, and official mailOf the amounts appropriated under the
			 heading Including members' clerk hire, official expenses of members, and
			 official mail under the heading Members' Representational
			 Allowances under title I of the Legislative Branch
			 Appropriations Act, 2010, $33,000,000 are rescinded.
				2003.Improving
			 Senate efficiency and transparencySection 302(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:
				
					(g)Filing with the
				commissionAll designations, statements, and reports required to
				be filed under this Act shall be filed with the
				Commission.
					.
			IIIEnding
			 corporate welfare
			3001.Ending the
			 Wall Street bail-outNotwithstanding paragraph (3) of section
			 115(a) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C.
			 5225(a)(3)), no amount may be obligated by the Secretary of the Treasury under
			 that paragraph (3), or any other provision of the Emergency Economic
			 Stabilization Act of 2008, on or after the date of enactment of this
			 Act.
			3002.Ending
			 subsidies for private student loan companies
				(a)Short
			 titleThis section may be
			 cited as the Student
			 Loan Reform Act .
				(b)ReferencesExcept as otherwise expressly provided,
			 whenever in this section an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Higher
			 Education Act of 1965 (20 U.S.C. 1001 et seq.).
				(c)Federal Family
			 Education Loan appropriationsSection 421 (20 U.S.C. 1071) is
			 amended—
					(1)in subsection (b),
			 in the matter following paragraph (6), by inserting , except that no
			 sums may be expended after June 30, 2010, with respect to loans under this part
			 for which the first disbursement would be made after such date after
			 expended; and
					(2)by adding at the
			 end the following new subsection:
						
							(d)Termination of
				authority To make or insure new loansNotwithstanding paragraphs (1) through (6)
				of subsection (b) or any other provision of law—
								(1)no new loans
				(including consolidation loans) may be made or insured under this part after
				June 30, 2010; and
								(2)no funds are
				authorized to be appropriated, or may be expended, under this Act or any other
				Act to make or insure loans under this part (including consolidation loans) for
				which the first disbursement would be made after June 30, 2010,
								except as
				expressly authorized by an Act of Congress enacted after the date of enactment
				of the Student Loan Reform
				Act..
					(d)Scope and
			 duration of Federal loan insurance programSection 424(a) (20 U.S.C. 1074(a)) is
			 amended by striking September 30, 1976, and all that follows and
			 inserting September 30, 1976, for each of the succeeding fiscal years
			 ending prior to October 1, 2009, and for the period from October 1, 2009, to
			 June 30, 2010, for loans first disbursed on or before June 30,
			 2010..
				(e)Applicable
			 interest ratesSection
			 427A(l) (20 U.S.C. 1077a(l)) is amended—
					(1)in paragraph (1),
			 by inserting and before July 1, 2010, after July 1,
			 2006,;
					(2)in paragraph (2),
			 by inserting and before July 1, 2010, after July 1,
			 2006,;
					(3)in paragraph (3),
			 by inserting and that was disbursed before July 1, 2010, after
			 July 1, 2006,; and
					(4)in paragraph
			 (4)—
						(A)in the matter
			 preceding subparagraph (A), by striking July 1, 2012 and
			 inserting July 1, 2010; and
						(B)by repealing
			 subparagraphs (D) and (E).
						(f)Federal payments
			 To reduce student interest costs
					(1)Higher Education
			 Act of 1965Section 428 (20
			 U.S.C. 1078) is amended—
						(A)in subsection
			 (a)—
							(i)in
			 paragraph (1), in the matter preceding subparagraph (A), by inserting
			 for which the first disbursement is made before July 1, 2010,
			 and after eligible institution; and
							(ii)in
			 paragraph (5), by striking September 30, 2014, and all that
			 follows through the period and inserting June 30, 2010.;
							(B)in subsection
			 (b)(1)—
							(i)in subparagraph
			 (G)(ii), by inserting and before July 1, 2010, after July
			 1, 2006,; and
							(ii)in subparagraph
			 (H)(ii), by inserting and that are first disbursed before July 1,
			 2010, after July 1, 2006,;
							(C)in subsection
			 (f)(1)(A)(ii)—
							(i)by striking
			 during fiscal years beginning; and
							(ii)by inserting
			 and first disbursed before July 1, 2010, after October 1,
			 2003,; and
							(D)in subsection
			 (j)(1), by inserting , before July 1, 2010, after section
			 435(d)(1)(D) of this Act shall.
						(2)College Cost
			 Reduction and Access ActSection 303 of the College Cost
			 Reduction and Access Act (Public Law 110–84) is repealed.
					(g)Federal PLUS
			 LoansSection 428B(a)(1) (20
			 U.S.C. 1078–2(a)(1)) is amended by striking A graduate and
			 inserting Prior to July 1, 2010, a graduate.
				(h)Federal
			 Consolidation Loan
					(1)AmendmentsSection 428C (20 U.S.C. 1078–3) is
			 amended—
						(A)in subsection (a)(4)(A), by inserting
			 , and first disbursed before July 1, 2010 after under
			 this part;
						(B)in subsection
			 (b)—
							(i)in
			 paragraph (1)(E), by inserting before the semicolon , and before July 1,
			 2010; and
							(ii)in
			 paragraph (5), by striking In the event that and inserting
			 If, before July 1, 2010,;
							(C)in subsection
			 (c)(1)—
							(i)in
			 subparagraph (A)(ii), by inserting and that is disbursed before July 1,
			 2010, after 2006,; and
							(ii)in
			 subparagraph (C), by inserting and first disbursed before July 1,
			 2010, after 1994,; and
							(D)in subsection (e),
			 by striking September 30, 2014. and inserting June 30,
			 2010. No loan may be made under this section for which the first disbursement
			 would be on or after July 1, 2010..
						(2)Effective
			 dateThe amendments made by
			 paragraph (1)(A) shall be effective at the close of June 30, 2010.
					(i)Unsubsidized
			 Stafford loans for middle-Income borrowersSection 428H (20 U.S.C. 1078–8) is
			 amended—
					(1)in subsection (a),
			 by inserting that are first disbursed before July 1, 2010, after
			 under this part;
					(2)in subsection (b)—
						(A)by striking
			 Any student and inserting Prior to July 1, 2010, any
			 student; and
						(B)by inserting
			 for which the first disbursement is made before such date after
			 unsubsidized Federal Stafford Loan; and
						(3)in subsection (h),
			 by inserting and that are first disbursed before July 1, 2010,
			 after July 1, 2006,.
					(j)Loan repayment
			 for civil legal assistance attorneysSection 428L(b)(2)(A) (20 U.S.C.
			 1078–12(b)(2)(A)) is amended—
					(1)by amending clause
			 (i) to read as follows:
						
							(i)subject to clause (ii)—
								(I)a loan made, insured, or guaranteed under
				this part, and that is first disbursed before July 1, 2010; or
								(II)a loan made under
				part D or part E; and
								;
				and
					(2)in clause
			 (ii)—
						(A)by striking
			 428C or 455(g) and inserting 428C that is disbursed
			 before July 1, 2010, or section 455(g); and
						(B)in subclause (II),
			 by inserting for which the first disbursement is made before July 1,
			 2010 after or 428H.
						(k)Special
			 allowancesSection 438 (20
			 U.S.C. 1087–1) is amended—
					(1)in subsection
			 (b)(2)(I)—
						(A)in the header, by
			 inserting , and before
			 July 1, 2010 after 2000;
						(B)in clause (i), by
			 inserting and before July 1, 2010, after
			 2000,;
						(C)in clause
			 (ii)(II), by inserting and before July 1, 2010, after
			 2006,;
						(D)in clause (iii),
			 by inserting and before July 1, 2010, after
			 2000,;
						(E)in clause (iv), by
			 inserting and that is disbursed before July 1, 2010, after
			 2000,;
						(F)in clause (v)(I),
			 by inserting and before July 1, 2010, after
			 2006,; and
						(G)in clause
			 (vi)—
							(i)in
			 the header, by inserting ,
			 and before July 1, 2010 after 2007; and
							(ii)in
			 the matter preceding subclause (I), by inserting and before July 1,
			 2010, after 2007,;
							(2)in subsection
			 (c)—
						(A)in paragraph
			 (2)(B)—
							(i)in
			 clause (iii), by inserting and after the semicolon;
							(ii)in
			 clause (iv), by striking ; and and inserting a period;
			 and
							(iii)by
			 striking clause (v); and
							(B)in paragraph (6),
			 by inserting and first disbursed before July 1, 2010, after
			 1992,; and
						(3)in subsection
			 (d)(2)(B), by inserting , and before July 1, 2010 after
			 2007.
					(l)Revised special
			 allowance calculation
					(1)Revised
			 calculation ruleSection 438(b)(2)(I) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087–1(b)(2)(I)) is amended by adding at the end the
			 following new clause:
						
							(vii)Revised
				calculation rule to reflect financial market conditions
								(I)Calculation
				based on LIBORFor the
				calendar quarter beginning on October 1, 2009, and each subsequent calendar
				quarter, in computing the special allowance paid pursuant to this subsection
				with respect to loans described in
				subclause (II), clause (i)(I) of this
				subparagraph shall be applied by substituting of the 1-month London
				Inter Bank Offered Rate (LIBOR) for United States dollars in effect for each of
				the days in such quarter as compiled and released by the British Bankers
				Association for of the quotes of the 3-month commercial paper
				(financial) rates in effect for each of the days in such quarter as reported by
				the Federal Reserve in Publication H–15 (or its successor) for such 3-month
				period.
								(II)Loans eligible
				for LIBOR-based calculationThe special allowance paid pursuant to this
				subsection shall be calculated as described in
				subclause (I) with respect to special
				allowance payments for the 3-month period ending December 31, 2009, and each
				succeeding 3-month period, on loans for which the first disbursement is
				made—
									(aa)on
				or after the date of enactment of the Student
				Loan Reform Act, and before July 1, 2010; or
									(bb)on or after January 1, 2000, and before the
				date of enactment of the Student Loan Reform
				Act, if, not later than the last day of the second full fiscal
				quarter after the date of enactment of such Act, the holder of the loan (or, if
				the holder acts as eligible lender trustee for the beneficial owner of the
				loan, the beneficial owner of the loan), affirmatively and permanently waives
				all contractual, statutory or other legal rights to a special allowance paid
				pursuant to this subsection that is calculated using the formula in effect at
				the time the loans were first disbursed.
									(III)Terms of
				waiver
									(aa)In
				generalA waiver pursuant to
				subclause (II)(bb) shall be in a form (printed or electronic) prescribed by the
				Secretary, and shall be applicable to—
										(AA)all loans described in such subclause that
				the lender holds solely in its own right under any lender identification number
				associated with the holder (pursuant to section 487B);
										(BB)all loans
				described in such subclause for which the beneficial owner has the authority to
				make an election of a waiver under such subclause, regardless of the lender
				identification number associated with the loan or the lender that holds the
				loan as eligible lender trustee on behalf of such beneficial owner; and
										(CC)all future
				calculations of the special allowance on loans that, on the date of such
				waiver, are loans described in subitem (AA) or (BB), or that, after such date,
				become loans described in subitem (AA) or (BB).
										(bb)ExceptionsAny
				waiver pursuant to subclause (II)(bb) that is elected for loans described in
				subitem (AA) or (BB) of item (aa) shall not apply to any loan described in such
				subitem for which the lender or beneficial owner of the loan demonstrates to
				the satisfaction of the Secretary that—
										(AA)in accordance
				with an agreement entered into before the date of enactment of the
				Student Loan Reform Act by
				which such lender or owner is governed and that applies to such loans, such
				lender or owner is not legally permitted to make an election of such waiver
				with respect to such loans without the approval of one or more third parties
				with an interest in the loans, and that the lender or owner followed all
				available options under such agreement to obtain such approval, and was unable
				to do so; or
										(BB)such lender or
				beneficial owner presented the proposal of electing such a waiver applicable to
				such loans associated with an obligation rated by a nationally recognized
				statistical rating organization (as defined in section 3(a)(62) of the
				Securities Exchange Act of 1934), and such rating organization provided a
				written opinion that the agency would downgrade the rating applicable to such
				obligation if the lender or owner elected such a waiver.
										(IV)Participant’s
				yieldFor the calendar
				quarter beginning on October 1, 2009, and each subsequent calendar quarter, the
				Secretary’s participant yield in any loan in which the Secretary has purchased
				a participation interest and for which the first disbursement is made on or
				after January 1, 2000, and before October 1, 2009, shall be determined by using
				the LIBOR-based rate described in
				subclause (I) as the substitute rate (for
				the commercial paper rate) referred to in the participation agreement between
				the Secretary and such
				lender.
								.
					(2)Conforming
			 amendmentSection 438(b)(2)(I) (20 U.S.C. 1087–1(b)(2)(I)) is
			 further amended—
						(A)in clause (i)(II),
			 by striking such average bond equivalent rate and inserting
			 the rate determined under subclause (I); and
						(B)in clause (v)(III)
			 by striking (iv), and (vi) and inserting (iv), (vi), and
			 (vii).
						(m)Origination of
			 Direct Loans at institutions located outside the United States
					(1)Loans for
			 students attending institutions located outside the United StatesSection 452 (20 U.S.C. 1087b) is amended by
			 adding at the end the following:
						
							(d)Institutions
				located outside the United StatesLoan funds for students (and parents of
				students) attending institutions located outside the United States shall be
				disbursed through a financial institution located in the United States and
				designated by the Secretary to serve as the agent of such institutions with
				respect to the receipt of the disbursements of such loan funds and the transfer
				of such funds to such institutions. To be eligible to receive funds under this
				part, an otherwise eligible institution located outside the United States shall
				make arrangements, subject to regulations by the Secretary, with the agent
				designated by the Secretary under this subsection to receive funds under this
				part.
							.
					(2)Conforming
			 amendments
						(A)AmendmentsSection 102 (20 U.S.C. 1002), as amended by
			 section 102 of the Higher Education Opportunity Act (Public Law 110–315) and
			 section 101 of Public Law 111–39, is amended—
							(i)by striking
			 part B each place it appears and inserting part
			 D;
							(ii)in subsection
			 (a)(1)(C), by inserting , consistent with the requirements of section
			 452(d) before the period at the end; and
							(iii)in subsection
			 (a)(2)(A)—
								(I)in the matter preceding clause (i), by
			 striking made, insured, or guaranteed and inserting
			 made; and
								(II)in clause
			 (iii)—
									(aa)in
			 subclause (III), by striking only Federal Stafford and all that
			 follows through section 428B and inserting only Federal
			 Direct Stafford Loans under section 455(a)(2)(A), Federal Direct Unsubsidized
			 Stafford Loans under section 455(a)(2)(D), or Federal Direct PLUS Loans under
			 section 455(a)(2)(B); and
									(bb)in subclause (V), by striking a
			 Federal Stafford and all that follows through section
			 428B and inserting a Federal Direct Stafford Loan under section
			 455(a)(2)(A), a Federal Direct Unsubsidized Stafford Loan under section
			 455(a)(2)(D), or a Federal Direct PLUS Loan under section
			 455(a)(2)(B).
									(B)Effective
			 dateThe amendments made by
			 subparagraph (A)(iii) shall be effective as if enacted as part of section
			 102(a)(1) of the Higher Education Opportunity Act, in accordance with section
			 102(e) of such Act, as amended by section 101(a)(2) of Public Law
			 111–39.
						(n)Agreements with
			 institutionsSection 454 (20
			 U.S.C. 1087d) is amended—
					(1)in subsection (a),
			 by striking paragraph (4) and redesignating the succeeding paragraphs
			 accordingly; and
					(2)in subsection
			 (b)(2), by striking (5), (6), and (7) and inserting (5),
			 and (6).
					(o)Terms and
			 conditions of loans
					(1)AmendmentsSection 455 (20 U.S.C. 1087e) is
			 amended—
						(A)in subsection (a)(1), by inserting ,
			 and first disbursed on June 30, 2010, before under sections
			 428; and
						(B)in subsection
			 (g)—
							(i)by inserting
			 , including any loan made under part B and first disbursed before July
			 1, 2010 after section 428C(a)(4); and
							(ii)by striking the
			 third sentence.
							(2)Effective
			 dateThe amendment made by
			 subsection (a)(1) shall apply with
			 respect to loans first disbursed under part D of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1087a et seq.) on or after July 1,
			 2010.
					(p)Technical
			 assistance to institutions of higher educationSection 458(a) (20 U.S.C. 1087h(a)) is
			 amended—
					(1)by redesignating
			 paragraph (5) as paragraph (6); and
					(2)by inserting after
			 paragraph (4) the following new paragraph:
						
							(5)Technical
				assistance to institutions of higher education
								(A)Provision of
				assistanceThe Secretary
				shall provide institutions of higher education participating, or seeking to
				participate, in the loan programs under this part with technical assistance in
				establishing and administering such programs, including assistance for an
				institution of higher education during such institution’s transition into such
				programs. Such assistance may include technical support, training for
				personnel, customized assistance to individual institutions of higher
				education, development of informational materials, and other services the
				Secretary determines to be appropriate.
								(B)FundsThere are authorized to be appropriated,
				and there are appropriated, to carry out this paragraph (in addition to any
				other amounts appropriated to carry out this subparagraph and out of any money
				in the Treasury not otherwise appropriated), $50,000,000 for fiscal year
				2010.
								.
					(q)Outreach
			 Efforts
					(1)Outreach
			 activities requiredThe
			 Secretary of Education shall conduct outreach activities in accordance with
			 this section to inform and educate students and their families about the
			 transition to Federal Direct lending under the amendments made by this section
			 to title IV of the Higher Education Act of 1965.
					(2)Required
			 components of outreachThe Secretary shall provide for the broad
			 dissemination of information on such amendments and shall—
						(A)operate and
			 maintain an Internet website through which individuals may obtain information
			 on changes made to the Federal Family Education Loan programs and the Federal
			 Direct Loan programs;
						(B)develop and
			 disseminate information to high school seniors and their parents concerning
			 student loans and student aid;
						(C)provide assistance to institutions of
			 higher education to educate students on the repayment of Federal Direct loans;
			 and
						(D)ensure that all
			 outreach efforts are developed using plain language and are culturally- and
			 language-appropriate.
						(3)Use of other
			 entitiesIn carrying out this subsection, the Secretary may work
			 with other appropriate entities to facilitate the dissemination of information
			 under this section and to provide assistance as described in this
			 section.
					3003.Bringing down
			 prices for prescription drugs by permitting drug reimportation
				(a)Short
			 titleThis section may be
			 cited as the Pharmaceutical Market
			 Access and Drug Safety Act of 2009.
				(b)FindingsCongress finds that—
					(1)Americans
			 unjustly pay up to 5 times more to fill their prescriptions than consumers in
			 other countries;
					(2)the United States
			 is the largest market for pharmaceuticals in the world, yet American consumers
			 pay the highest prices for brand pharmaceuticals in the world;
					(3)a prescription
			 drug is neither safe nor effective to an individual who cannot afford
			 it;
					(4)allowing and
			 structuring the importation of prescription drugs to ensure access to safe and
			 affordable drugs approved by the Food and Drug Administration will provide a
			 level of safety to American consumers that they do not currently enjoy;
					(5)American spend
			 more than $200,000,000,000 on prescription drugs every year;
					(6)the Congressional
			 Budget Office has found that the cost of prescription drugs are between 35 to
			 55 percent less in other highly developed countries than in the United States;
			 and
					(7)promoting
			 competitive market pricing would both contribute to health care savings and
			 allow greater access to therapy, improving health and saving lives.
					(c)Repeal of
			 certain section regarding importation of prescription drugsChapter VIII of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381 et seq.) is amended by striking section 804.
				(d)Importation of
			 prescription drugs; waiver of certain import restrictions
					(1)In
			 generalChapter VIII of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 381 et seq.), as amended by section 3, is further amended by inserting
			 after section 803 the following:
						
							804.Commercial and
				personal importation of prescription drugs
								(a)Importation of
				prescription drugs
									(1)In
				generalIn the case of qualifying drugs imported or offered for
				import into the United States from registered exporters or by registered
				importers—
										(A)the limitation on
				importation that is established in section 801(d)(1) is waived; and
										(B)the standards
				referred to in section 801(a) regarding admission of the drugs are subject to
				subsection (g) of this section (including with respect to qualifying drugs to
				which section 801(d)(1) does not apply).
										(2)ImportersA
				qualifying drug may not be imported under paragraph (1) unless—
										(A)the drug is
				imported by a pharmacy, group of pharmacies, or a wholesaler that is a
				registered importer; or
										(B)the drug is
				imported by an individual for personal use or for the use of a family member of
				the individual (not for resale) from a registered exporter.
										(3)Rule of
				constructionThis section shall apply only with respect to a drug
				that is imported or offered for import into the United States—
										(A)by a registered
				importer; or
										(B)from a registered
				exporter to an individual.
										(4)Definitions
										(A)Registered
				exporter; registered importerFor purposes of this
				section:
											(i)The term
				registered exporter means an exporter for which a registration
				under subsection (b) has been approved and is in effect.
											(ii)The term
				registered importer means a pharmacy, group of pharmacies, or a
				wholesaler for which a registration under subsection (b) has been approved and
				is in effect.
											(iii)The term
				registration condition means a condition that must exist for a
				registration under subsection (b) to be approved.
											(B)Qualifying
				drugFor purposes of this section, the term qualifying
				drug means a drug for which there is a corresponding U.S. label
				drug.
										(C)U.S. label
				drugFor purposes of this section, the term U.S. label
				drug means a prescription drug that—
											(i)with respect to a
				qualifying drug, has the same active ingredient or ingredients, route of
				administration, dosage form, and strength as the qualifying drug;
											(ii)with respect to
				the qualifying drug, is manufactured by or for the person that manufactures the
				qualifying drug;
											(iii)is approved
				under section 505(c); and
											(iv)is not—
												(I)a controlled
				substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C.
				802);
												(II)a biological
				product, as defined in section 351 of the Public
				Health Service Act (42 U.S.C. 262), including—
													(aa)a
				therapeutic DNA plasmid product;
													(bb)a
				therapeutic synthetic peptide product;
													(cc)a
				monoclonal antibody product for in vivo use; and
													(dd)a
				therapeutic recombinant DNA-derived product;
													(III)an infused
				drug, including a peritoneal dialysis solution;
												(IV)an injected
				drug;
												(V)a drug that is
				inhaled during surgery;
												(VI)a drug that is
				the listed drug referred to in 2 or more abbreviated new drug applications
				under which the drug is commercially marketed; or
												(VII)a sterile
				opthlamic drug intended for topical use on or in the eye.
												(D)Other
				definitionsFor purposes of this section:
											(i)(I)The term
				exporter means a person that is in the business of exporting a
				drug to individuals in the United States from Canada or from a permitted
				country designated by the Secretary under subclause (II), or that, pursuant to
				submitting a registration under subsection (b), seeks to be in such
				business.
												(II)The Secretary shall designate a
				permitted country under subparagraph (E) (other than Canada) as a country from
				which an exporter may export a drug to individuals in the United States if the
				Secretary determines that—
													(aa)the country has statutory or
				regulatory standards that are equivalent to the standards in the United States
				and Canada with respect to—
														(AA)the training of pharmacists;
														(BB)the practice of pharmacy; and
														(CC)the protection of the privacy of personal
				medical information; and
														(bb)the importation of drugs to
				individuals in the United States from the country will not adversely affect
				public health.
													(ii)The term
				importer means a pharmacy, a group of pharmacies, or a wholesaler
				that is in the business of importing a drug into the United States or that,
				pursuant to submitting a registration under subsection (b), seeks to be in such
				business.
											(iii)The term
				pharmacist means a person licensed by a State to practice
				pharmacy, including the dispensing and selling of prescription drugs.
											(iv)The term
				pharmacy means a person that—
												(I)is licensed by a
				State to engage in the business of selling prescription drugs at retail;
				and
												(II)employs 1 or
				more pharmacists.
												(v)The term
				prescription drug means a drug that is described in section
				503(b)(1).
											(vi)The term
				wholesaler—
												(I)means a person
				licensed as a wholesaler or distributor of prescription drugs in the United
				States under section 503(e)(2)(A); and
												(II)does not include
				a person authorized to import drugs under section 801(d)(1).
												(E)Permitted
				countryThe term permitted country means—
											(i)Australia;
											(ii)Canada;
											(iii)a member
				country of the European Union, but does not include a member country with
				respect to which—
												(I)the country’s
				Annex to the Treaty of Accession to the European Union 2003 includes a
				transitional measure for the regulation of human pharmaceutical products that
				has not expired; or
												(II)the Secretary
				determines that the requirements described in subclauses (I) and (II) of clause
				(vii) will not be met by the date on which such transitional measure for the
				regulation of human pharmaceutical products expires;
												(iv)Japan;
											(v)New
				Zealand;
											(vi)Switzerland;
				and
											(vii)a country in
				which the Secretary determines the following requirements are met:
												(I)The country has
				statutory or regulatory requirements—
													(aa)that require the
				review of drugs for safety and effectiveness by an entity of the government of
				the country;
													(bb)that authorize
				the approval of only those drugs that have been determined to be safe and
				effective by experts employed by or acting on behalf of such entity and
				qualified by scientific training and experience to evaluate the safety and
				effectiveness of drugs on the basis of adequate and well-controlled
				investigations, including clinical investigations, conducted by experts
				qualified by scientific training and experience to evaluate the safety and
				effectiveness of drugs;
													(cc)that require the
				methods used in, and the facilities and controls used for the manufacture,
				processing, and packing of drugs in the country to be adequate to preserve
				their identity, quality, purity, and strength;
													(dd)for the
				reporting of adverse reactions to drugs and procedures to withdraw approval and
				remove drugs found not to be safe or effective; and
													(ee)that require the
				labeling and promotion of drugs to be in accordance with the approval of the
				drug.
													(II)The valid
				marketing authorization system in the country is equivalent to the systems in
				the countries described in clauses (i) through (vi).
												(III)The importation
				of drugs to the United States from the country will not adversely affect public
				health.
												(b)Registration of
				importers and exporters
									(1)Registration of
				importers and exportersA registration condition is that the
				importer or exporter involved (referred to in this subsection as a
				registrant) submits to the Secretary a registration containing the
				following:
										(A)(i)In the case of an
				exporter, the name of the exporter and an identification of all places of
				business of the exporter that relate to qualifying drugs, including each
				warehouse or other facility owned or controlled by, or operated for, the
				exporter.
											(ii)In the case of an importer, the
				name of the importer and an identification of the places of business of the
				importer at which the importer initially receives a qualifying drug after
				importation (which shall not exceed 3 places of business except by permission
				of the Secretary).
											(B)Such information
				as the Secretary determines to be necessary to demonstrate that the registrant
				is in compliance with registration conditions under—
											(i)in the case of an
				importer, subsections (c), (d), (e), (g), and (j) (relating to the sources of
				imported qualifying drugs; the inspection of facilities of the importer; the
				payment of fees; compliance with the standards referred to in section 801(a);
				and maintenance of records and samples); or
											(ii)in the case of
				an exporter, subsections (c), (d), (f), (g), (h), (i), and (j) (relating to the
				sources of exported qualifying drugs; the inspection of facilities of the
				exporter and the marking of compliant shipments; the payment of fees; and
				compliance with the standards referred to in section 801(a); being licensed as
				a pharmacist; conditions for individual importation; and maintenance of records
				and samples).
											(C)An agreement by
				the registrant that the registrant will not under subsection (a) import or
				export any drug that is not a qualifying drug.
										(D)An agreement by
				the registrant to—
											(i)notify the
				Secretary of a recall or withdrawal of a qualifying drug distributed in a
				permitted country that the registrant has exported or imported, or intends to
				export or import, to the United States under subsection (a);
											(ii)provide for the
				return to the registrant of such drug; and
											(iii)cease, or not
				begin, the exportation or importation of such drug unless the Secretary has
				notified the registrant that exportation or importation of such drug may
				proceed.
											(E)An agreement by
				the registrant to ensure and monitor compliance with each registration
				condition, to promptly correct any noncompliance with such a condition, and to
				promptly report to the Secretary any such noncompliance.
										(F)A plan describing
				the manner in which the registrant will comply with the agreement under
				subparagraph (E).
										(G)An agreement by
				the registrant to enforce a contract under subsection (c)(3)(B) against a party
				in the chain of custody of a qualifying drug with respect to the authority of
				the Secretary under clauses (ii) and (iii) of that subsection.
										(H)An agreement by
				the registrant to notify the Secretary not more than 30 days before the
				registrant intends to make the change, of—
											(i)any change that
				the registrant intends to make regarding information provided under
				subparagraph (A) or (B); and
											(ii)any change that
				the registrant intends to make in the compliance plan under subparagraph
				(F).
											(I)In the case of an
				exporter:
											(i)An agreement by
				the exporter that a qualifying drug will not under subsection (a) be exported
				to any individual not authorized pursuant to subsection (a)(2)(B) to be an
				importer of such drug.
											(ii)An agreement to
				post a bond, payable to the Treasury of the United States that is equal in
				value to the lesser of—
												(I)the value of
				drugs exported by the exporter to the United States in a typical 4-week period
				over the course of a year under this section; or
												(II)$1,000,000.
												(iii)An agreement by
				the exporter to comply with applicable provisions of Canadian law, or the law
				of the permitted country designated under subsection (a)(4)(D)(i)(II) in which
				the exporter is located, that protect the privacy of personal information with
				respect to each individual importing a prescription drug from the exporter
				under subsection (a)(2)(B).
											(iv)An agreement by
				the exporter to report to the Secretary—
												(I)not later than
				August 1 of each fiscal year, the total price and the total volume of drugs
				exported to the United States by the exporter during the 6-month period from
				January 1 through June 30 of that year; and
												(II)not later than
				January 1 of each fiscal year, the total price and the total volume of drugs
				exported to the United States by the exporter during the previous fiscal
				year.
												(J)In the case of an
				importer, an agreement by the importer to report to the Secretary—
											(i)not later than
				August 1 of each fiscal year, the total price and the total volume of drugs
				imported to the United States by the importer during the 6-month period from
				January 1 through June 30 of that fiscal year; and
											(ii)not later than
				January 1 of each fiscal year, the total price and the total volume of drugs
				imported to the United States by the importer during the previous fiscal
				year.
											(K)Such other
				provisions as the Secretary may require by regulation to protect the public
				health while permitting—
											(i)the importation
				by pharmacies, groups of pharmacies, and wholesalers as registered importers of
				qualifying drugs under subsection (a); and
											(ii)importation by
				individuals of qualifying drugs under subsection (a).
											(2)Approval or
				disapproval of registration
										(A)In
				generalNot later than 90 days after the date on which a
				registrant submits to the Secretary a registration under paragraph (1), the
				Secretary shall notify the registrant whether the registration is approved or
				is disapproved. The Secretary shall disapprove a registration if there is
				reason to believe that the registrant is not in compliance with one or more
				registration conditions, and shall notify the registrant of such reason. In the
				case of a disapproved registration, the Secretary shall subsequently notify the
				registrant that the registration is approved if the Secretary determines that
				the registrant is in compliance with such conditions.
										(B)Changes in
				registration informationNot later than 30 days after receiving a
				notice under paragraph (1)(H) from a registrant, the Secretary shall determine
				whether the change involved affects the approval of the registration of the
				registrant under paragraph (1), and shall inform the registrant of the
				determination.
										(3)Publication of
				contact information for registered exportersThrough the Internet
				website of the Food and Drug Administration and a toll-free telephone number,
				the Secretary shall make readily available to the public a list of registered
				exporters, including contact information for the exporters. Promptly after the
				approval of a registration submitted under paragraph (1), the Secretary shall
				update the Internet website and the information provided through the toll-free
				telephone number accordingly.
									(4)Suspension and
				termination
										(A)SuspensionWith
				respect to the effectiveness of a registration submitted under paragraph
				(1):
											(i)Subject to clause
				(ii), the Secretary may suspend the registration if the Secretary determines,
				after notice and opportunity for a hearing, that the registrant has failed to
				maintain substantial compliance with a registration condition.
											(ii)If the Secretary
				determines that, under color of the registration, the exporter has exported a
				drug or the importer has imported a drug that is not a qualifying drug, or a
				drug that does not comply with subsection (g)(2)(A) or (g)(4), or has exported
				a qualifying drug to an individual in violation of subsection (i)(2)(F), the
				Secretary shall immediately suspend the registration. A suspension under the
				preceding sentence is not subject to the provision by the Secretary of prior
				notice, and the Secretary shall provide to the registrant an opportunity for a
				hearing not later than 10 days after the date on which the registration is
				suspended.
											(iii)The Secretary
				may reinstate the registration, whether suspended under clause (i) or (ii), if
				the Secretary determines that the registrant has demonstrated that further
				violations of registration conditions will not occur.
											(B)TerminationThe
				Secretary, after notice and opportunity for a hearing, may terminate the
				registration under paragraph (1) of a registrant if the Secretary determines
				that the registrant has engaged in a pattern or practice of violating 1 or more
				registration conditions, or if on 1 or more occasions the Secretary has under
				subparagraph (A)(ii) suspended the registration of the registrant. The
				Secretary may make the termination permanent, or for a fixed period of not less
				than 1 year. During the period in which the registration is terminated, any
				registration submitted under paragraph (1) by the registrant, or a person that
				is a partner in the export or import enterprise, or a principal officer in such
				enterprise, and any registration prepared with the assistance of the registrant
				or such a person, has no legal effect under this section.
										(5)Default of
				bondA bond required to be posted by an exporter under paragraph
				(1)(I)(ii) shall be defaulted and paid to the Treasury of the United States if,
				after opportunity for an informal hearing, the Secretary determines that the
				exporter has—
										(A)exported a drug
				to the United States that is not a qualifying drug or that is not in compliance
				with subsection (g)(2)(A), (g)(4), or (i); or
										(B)failed to permit
				the Secretary to conduct an inspection described under subsection (d).
										(c)Sources of
				qualifying drugsA registration condition is that the exporter or
				importer involved agrees that a qualifying drug will under subsection (a) be
				exported or imported into the United States only if there is compliance with
				the following:
									(1)The drug was
				manufactured in an establishment—
										(A)required to
				register under subsection (h) or (i) of section 510; and
										(B)(i)inspected by the
				Secretary; or
											(ii)for which the Secretary has
				elected to rely on a satisfactory report of a good manufacturing practice
				inspection of the establishment from a permitted country whose regulatory
				system the Secretary recognizes as equivalent under a mutual recognition
				agreement, as provided for under section 510(i)(3), section 803, or part 26 of
				title 21, Code of Federal Regulations (or any corresponding successor rule or
				regulation).
											(2)The establishment
				is located in any country, and the establishment manufactured the drug for
				distribution in the United States or for distribution in 1 or more of the
				permitted countries (without regard to whether in addition the drug is
				manufactured for distribution in a foreign country that is not a permitted
				country).
									(3)The exporter or
				importer obtained the drug—
										(A)directly from the
				establishment; or
										(B)directly from an
				entity that, by contract with the exporter or importer—
											(i)provides to the
				exporter or importer a statement (in such form and containing such information
				as the Secretary may require) that, for the chain of custody from the
				establishment, identifies each prior sale, purchase, or trade of the drug
				(including the date of the transaction and the names and addresses of all
				parties to the transaction);
											(ii)agrees to permit
				the Secretary to inspect such statements and related records to determine their
				accuracy;
											(iii)agrees, with
				respect to the qualifying drugs involved, to permit the Secretary to inspect
				warehouses and other facilities, including records, of the entity for purposes
				of determining whether the facilities are in compliance with any standards
				under this Act that are applicable to facilities of that type in the United
				States; and
											(iv)has ensured,
				through such contractual relationships as may be necessary, that the Secretary
				has the same authority regarding other parties in the chain of custody from the
				establishment that the Secretary has under clauses (ii) and (iii) regarding
				such entity.
											(4)(A)The foreign country
				from which the importer will import the drug is a permitted country; or
										(B)The foreign country from which the
				exporter will export the drug is the permitted country in which the exporter is
				located.
										(5)During any period
				in which the drug was not in the control of the manufacturer of the drug, the
				drug did not enter any country that is not a permitted country.
									(6)The exporter or
				importer retains a sample of each lot of the drug for testing by the
				Secretary.
									(d)Inspection of
				facilities; marking of shipments
									(1)Inspection of
				facilitiesA registration condition is that, for the purpose of
				assisting the Secretary in determining whether the exporter involved is in
				compliance with all other registration conditions—
										(A)the exporter
				agrees to permit the Secretary—
											(i)to conduct onsite
				inspections, including monitoring on a day-to-day basis, of places of business
				of the exporter that relate to qualifying drugs, including each warehouse or
				other facility owned or controlled by, or operated for, the exporter;
											(ii)to have access,
				including on a day-to-day basis, to—
												(I)records of the
				exporter that relate to the export of such drugs, including financial records;
				and
												(II)samples of such
				drugs;
												(iii)to carry out
				the duties described in paragraph (3); and
											(iv)to carry out any
				other functions determined by the Secretary to be necessary regarding the
				compliance of the exporter; and
											(B)the Secretary has
				assigned 1 or more employees of the Secretary to carry out the functions
				described in this subsection for the Secretary randomly, but not less than 12
				times annually, on the premises of places of businesses referred to in
				subparagraph (A)(i), and such an assignment remains in effect on a continuous
				basis.
										(2)Marking of
				compliant shipmentsA registration condition is that the exporter
				involved agrees to affix to each shipping container of qualifying drugs
				exported under subsection (a) such markings as the Secretary determines to be
				necessary to identify the shipment as being in compliance with all registration
				conditions. Markings under the preceding sentence shall—
										(A)be designed to
				prevent affixation of the markings to any shipping container that is not
				authorized to bear the markings; and
										(B)include
				anticounterfeiting or track-and-trace technologies, taking into account the
				economic and technical feasibility of those technologies.
										(3)Certain duties
				relating to exportersDuties of the Secretary with respect to an
				exporter include the following:
										(A)Inspecting,
				randomly, but not less than 12 times annually, the places of business of the
				exporter at which qualifying drugs are stored and from which qualifying drugs
				are shipped.
										(B)During the
				inspections under subparagraph (A), verifying the chain of custody of a
				statistically significant sample of qualifying drugs from the establishment in
				which the drug was manufactured to the exporter, which shall be accomplished or
				supplemented by the use of anticounterfeiting or track-and-trace technologies,
				taking into account the economic and technical feasibility of those
				technologies, except that a drug that lacks such technologies from the point of
				manufacture shall not for that reason be excluded from importation by an
				exporter.
										(C)Randomly
				reviewing records of exports to individuals for the purpose of determining
				whether the drugs are being imported by the individuals in accordance with the
				conditions under subsection (i). Such reviews shall be conducted in a manner
				that will result in a statistically significant determination of compliance
				with all such conditions.
										(D)Monitoring the
				affixing of markings under paragraph (2).
										(E)Inspecting as the
				Secretary determines is necessary the warehouses and other facilities,
				including records, of other parties in the chain of custody of qualifying
				drugs.
										(F)Determining
				whether the exporter is in compliance with all other registration
				conditions.
										(4)Prior notice of
				shipmentsA registration condition is that, not less than 8 hours
				and not more than 5 days in advance of the time of the importation of a
				shipment of qualifying drugs, the importer involved agrees to submit to the
				Secretary a notice with respect to the shipment of drugs to be imported or
				offered for import into the United States under subsection (a). A notice under
				the preceding sentence shall include—
										(A)the name and
				complete contact information of the person submitting the notice;
										(B)the name and
				complete contact information of the importer involved;
										(C)the identity of
				the drug, including the established name of the drug, the quantity of the drug,
				and the lot number assigned by the manufacturer;
										(D)the identity of
				the manufacturer of the drug, including the identity of the establishment at
				which the drug was manufactured;
										(E)the country from
				which the drug is shipped;
										(F)the name and
				complete contact information for the shipper of the drug;
										(G)anticipated
				arrival information, including the port of arrival and crossing location within
				that port, and the date and time;
										(H)a summary of the
				chain of custody of the drug from the establishment in which the drug was
				manufactured to the importer;
										(I)a declaration as
				to whether the Secretary has ordered that importation of the drug from the
				permitted country cease under subsection (g)(2)(C) or (D); and
										(J)such other
				information as the Secretary may require by regulation.
										(5)Marking of
				compliant shipmentsA registration condition is that the importer
				involved agrees, before wholesale distribution (as defined in section 503(e))
				of a qualifying drug that has been imported under subsection (a), to affix to
				each container of such drug such markings or other technology as the Secretary
				determines necessary to identify the shipment as being in compliance with all
				registration conditions, except that the markings or other technology shall not
				be required on a drug that bears comparable, compatible markings or technology
				from the manufacturer of the drug. Markings or other technology under the
				preceding sentence shall—
										(A)be designed to
				prevent affixation of the markings or other technology to any container that is
				not authorized to bear the markings; and
										(B)shall include
				anticounterfeiting or track-and-trace technologies, taking into account the
				economic and technical feasibility of such technologies.
										(6)Certain duties
				relating to importersDuties of the Secretary with respect to an
				importer include the following:
										(A)Inspecting,
				randomly, but not less than 12 times annually, the places of business of the
				importer at which a qualifying drug is initially received after
				importation.
										(B)During the
				inspections under subparagraph (A), verifying the chain of custody of a
				statistically significant sample of qualifying drugs from the establishment in
				which the drug was manufactured to the importer, which shall be accomplished or
				supplemented by the use of anticounterfeiting or track-and-trace technologies,
				taking into account the economic and technical feasibility of those
				technologies, except that a drug that lacks such technologies from the point of
				manufacture shall not for that reason be excluded from importation by an
				importer.
										(C)Reviewing notices
				under paragraph (4).
										(D)Inspecting as the
				Secretary determines is necessary the warehouses and other facilities,
				including records of other parties in the chain of custody of qualifying
				drugs.
										(E)Determining
				whether the importer is in compliance with all other registration
				conditions.
										(e)Importer
				fees
									(1)Registration
				feeA registration condition is that the importer involved pays
				to the Secretary a fee of $10,000 due on the date on which the importer first
				submits the registration to the Secretary under subsection (b).
									(2)Inspection
				feeA registration condition is that the importer involved pays a
				fee to the Secretary in accordance with this subsection. Such fee shall be paid
				not later than October 1 and April 1 of each fiscal year in the amount provided
				for under paragraph (3).
									(3)Amount of
				inspection fee
										(A)Aggregate total
				of feesNot later than 30 days before the start of each fiscal
				year, the Secretary, in consultation with the Secretary of Homeland Security
				and the Secretary of the Treasury, shall establish an aggregate total of fees
				to be collected under paragraph (2) for importers for that fiscal year that is
				sufficient, and not more than necessary, to pay the costs for that fiscal year
				of administering this section with respect to registered importers, including
				the costs associated with—
											(i)inspecting the
				facilities of registered importers, and of other entities in the chain of
				custody of a qualifying drug as necessary, under subsection (d)(6);
											(ii)developing,
				implementing, and operating under such subsection an electronic system for
				submission and review of the notices required under subsection (d)(4) with
				respect to shipments of qualifying drugs under subsection (a) to assess
				compliance with all registration conditions when such shipments are offered for
				import into the United States; and
											(iii)inspecting such
				shipments as necessary, when offered for import into the United States to
				determine if such a shipment should be refused admission under subsection
				(g)(5).
											(B)LimitationSubject
				to subparagraph (C), the aggregate total of fees collected under paragraph (2)
				for a fiscal year shall not exceed 2.5 percent of the total price of qualifying
				drugs imported during that fiscal year into the United States by registered
				importers under subsection (a).
										(C)Total price of
				drugs
											(i)EstimateFor
				the purposes of complying with the limitation described in subparagraph (B)
				when establishing under subparagraph (A) the aggregate total of fees to be
				collected under paragraph (2) for a fiscal year, the Secretary shall estimate
				the total price of qualifying drugs imported into the United States by
				registered importers during that fiscal year by adding the total price of
				qualifying drugs imported by each registered importer during the 6-month period
				from January 1 through June 30 of the previous fiscal year, as reported to the
				Secretary by each registered importer under subsection (b)(1)(J).
											(ii)CalculationNot
				later than March 1 of the fiscal year that follows the fiscal year for which
				the estimate under clause (i) is made, the Secretary shall calculate the total
				price of qualifying drugs imported into the United States by registered
				importers during that fiscal year by adding the total price of qualifying drugs
				imported by each registered importer during that fiscal year, as reported to
				the Secretary by each registered importer under subsection (b)(1)(J).
											(iii)AdjustmentIf
				the total price of qualifying drugs imported into the United States by
				registered importers during a fiscal year as calculated under clause (ii) is
				less than the aggregate total of fees collected under paragraph (2) for that
				fiscal year, the Secretary shall provide for a pro-rata reduction in the fee
				due from each registered importer on April 1 of the subsequent fiscal year so
				that the limitation described in subparagraph (B) is observed.
											(D)Individual
				importer feeSubject to the limitation described in subparagraph
				(B), the fee under paragraph (2) to be paid on October 1 and April 1 by an
				importer shall be an amount that is proportional to a reasonable estimate by
				the Secretary of the semiannual share of the importer of the volume of
				qualifying drugs imported by importers under subsection (a).
										(4)Use of
				fees
										(A)In
				generalSubject to appropriations Acts, fees collected by the
				Secretary under paragraphs (1) and (2) shall be credited to the appropriation
				account for salaries and expenses of the Food and Drug Administration until
				expended (without fiscal year limitation), and the Secretary may, in
				consultation with the Secretary of Homeland Security and the Secretary of the
				Treasury, transfer some proportion of such fees to the appropriation account
				for salaries and expenses of the Bureau of Customs and Border Protection until
				expended (without fiscal year limitation).
										(B)Sole
				purposeFees collected by the Secretary under paragraphs (1) and
				(2) are only available to the Secretary and, if transferred, to the Secretary
				of Homeland Security, and are for the sole purpose of paying the costs referred
				to in paragraph (3)(A).
										(5)Collection of
				feesIn any case where the Secretary does not receive payment of
				a fee assessed under paragraph (1) or (2) within 30 days after it is due, such
				fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
									(f)Exporter
				fees
									(1)Registration
				feeA registration condition is that the exporter involved pays
				to the Secretary a fee of $10,000 due on the date on which the exporter first
				submits that registration to the Secretary under subsection (b).
									(2)Inspection
				feeA registration condition is that the exporter involved pays a
				fee to the Secretary in accordance with this subsection. Such fee shall be paid
				not later than October 1 and April 1 of each fiscal year in the amount provided
				for under paragraph (3).
									(3)Amount of
				inspection fee
										(A)Aggregate total
				of feesNot later than 30 days before the start of each fiscal
				year, the Secretary, in consultation with the Secretary of Homeland Security
				and the Secretary of the Treasury, shall establish an aggregate total of fees
				to be collected under paragraph (2) for exporters for that fiscal year that is
				sufficient, and not more than necessary, to pay the costs for that fiscal year
				of administering this section with respect to registered exporters, including
				the costs associated with—
											(i)inspecting the
				facilities of registered exporters, and of other entities in the chain of
				custody of a qualifying drug as necessary, under subsection (d)(3);
											(ii)developing,
				implementing, and operating under such subsection a system to screen marks on
				shipments of qualifying drugs under subsection (a) that indicate compliance
				with all registration conditions, when such shipments are offered for import
				into the United States; and
											(iii)screening such
				markings, and inspecting such shipments as necessary, when offered for import
				into the United States to determine if such a shipment should be refused
				admission under subsection (g)(5).
											(B)LimitationSubject
				to subparagraph (C), the aggregate total of fees collected under paragraph (2)
				for a fiscal year shall not exceed 2.5 percent of the total price of qualifying
				drugs imported during that fiscal year into the United States by registered
				exporters under subsection (a).
										(C)Total price of
				drugs
											(i)EstimateFor
				the purposes of complying with the limitation described in subparagraph (B)
				when establishing under subparagraph (A) the aggregate total of fees to be
				collected under paragraph (2) for a fiscal year, the Secretary shall estimate
				the total price of qualifying drugs imported into the United States by
				registered exporters during that fiscal year by adding the total price of
				qualifying drugs exported by each registered exporter during the 6-month period
				from January 1 through June 30 of the previous fiscal year, as reported to the
				Secretary by each registered exporter under subsection (b)(1)(I)(iv).
											(ii)CalculationNot
				later than March 1 of the fiscal year that follows the fiscal year for which
				the estimate under clause (i) is made, the Secretary shall calculate the total
				price of qualifying drugs imported into the United States by registered
				exporters during that fiscal year by adding the total price of qualifying drugs
				exported by each registered exporter during that fiscal year, as reported to
				the Secretary by each registered exporter under subsection
				(b)(1)(I)(iv).
											(iii)AdjustmentIf
				the total price of qualifying drugs imported into the United States by
				registered exporters during a fiscal year as calculated under clause (ii) is
				less than the aggregate total of fees collected under paragraph (2) for that
				fiscal year, the Secretary shall provide for a pro-rata reduction in the fee
				due from each registered exporter on April 1 of the subsequent fiscal year so
				that the limitation described in subparagraph (B) is observed.
											(D)Individual
				exporter feeSubject to the limitation described in subparagraph
				(B), the fee under paragraph (2) to be paid on October 1 and April 1 by an
				exporter shall be an amount that is proportional to a reasonable estimate by
				the Secretary of the semiannual share of the exporter of the volume of
				qualifying drugs exported by exporters under subsection (a).
										(4)Use of
				fees
										(A)In
				generalSubject to appropriations Acts, fees collected by the
				Secretary under paragraphs (1) and (2) shall be credited to the appropriation
				account for salaries and expenses of the Food and Drug Administration until
				expended (without fiscal year limitation), and the Secretary may, in
				consultation with the Secretary of Homeland Security and the Secretary of the
				Treasury, transfer some proportion of such fees to the appropriation account
				for salaries and expenses of the Bureau of Customs and Border Protection until
				expended (without fiscal year limitation).
										(B)Sole
				purposeFees collected by the Secretary under paragraphs (1) and
				(2) are only available to the Secretary and, if transferred, to the Secretary
				of Homeland Security, and are for the sole purpose of paying the costs referred
				to in paragraph (3)(A).
										(5)Collection of
				feesIn any case where the Secretary does not receive payment of
				a fee assessed under paragraph (1) or (2) within 30 days after it is due, such
				fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
									(g)Compliance with
				Section 801(a)
									(1)In
				generalA registration condition is that each qualifying drug
				exported under subsection (a) by the registered exporter involved or imported
				under subsection (a) by the registered importer involved is in compliance with
				the standards referred to in section 801(a) regarding admission of the drug
				into the United States, subject to paragraphs (2), (3), and (4).
									(2)Section
				505; approval status
										(A)In
				generalA qualifying drug that is imported or offered for import
				under subsection (a) shall comply with the conditions established in the
				approved application under section 505(b) for the U.S. label drug as described
				under this subsection.
										(B)Notice by
				manufacturer; general provisions
											(i)In
				generalThe person that manufactures a qualifying drug that is,
				or will be, introduced for commercial distribution in a permitted country shall
				in accordance with this paragraph submit to the Secretary a notice that—
												(I)includes each
				difference in the qualifying drug from a condition established in the approved
				application for the U.S. label drug beyond—
													(aa)the variations
				provided for in the application; and
													(bb)any difference
				in labeling (except ingredient labeling); or
													(II)States that
				there is no difference in the qualifying drug from a condition established in
				the approved application for the U.S. label drug beyond—
													(aa)the variations
				provided for in the application; and
													(bb)any difference
				in labeling (except ingredient labeling).
													(ii)Information in
				noticeA notice under clause (i)(I) shall include the information
				that the Secretary may require under section 506A, any additional information
				the Secretary may require (which may include data on bioequivalence if such
				data are not required under section 506A), and, with respect to the permitted
				country that approved the qualifying drug for commercial distribution, or with
				respect to which such approval is sought, include the following:
												(I)The date on which
				the qualifying drug with such difference was, or will be, introduced for
				commercial distribution in the permitted country.
												(II)Information
				demonstrating that the person submitting the notice has also notified the
				government of the permitted country in writing that the person is submitting to
				the Secretary a notice under clause (i)(I), which notice describes the
				difference in the qualifying drug from a condition established in the approved
				application for the U.S. label drug.
												(III)The information
				that the person submitted or will submit to the government of the permitted
				country for purposes of obtaining approval for commercial distribution of the
				drug in the country which, if in a language other than English, shall be
				accompanied by an English translation verified to be complete and accurate,
				with the name, address, and a brief statement of the qualifications of the
				person that made the translation.
												(iii)CertificationsThe
				chief executive officer and the chief medical officer of the manufacturer
				involved shall each certify in the notice under clause (i) that—
												(I)the information
				provided in the notice is complete and true; and
												(II)a copy of the
				notice has been provided to the Federal Trade Commission and to the State
				attorneys general.
												(iv)FeeIf
				a notice submitted under clause (i) includes a difference that would, under
				section 506A, require the submission of a supplemental application if made as a
				change to the U.S. label drug, the person that submits the notice shall pay to
				the Secretary a fee in the same amount as would apply if the person were paying
				a fee pursuant to section 736(a)(1)(A)(ii). Subject to appropriations Acts,
				fees collected by the Secretary under the preceding sentence are available only
				to the Secretary and are for the sole purpose of paying the costs of reviewing
				notices submitted under clause (i).
											(v)Timing of
				submission of notices
												(I)Prior approval
				noticesA notice under clause (i) to which subparagraph (C)
				applies shall be submitted to the Secretary not later than 120 days before the
				qualifying drug with the difference is introduced for commercial distribution
				in a permitted country, unless the country requires that distribution of the
				qualifying drug with the difference begin less than 120 days after the country
				requires the difference.
												(II)Other approval
				noticesA notice under clause (i) to which subparagraph (D)
				applies shall be submitted to the Secretary not later than the day on which the
				qualifying drug with the difference is introduced for commercial distribution
				in a permitted country.
												(III)Other
				noticesA notice under clause (i) to which subparagraph (E)
				applies shall be submitted to the Secretary on the date that the qualifying
				drug is first introduced for commercial distribution in a permitted country and
				annually thereafter.
												(vi)Review by
				Secretary
												(I)In
				generalIn this paragraph, the difference in a qualifying drug
				that is submitted in a notice under clause (i) from the U.S. label drug shall
				be treated by the Secretary as if it were a manufacturing change to the U.S.
				label drug under section 506A.
												(II)Standard of
				reviewExcept as provided in subclause (III), the Secretary shall
				review and approve or disapprove the difference in a notice submitted under
				clause (i), if required under section 506A, using the safe and effective
				standard for approving or disapproving a manufacturing change under section
				506A.
												(III)BioequivalenceIf
				the Secretary would approve the difference in a notice submitted under clause
				(i) using the safe and effective standard under section 506A and if the
				Secretary determines that the qualifying drug is not bioequivalent to the U.S.
				label drug, the Secretary shall—
													(aa)include in the
				labeling provided under paragraph (3) a prominent advisory that the qualifying
				drug is safe and effective but is not bioequivalent to the U.S. label drug if
				the Secretary determines that such an advisory is necessary for health care
				practitioners and patients to use the qualifying drug safely and effectively;
				or
													(bb)decline to
				approve the difference if the Secretary determines that the availability of
				both the qualifying drug and the U.S. label drug would pose a threat to the
				public health.
													(IV)Review by the
				SecretaryThe Secretary shall review and approve or disapprove
				the difference in a notice submitted under clause (i), if required under
				section 506A, not later than 120 days after the date on which the notice is
				submitted.
												(V)Establishment
				inspectionIf review of such difference would require an
				inspection of the establishment in which the qualifying drug is
				manufactured—
													(aa)such inspection
				by the Secretary shall be authorized; and
													(bb)the Secretary
				may rely on a satisfactory report of a good manufacturing practice inspection
				of the establishment from a permitted country whose regulatory system the
				Secretary recognizes as equivalent under a mutual recognition agreement, as
				provided under section 510(i)(3), section 803, or part 26 of title 21, Code of
				Federal Regulations (or any corresponding successor rule or regulation).
													(vii)Publication
				of information on notices
												(I)In
				generalThrough the Internet website of the Food and Drug
				Administration and a toll-free telephone number, the Secretary shall readily
				make available to the public a list of notices submitted under clause
				(i).
												(II)ContentsThe
				list under subclause (I) shall include the date on which a notice is submitted
				and whether—
													(aa)a
				notice is under review;
													(bb)the Secretary
				has ordered that importation of the qualifying drug from a permitted country
				cease; or
													(cc)the importation
				of the drug is permitted under subsection (a).
													(III)UpdateThe
				Secretary shall promptly update the Internet website with any changes to the
				list.
												(C)Notice; drug
				difference requiring prior approvalIn the case of a notice under
				subparagraph (B)(i) that includes a difference that would, under section
				506A(c) or (d)(3)(B)(i), require the approval of a supplemental application
				before the difference could be made to the U.S. label drug the following shall
				occur:
											(i)Promptly after
				the notice is submitted, the Secretary shall notify registered exporters,
				registered importers, the Federal Trade Commission, and the State attorneys
				general that the notice has been submitted with respect to the qualifying drug
				involved.
											(ii)If the Secretary
				has not made a determination whether such a supplemental application regarding
				the U.S. label drug would be approved or disapproved by the date on which the
				qualifying drug involved is to be introduced for commercial distribution in a
				permitted country, the Secretary shall—
												(I)order that the
				importation of the qualifying drug involved from the permitted country not
				begin until the Secretary completes review of the notice; and
												(II)promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of the order.
												(iii)If the
				Secretary determines that such a supplemental application regarding the U.S.
				label drug would not be approved, the Secretary shall—
												(I)order that the
				importation of the qualifying drug involved from the permitted country cease,
				or provide that an order under clause (ii), if any, remains in effect;
												(II)notify the
				permitted country that approved the qualifying drug for commercial distribution
				of the determination; and
												(III)promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of the determination.
												(iv)If the Secretary
				determines that such a supplemental application regarding the U.S. label drug
				would be approved, the Secretary shall—
												(I)vacate the order
				under clause (ii), if any;
												(II)consider the
				difference to be a variation provided for in the approved application for the
				U.S. label drug;
												(III)permit
				importation of the qualifying drug under subsection (a); and
												(IV)promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of the determination.
												(D)Notice; drug
				difference not requiring prior approvalIn the case of a notice
				under subparagraph (B)(i) that includes a difference that would, under section
				506A(d)(3)(B)(ii), not require the approval of a supplemental application
				before the difference could be made to the U.S. label drug the following shall
				occur:
											(i)During the period
				in which the notice is being reviewed by the Secretary, the authority under
				this subsection to import the qualifying drug involved continues in
				effect.
											(ii)If the Secretary
				determines that such a supplemental application regarding the U.S. label drug
				would not be approved, the Secretary shall—
												(I)order that the
				importation of the qualifying drug involved from the permitted country
				cease;
												(II)notify the
				permitted country that approved the qualifying drug for commercial distribution
				of the determination; and
												(III)promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of the determination.
												(iii)If the
				Secretary determines that such a supplemental application regarding the U.S.
				label drug would be approved, the difference shall be considered to be a
				variation provided for in the approved application for the U.S. label
				drug.
											(E)Notice; drug
				difference not requiring approval; no differenceIn the case of a
				notice under subparagraph (B)(i) that includes a difference for which, under
				section 506A(d)(1)(A), a supplemental application would not be required for the
				difference to be made to the U.S. label drug, or that States that there is no
				difference, the Secretary—
											(i)shall consider
				such difference to be a variation provided for in the approved application for
				the U.S. label drug;
											(ii)may not order
				that the importation of the qualifying drug involved cease; and
											(iii)shall promptly
				notify registered exporters and registered importers.
											(F)Differences in
				active ingredient, route of administration, dosage form, or strength
											(i)In
				generalA person who manufactures a drug approved under section
				505(b) shall submit an application under section 505(b) for approval of another
				drug that is manufactured for distribution in a permitted country by or for the
				person that manufactures the drug approved under section 505(b) if—
												(I)there is no
				qualifying drug in commercial distribution in permitted countries whose
				combined population represents at least 50 percent of the total population of
				all permitted countries with the same active ingredient or ingredients, route
				of administration, dosage form, and strength as the drug approved under section
				505(b); and
												(II)each active
				ingredient of the other drug is related to an active ingredient of the drug
				approved under section 505(b), as defined in clause (v).
												(ii)Application
				under Section 505(b)The
				application under section 505(b) required under clause (i) shall—
												(I)request approval
				of the other drug for the indication or indications for which the drug approved
				under section 505(b) is labeled;
												(II)include the
				information that the person submitted to the government of the permitted
				country for purposes of obtaining approval for commercial distribution of the
				other drug in that country, which if in a language other than English, shall be
				accompanied by an English translation verified to be complete and accurate,
				with the name, address, and a brief statement of the qualifications of the
				person that made the translation;
												(III)include a right
				of reference to the application for the drug approved under section 505(b);
				and
												(IV)include such
				additional information as the Secretary may require.
												(iii)Timing of
				submission of applicationAn application under section 505(b)
				required under clause (i) shall be submitted to the Secretary not later than
				the day on which the information referred to in clause (ii)(II) is submitted to
				the government of the permitted country.
											(iv)Notice of
				decision on applicationThe Secretary shall promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of a determination to approve or to disapprove an
				application under section 505(b) required under clause (i).
											(v)Related active
				ingredientsFor purposes of clause (i)(II), 2 active ingredients
				are related if they are—
												(I)the same;
				or
												(II)different salts,
				esters, or complexes of the same moiety.
												(3)Section
				502; labeling
										(A)Importation by
				registered importer
											(i)In
				generalIn the case of a qualifying drug that is imported or
				offered for import by a registered importer, such drug shall be considered to
				be in compliance with section 502 and the labeling requirements under the
				approved application for the U.S. label drug if the qualifying drug
				bears—
												(I)a copy of the
				labeling approved for the U.S. label drug under section 505, without regard to
				whether the copy bears any trademark involved;
												(II)the name of the
				manufacturer and location of the manufacturer;
												(III)the lot number
				assigned by the manufacturer;
												(IV)the name,
				location, and registration number of the importer; and
												(V)the National Drug
				Code number assigned to the qualifying drug by the Secretary.
												(ii)Request for
				copy of the labelingThe Secretary shall provide such copy to the
				registered importer involved, upon request of the importer.
											(iii)Requested
				labelingThe labeling provided by the Secretary under clause (ii)
				shall—
												(I)include the
				established name, as defined in section 502(e)(3), for each active ingredient
				in the qualifying drug;
												(II)not include the
				proprietary name of the U.S. label drug or any active ingredient
				thereof;
												(III)if required
				under paragraph (2)(B)(vi)(III), a prominent advisory that the qualifying drug
				is safe and effective but not bioequivalent to the U.S. label drug; and
												(IV)if the inactive
				ingredients of the qualifying drug are different from the inactive ingredients
				for the U.S. label drug, include—
													(aa)a
				prominent notice that the ingredients of the qualifying drug differ from the
				ingredients of the U.S. label drug and that the qualifying drug must be
				dispensed with an advisory to people with allergies about this difference and a
				list of ingredients; and
													(bb)a
				list of the ingredients of the qualifying drug as would be required under
				section 502(e).
													(B)Importation by
				individual
											(i)In
				generalIn the case of a qualifying drug that is imported or
				offered for import by a registered exporter to an individual, such drug shall
				be considered to be in compliance with section 502 and the labeling
				requirements under the approved application for the U.S. label drug if the
				packaging and labeling of the qualifying drug complies with all applicable
				regulations promulgated under sections 3 and 4 of the Poison Prevention
				Packaging Act of 1970 (15 U.S.C. 1471 et seq.) and the labeling of the
				qualifying drug includes—
												(I)directions for
				use by the consumer;
												(II)the lot number
				assigned by the manufacturer;
												(III)the name and
				registration number of the exporter;
												(IV)if required
				under paragraph (2)(B)(vi)(III), a prominent advisory that the drug is safe and
				effective but not bioequivalent to the U.S. label drug;
												(V)if the inactive
				ingredients of the drug are different from the inactive ingredients for the
				U.S. label drug—
													(aa)a
				prominent advisory that persons with an allergy should check the ingredient
				list of the drug because the ingredients of the drug differ from the
				ingredients of the U.S. label drug; and
													(bb)a
				list of the ingredients of the drug as would be required under section 502(e);
				and
													(VI)a copy of any
				special labeling that would be required by the Secretary had the U.S. label
				drug been dispensed by a pharmacist in the United States, without regard to
				whether the special labeling bears any trademark involved.
												(ii)PackagingA
				qualifying drug offered for import to an individual by an exporter under this
				section that is packaged in a unit-of-use container (as those items are defined
				in the United States Pharmacopeia and National Formulary) shall not be
				repackaged, provided that—
												(I)the packaging
				complies with all applicable regulations under sections 3 and 4 of the Poison
				Prevention Packaging Act of 1970 (15 U.S.C. 1471 et seq.); or
												(II)the consumer
				consents to waive the requirements of such Act, after being informed that the
				packaging does not comply with such Act and that the exporter will provide the
				drug in packaging that is compliant at no additional cost.
												(iii)Request for
				copy of special labeling and ingredient listThe Secretary shall
				provide to the registered exporter involved a copy of the special labeling, the
				advisory, and the ingredient list described under clause (i), upon request of
				the exporter.
											(iv)Requested
				labeling and ingredient listThe labeling and ingredient list
				provided by the Secretary under clause (iii) shall—
												(I)include the
				established name, as defined in section 502(e)(3), for each active ingredient
				in the drug; and
												(II)not include the
				proprietary name of the U.S. label drug or any active ingredient
				thereof.
												(4)Section
				501; adulterationA qualifying
				drug that is imported or offered for import under subsection (a) shall be
				considered to be in compliance with section 501 if the drug is in compliance
				with subsection (c).
									(5)Standards for
				refusing admissionA drug exported under subsection (a) from a
				registered exporter or imported by a registered importer may be refused
				admission into the United States if 1 or more of the following applies:
										(A)The drug is not a
				qualifying drug.
										(B)A notice for the
				drug required under paragraph (2)(B) has not been submitted to the
				Secretary.
										(C)The Secretary has
				ordered that importation of the drug from the permitted country cease under
				paragraph (2) (C) or (D).
										(D)The drug does not
				comply with paragraph (3) or (4).
										(E)The shipping
				container appears damaged in a way that may affect the strength, quality, or
				purity of the drug.
										(F)The Secretary
				becomes aware that—
											(i)the drug may be
				counterfeit;
											(ii)the drug may
				have been prepared, packed, or held under insanitary conditions; or
											(iii)the methods
				used in, or the facilities or controls used for, the manufacturing, processing,
				packing, or holding of the drug do not conform to good manufacturing
				practice.
											(G)The Secretary has
				obtained an injunction under section 302 that prohibits the distribution of the
				drug in interstate commerce.
										(H)The Secretary has
				under section 505(e) withdrawn approval of the drug.
										(I)The manufacturer
				of the drug has instituted a recall of the drug.
										(J)If the drug is
				imported or offered for import by a registered importer without submission of a
				notice in accordance with subsection (d)(4).
										(K)If the drug is
				imported or offered for import from a registered exporter to an individual and
				1 or more of the following applies:
											(i)The shipping
				container for such drug does not bear the markings required under subsection
				(d)(2).
											(ii)The markings on
				the shipping container appear to be counterfeit.
											(iii)The shipping
				container or markings appear to have been tampered with.
											(h)Exporter
				licensure in permitted countryA registration condition is that
				the exporter involved agrees that a qualifying drug will be exported to an
				individual only if the Secretary has verified that—
									(1)the exporter is
				authorized under the law of the permitted country in which the exporter is
				located to dispense prescription drugs; and
									(2)the exporter
				employs persons that are licensed under the law of the permitted country in
				which the exporter is located to dispense prescription drugs in sufficient
				number to dispense safely the drugs exported by the exporter to individuals,
				and the exporter assigns to those persons responsibility for dispensing such
				drugs to individuals.
									(i)Individuals;
				conditions for importation
									(1)In
				generalFor purposes of subsection (a)(2)(B), the importation of
				a qualifying drug by an individual is in accordance with this subsection if the
				following conditions are met:
										(A)The drug is
				accompanied by a copy of a prescription for the drug, which
				prescription—
											(i)is valid under
				applicable Federal and State laws; and
											(ii)was issued by a
				practitioner who, under the law of a State of which the individual is a
				resident, or in which the individual receives care from the practitioner who
				issues the prescription, is authorized to administer prescription drugs.
											(B)The drug is
				accompanied by a copy of the documentation that was required under the law or
				regulations of the permitted country in which the exporter is located, as a
				condition of dispensing the drug to the individual.
										(C)The copies
				referred to in subparagraphs (A)(i) and (B) are marked in a manner
				sufficient—
											(i)to indicate that
				the prescription, and the equivalent document in the permitted country in which
				the exporter is located, have been filled; and
											(ii)to prevent a
				duplicative filling by another pharmacist.
											(D)The individual
				has provided to the registered exporter a complete list of all drugs used by
				the individual for review by the individuals who dispense the drug.
										(E)The quantity of
				the drug does not exceed a 90-day supply.
										(F)The drug is not
				an ineligible subpart H drug. For purposes of this section, a prescription drug
				is an ineligible subpart H drug if the drug was approved by the
				Secretary under subpart H of part 314 of title 21, Code of Federal Regulations
				(relating to accelerated approval), with restrictions under section 520 of such
				part to assure safe use, and the Secretary has published in the Federal
				Register a notice that the Secretary has determined that good cause exists to
				prohibit the drug from being imported pursuant to this subsection.
										(2)Notice
				regarding drug refused admissionIf a registered exporter ships a
				drug to an individual pursuant to subsection (a)(2)(B) and the drug is refused
				admission to the United States, a written notice shall be sent to the
				individual and to the exporter that informs the individual and the exporter of
				such refusal and the reason for the refusal.
									(j)Maintenance of
				records and samples
									(1)In
				generalA registration condition is that the importer or exporter
				involved shall—
										(A)maintain records
				required under this section for not less than 2 years; and
										(B)maintain samples
				of each lot of a qualifying drug required under this section for not more than
				2 years.
										(2)Place of record
				maintenanceThe records described under paragraph (1) shall be
				maintained—
										(A)in the case of an
				importer, at the place of business of the importer at which the importer
				initially receives the qualifying drug after importation; or
										(B)in the case of an
				exporter, at the facility from which the exporter ships the qualifying drug to
				the United States.
										(k)Drug
				recalls
									(1)ManufacturersA
				person that manufactures a qualifying drug imported from a permitted country
				under this section shall promptly inform the Secretary—
										(A)if the drug is
				recalled or withdrawn from the market in a permitted country;
										(B)how the drug may
				be identified, including lot number; and
										(C)the reason for
				the recall or withdrawal.
										(2)SecretaryWith
				respect to each permitted country, the Secretary shall—
										(A)enter into an
				agreement with the government of the country to receive information about
				recalls and withdrawals of qualifying drugs in the country; or
										(B)monitor recalls
				and withdrawals of qualifying drugs in the country using any information that
				is available to the public in any media.
										(3)NoticeThe
				Secretary may notify, as appropriate, registered exporters, registered
				importers, wholesalers, pharmacies, or the public of a recall or withdrawal of
				a qualifying drug in a permitted country.
									(l)Drug labeling
				and packaging
									(1)In
				generalWhen a qualifying drug that is imported into the United
				States by an importer under subsection (a) is dispensed by a pharmacist to an
				individual, the pharmacist shall provide that the packaging and labeling of the
				drug complies with all applicable regulations promulgated under sections 3 and
				4 of the Poison Prevention Packaging Act of 1970 (15 U.S.C. 1471 et seq.) and
				shall include with any other labeling provided to the individual the
				following:
										(A)The lot number
				assigned by the manufacturer.
										(B)The name and
				registration number of the importer.
										(C)If required under
				paragraph (2)(B)(vi)(III) of subsection (g), a prominent advisory that the drug
				is safe and effective but not bioequivalent to the U.S. label drug.
										(D)If the inactive
				ingredients of the drug are different from the inactive ingredients for the
				U.S. label drug—
											(i)a
				prominent advisory that persons with allergies should check the ingredient list
				of the drug because the ingredients of the drug differ from the ingredients of
				the U.S. label drug; and
											(ii)a list of the
				ingredients of the drug as would be required under section 502(e).
											(2)PackagingA
				qualifying drug that is packaged in a unit-of-use container (as those terms are
				defined in the United States Pharmacopeia and National Formulary) shall not be
				repackaged, provided that—
										(A)the packaging
				complies with all applicable regulations under sections 3 and 4 of the Poison
				Prevention Packaging Act of 1970 (15 U.S.C. 1471 et seq.); or
										(B)the consumer
				consents to waive the requirements of such Act, after being informed that the
				packaging does not comply with such Act and that the pharmacist will provide
				the drug in packaging that is compliant at no additional cost.
										(m)Charitable
				contributionsNotwithstanding any other provision of this
				section, this section does not authorize the importation into the United States
				of a qualifying drug donated or otherwise supplied for free or at nominal cost
				by the manufacturer of the drug to a charitable or humanitarian organization,
				including the United Nations and affiliates, or to a government of a foreign
				country.
								(n)Unfair and
				discriminatory Acts and practices
									(1)In
				generalIt is unlawful for a manufacturer, directly or indirectly
				(including by being a party to a licensing agreement or other agreement),
				to—
										(A)discriminate by
				charging a higher price for a prescription drug sold to a registered exporter
				or other person in a permitted country that exports a qualifying drug to the
				United States under this section than the price that is charged, inclusive of
				rebates or other incentives to the permitted country or other person, to
				another person that is in the same country and that does not export a
				qualifying drug into the United States under this section;
										(B)discriminate by
				charging a higher price for a prescription drug sold to a registered importer
				or other person that distributes, sells, or uses a qualifying drug imported
				into the United States under this section than the price that is charged to
				another person in the United States that does not import a qualifying drug
				under this section, or that does not distribute, sell, or use such a
				drug;
										(C)discriminate by
				denying, restricting, or delaying supplies of a prescription drug to a
				registered exporter or other person in a permitted country that exports a
				qualifying drug to the United States under this section or to a registered
				importer or other person that distributes, sells, or uses a qualifying drug
				imported into the United States under this section;
										(D)discriminate by
				publicly, privately, or otherwise refusing to do business with a registered
				exporter or other person in a permitted country that exports a qualifying drug
				to the United States under this section or with a registered importer or other
				person that distributes, sells, or uses a qualifying drug imported into the
				United States under this section;
										(E)knowingly fail to
				submit a notice under subsection (g)(2)(B)(i), knowingly fail to submit such a
				notice on or before the date specified in subsection (g)(2)(B)(v) or as
				otherwise required under subsection (e) (3), (4), and (5) of section 4 of the
				Pharmaceutical Market Access and Drug Safety
				Act of 2009, knowingly submit such a notice that makes a
				materially false, fictitious, or fraudulent statement, or knowingly fail to
				provide promptly any information requested by the Secretary to review such a
				notice;
										(F)knowingly fail to
				submit an application required under subsection (g)(2)(F), knowingly fail to
				submit such an application on or before the date specified in subsection
				(g)(2)(F)(ii), knowingly submit such an application that makes a materially
				false, fictitious, or fraudulent statement, or knowingly fail to provide
				promptly any information requested by the Secretary to review such an
				application;
										(G)cause there to be
				a difference (including a difference in active ingredient, route of
				administration, dosage form, strength, formulation, manufacturing
				establishment, manufacturing process, or person that manufactures the drug)
				between a prescription drug for distribution in the United States and the drug
				for distribution in a permitted country;
										(H)refuse to allow
				an inspection authorized under this section of an establishment that
				manufactures a qualifying drug that is, or will be, introduced for commercial
				distribution in a permitted country;
										(I)fail to conform
				to the methods used in, or the facilities used for, the manufacturing,
				processing, packing, or holding of a qualifying drug that is, or will be,
				introduced for commercial distribution in a permitted country to good
				manufacturing practice under this Act;
										(J)become a party to
				a licensing agreement or other agreement related to a qualifying drug that
				fails to provide for compliance with all requirements of this section with
				respect to such drug;
										(K)enter into a
				contract that restricts, prohibits, or delays the importation of a qualifying
				drug under this section;
										(L)engage in any
				other action to restrict, prohibit, or delay the importation of a qualifying
				drug under this section; or
										(M)engage in any
				other action that the Federal Trade Commission determines to discriminate
				against a person that engages or attempts to engage in the importation of a
				qualifying drug under this section.
										(2)Referral of
				potential violationsThe Secretary shall promptly refer to the
				Federal Trade Commission each potential violation of subparagraph (E), (F),
				(G), (H), or (I) of paragraph (1) that becomes known to the Secretary.
									(3)Affirmative
				defense
										(A)DiscriminationIt
				shall be an affirmative defense to a charge that a manufacturer has
				discriminated under subparagraph (A), (B), (C), (D), or (M) of paragraph (1)
				that the higher price charged for a prescription drug sold to a person, the
				denial, restriction, or delay of supplies of a prescription drug to a person,
				the refusal to do business with a person, or other discriminatory activity
				against a person, is not based, in whole or in part, on—
											(i)the person
				exporting or importing a qualifying drug into the United States under this
				section; or
											(ii)the person
				distributing, selling, or using a qualifying drug imported into the United
				States under this section.
											(B)Drug
				differencesIt shall be an affirmative defense to a charge that a
				manufacturer has caused there to be a difference described in subparagraph (G)
				of paragraph (1) that—
											(i)the difference
				was required by the country in which the drug is distributed;
											(ii)the Secretary
				has determined that the difference was necessary to improve the safety or
				effectiveness of the drug;
											(iii)the person
				manufacturing the drug for distribution in the United States has given notice
				to the Secretary under subsection (g)(2)(B)(i) that the drug for distribution
				in the United States is not different from a drug for distribution in permitted
				countries whose combined population represents at least 50 percent of the total
				population of all permitted countries; or
											(iv)the difference
				was not caused, in whole or in part, for the purpose of restricting importation
				of the drug into the United States under this section.
											(4)Effect of
				subsection
										(A)Sales in other
				countriesThis subsection applies only to the sale or
				distribution of a prescription drug in a country if the manufacturer of the
				drug chooses to sell or distribute the drug in the country. Nothing in this
				subsection shall be construed to compel the manufacturer of a drug to
				distribute or sell the drug in a country.
										(B)Discounts to
				insurers, health plans, pharmacy benefit managers, and covered
				entitiesNothing in this subsection shall be construed to—
											(i)prevent or
				restrict a manufacturer of a prescription drug from providing discounts to an
				insurer, health plan, pharmacy benefit manager in the United States, or covered
				entity in the drug discount program under section 340B of the
				Public Health Service Act (42 U.S.C.
				256b) in return for inclusion of the drug on a formulary;
											(ii)require that
				such discounts be made available to other purchasers of the prescription drug;
				or
											(iii)prevent or
				restrict any other measures taken by an insurer, health plan, or pharmacy
				benefit manager to encourage consumption of such prescription drug.
											(C)Charitable
				contributionsNothing in this subsection shall be construed
				to—
											(i)prevent a
				manufacturer from donating a prescription drug, or supplying a prescription
				drug at nominal cost, to a charitable or humanitarian organization, including
				the United Nations and affiliates, or to a government of a foreign country;
				or
											(ii)apply to such
				donations or supplying of a prescription drug.
											(5)Enforcement
										(A)Unfair or
				deceptive Act or practiceA violation of this subsection shall be
				treated as a violation of a rule defining an unfair or deceptive act or
				practice prescribed under section 18(a)(1)(B) of the
				Federal Trade Commission Act (15
				U.S.C. 57a(a)(1)(B)).
										(B)Actions by the
				commissionThe Federal Trade Commission—
											(i)shall enforce
				this subsection in the same manner, by the same means, and with the same
				jurisdiction, powers, and duties as though all applicable terms and provisions
				of the Federal Trade Commission Act
				(15 U.S.C. 41 et seq.) were incorporated into and made a part of this section;
				and
											(ii)may seek
				monetary relief threefold the damages sustained, in addition to any other
				remedy available to the Federal Trade Commission under the
				Federal Trade Commission Act (15
				U.S.C. 41 et seq.).
											(6)Actions by
				States
										(A)In
				general
											(i)Civil
				actionsIn any case in which the attorney general of a State has
				reason to believe that an interest of the residents of that State have been
				adversely affected by any manufacturer that violates paragraph (1), the
				attorney general of a State may bring a civil action on behalf of the residents
				of the State, and persons doing business in the State, in a district court of
				the United States of appropriate jurisdiction to—
												(I)enjoin that
				practice;
												(II)enforce
				compliance with this subsection;
												(III)obtain damages,
				restitution, or other compensation on behalf of residents of the State and
				persons doing business in the State, including threefold the damages; or
												(IV)obtain such
				other relief as the court may consider to be appropriate.
												(ii)Notice
												(I)In
				generalBefore filing an action under clause (i), the attorney
				general of the State involved shall provide to the Federal Trade
				Commission—
													(aa)written notice
				of that action; and
													(bb)a
				copy of the complaint for that action.
													(II)ExemptionSubclause
				(I) shall not apply with respect to the filing of an action by an attorney
				general of a State under this paragraph, if the attorney general determines
				that it is not feasible to provide the notice described in that subclause
				before filing of the action. In such case, the attorney general of a State
				shall provide notice and a copy of the complaint to the Federal Trade
				Commission at the same time as the attorney general files the action.
												(B)Intervention
											(i)In
				generalOn receiving notice under subparagraph (A)(ii), the
				Federal Trade Commission shall have the right to intervene in the action that
				is the subject of the notice.
											(ii)Effect of
				interventionIf the Federal Trade Commission intervenes in an
				action under subparagraph (A), it shall have the right—
												(I)to be heard with
				respect to any matter that arises in that action; and
												(II)to file a
				petition for appeal.
												(C)ConstructionFor
				purposes of bringing any civil action under subparagraph (A), nothing in this
				subsection shall be construed to prevent an attorney general of a State from
				exercising the powers conferred on the attorney general by the laws of that
				State to—
											(i)conduct
				investigations;
											(ii)administer oaths
				or affirmations; or
											(iii)compel the
				attendance of witnesses or the production of documentary and other
				evidence.
											(D)Actions by the
				commissionIn any case in which an action is instituted by or on
				behalf of the Federal Trade Commission for a violation of paragraph (1), a
				State may not, during the pendency of that action, institute an action under
				subparagraph (A) for the same violation against any defendant named in the
				complaint in that action.
										(E)VenueAny
				action brought under subparagraph (A) may be brought in the district court of
				the United States that meets applicable requirements relating to venue under
				section 1391 of title 28, United States Code.
										(F)Service of
				processIn an action brought under subparagraph (A), process may
				be served in any district in which the defendant—
											(i)is an inhabitant;
				or
											(ii)may be
				found.
											(G)Measurement of
				damagesIn any action under this paragraph to enforce a cause of
				action under this subsection in which there has been a determination that a
				defendant has violated a provision of this subsection, damages may be proved
				and assessed in the aggregate by statistical or sampling methods, by the
				computation of illegal overcharges or by such other reasonable system of
				estimating aggregate damages as the court in its discretion may permit without
				the necessity of separately proving the individual claim of, or amount of
				damage to, persons on whose behalf the suit was brought.
										(H)Exclusion on
				duplicative reliefThe district court shall exclude from the
				amount of monetary relief awarded in an action under this paragraph brought by
				the attorney general of a State any amount of monetary relief which duplicates
				amounts which have been awarded for the same injury.
										(7)Effect on
				antitrust lawsNothing in this subsection shall be construed to
				modify, impair, or supersede the operation of the antitrust laws. For the
				purpose of this subsection, the term antitrust laws has the
				meaning given it in the first section of the Clayton Act, except that it includes section 5
				of the Federal Trade Commission Act
				to the extent that such section 5 applies to unfair methods of
				competition.
									(8)ManufacturerIn
				this subsection, the term manufacturer means any entity, including
				any affiliate or licensee of that entity, that is engaged in—
										(A)the production,
				preparation, propagation, compounding, conversion, or processing of a
				prescription drug, either directly or indirectly by extraction from substances
				of natural origin, or independently by means of chemical synthesis, or by a
				combination of extraction and chemical synthesis; or
										(B)the packaging,
				repackaging, labeling, relabeling, or distribution of a prescription
				drug.
										.
					(2)Prohibited
			 ActsThe Federal Food, Drug, and
			 Cosmetic Act is amended—
						(A)in section 301
			 (21 U.S.C. 331), by striking paragraph (aa) and inserting the following:
							
								(aa)(1)The sale or trade by a
				pharmacist, or by a business organization of which the pharmacist is a part, of
				a qualifying drug that under section 804(a)(2)(A) was imported by the
				pharmacist, other than—
										(A)a sale at retail made pursuant to
				dispensing the drug to a customer of the pharmacist or organization; or
										(B)a sale or trade of the drug to a
				pharmacy or a wholesaler registered to import drugs under section 804.
										(2)The sale or trade by an individual of
				a qualifying drug that under section 804(a)(2)(B) was imported by the
				individual.
									(3)The making of a materially false,
				fictitious, or fraudulent statement or representation, or a material omission,
				in a notice under clause (i) of section 804(g)(2)(B) or in an application
				required under section 804(g)(2)(F), or the failure to submit such a notice or
				application.
									(4)The importation of a drug in
				violation of a registration condition or other requirement under section 804,
				the falsification of any record required to be maintained, or provided to the
				Secretary, under such section, or the violation of any registration condition
				or other requirement under such
				section.
									;
				and
						(B)in section 303(a)
			 (21 U.S.C. 333(a)), by striking paragraph (6) and inserting the
			 following:
							
								(6)Notwithstanding subsection (a), any
				person that knowingly violates section 301(i) (2) or (3) or section 301(aa)(4)
				shall be imprisoned not more than 10 years, or fined in accordance with title
				18, United States Code, or
				both.
								.
						(3)Amendment of
			 certain provisions
						(A)In
			 generalSection 801 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 381) is amended by striking subsection (g) and inserting the
			 following:
							
								(g)With respect to a
				prescription drug that is imported or offered for import into the United States
				by an individual who is not in the business of such importation, that is not
				shipped by a registered exporter under section 804, and that is refused
				admission under subsection (a), the Secretary shall notify the individual
				that—
									(1)the drug has been
				refused admission because the drug was not a lawful import under section
				804;
									(2)the drug is not
				otherwise subject to a waiver of the requirements of subsection (a);
									(3)the individual
				may under section 804 lawfully import certain prescription drugs from exporters
				registered with the Secretary under section 804; and
									(4)the individual
				can find information about such importation, including a list of registered
				exporters, on the Internet website of the Food and Drug Administration or
				through a toll-free telephone number required under section
				804.
									.
						(B)Establishment
			 registrationSection 510(i) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360(i)) is amended in paragraph (1) by inserting after import
			 into the United States the following: , including a drug that
			 is, or may be, imported or offered for import into the United States under
			 section 804,.
						(C)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date that is 90 days after the date of enactment of this Act.
						(4)Exhaustion
						(A)In
			 generalSection 271 of title 35, United States Code, is
			 amended—
							(i)by
			 redesignating subsections (h) and (i) as (i) and (j), respectively; and
							(ii)by
			 inserting after subsection (g) the following:
								
									(h)It shall not be
				an act of infringement to use, offer to sell, or sell within the United States
				or to import into the United States any patented invention under section 804 of
				the Federal Food, Drug, and Cosmetic
				Act that was first sold abroad by or under authority of the owner or
				licensee of such
				patent.
									.
							(B)Rule of
			 constructionNothing in the amendment made by subparagraph (A)
			 shall be construed to affect the ability of a patent owner or licensee to
			 enforce their patent, subject to such amendment.
						(5)Effect of
			 Section 804
						(A)In
			 generalSection 804 of the Federal Food, Drug, and Cosmetic Act, as added
			 by subsection (a), shall permit the importation of qualifying drugs (as defined
			 in such section 804) into the United States without regard to the status of the
			 issuance of implementing regulations—
							(i)from exporters
			 registered under such section 804 on the date that is 90 days after the date of
			 enactment of this Act; and
							(ii)from permitted
			 countries, as defined in such section 804, by importers registered under such
			 section 804 on the date that is 1 year after the date of enactment of this
			 Act.
							(B)Review of
			 registration by certain exporters
							(i)Review
			 priorityIn the review of registrations submitted under
			 subsection (b) of such section 804, registrations submitted by entities in
			 Canada that are significant exporters of prescription drugs to individuals in
			 the United States as of the date of enactment of this Act will have priority
			 during the 90-day period that begins on such date of enactment.
							(ii)Period for
			 reviewDuring such 90-day period, the reference in subsection
			 (b)(2)(A) of such section 804 to 90 days (relating to approval or disapproval
			 of registrations) is, as applied to such entities, deemed to be 30 days.
							(iii)LimitationThat
			 an exporter in Canada exports, or has exported, prescription drugs to
			 individuals in the United States on or before the date that is 90 days after
			 the date of enactment of this Act shall not serve as a basis, in whole or in
			 part, for disapproving a registration under such section 804 from the
			 exporter.
							(iv)First year
			 limit on number of exportersDuring the 1-year period beginning
			 on the date of enactment of this Act, the Secretary of Health and Human
			 Services (referred to in this section as the Secretary) may limit
			 the number of registered exporters under such section 804 to not less than 50,
			 so long as the Secretary gives priority to those exporters with demonstrated
			 ability to process a high volume of shipments of drugs to individuals in the
			 United States.
							(v)Second year
			 limit on number of exportersDuring the 1-year period beginning
			 on the date that is 1 year after the date of enactment of this Act, the
			 Secretary may limit the number of registered exporters under such section 804
			 to not less than 100, so long as the Secretary gives priority to those
			 exporters with demonstrated ability to process a high volume of shipments of
			 drugs to individuals in the United States.
							(vi)Further limit
			 on number of exportersDuring any 1-year period beginning on a
			 date that is 2 or more years after the date of enactment of this Act, the
			 Secretary may limit the number of registered exporters under such section 804
			 to not less than 25 more than the number of such exporters during the previous
			 1-year period, so long as the Secretary gives priority to those exporters with
			 demonstrated ability to process a high volume of shipments of drugs to
			 individuals in the United States.
							(C)Limits on
			 number of importers
							(i)First year
			 limit on number of importersDuring the 1-year period beginning
			 on the date that is 1 year after the date of enactment of this Act, the
			 Secretary may limit the number of registered importers under such section 804
			 to not less than 100 (of which at least a significant number shall be groups of
			 pharmacies, to the extent feasible given the applications submitted by such
			 groups), so long as the Secretary gives priority to those importers with
			 demonstrated ability to process a high volume of shipments of drugs imported
			 into the United States.
							(ii)Second year
			 limit on number of importersDuring the 1-year period beginning
			 on the date that is 2 years after the date of enactment of this Act, the
			 Secretary may limit the number of registered importers under such section 804
			 to not less than 200 (of which at least a significant number shall be groups of
			 pharmacies, to the extent feasible given the applications submitted by such
			 groups), so long as the Secretary gives priority to those importers with
			 demonstrated ability to process a high volume of shipments of drugs into the
			 United States.
							(iii)Further limit
			 on number of importersDuring any 1-year period beginning on a
			 date that is 3 or more years after the date of enactment of this Act, the
			 Secretary may limit the number of registered importers under such section 804
			 to not less than 50 more (of which at least a significant number shall be
			 groups of pharmacies, to the extent feasible given the applications submitted
			 by such groups) than the number of such importers during the previous 1-year
			 period, so long as the Secretary gives priority to those importers with
			 demonstrated ability to process a high volume of shipments of drugs to the
			 United States.
							(D)Notices for
			 drugs for import from CanadaThe notice with respect to a
			 qualifying drug introduced for commercial distribution in Canada as of the date
			 of enactment of this Act that is required under subsection (g)(2)(B)(i) of such
			 section 804 shall be submitted to the Secretary not later than 30 days after
			 the date of enactment of this Act if—
							(i)the
			 U.S. label drug (as defined in such section 804) for the qualifying drug is 1
			 of the 100 prescription drugs with the highest dollar volume of sales in the
			 United States based on the 12 calendar month period most recently completed
			 before the date of enactment of this Act; or
							(ii)the notice is a
			 notice under subsection (g)(2)(B)(i)(II) of such section 804.
							(E)Notice for
			 drugs for import from other countriesThe notice with respect to
			 a qualifying drug introduced for commercial distribution in a permitted country
			 other than Canada as of the date of enactment of this Act that is required
			 under subsection (g)(2)(B)(i) of such section 804 shall be submitted to the
			 Secretary not later than 180 days after the date of enactment of this Act
			 if—
							(i)the
			 U.S. label drug for the qualifying drug is 1 of the 100 prescription drugs with
			 the highest dollar volume of sales in the United States based on the 12
			 calendar month period that is first completed on the date that is 120 days
			 after the date of enactment of this Act; or
							(ii)the notice is a
			 notice under subsection (g)(2)(B)(i)(II) of such section 804.
							(F)Notice for
			 other drugs for import
							(i)Guidance on
			 submission datesThe Secretary shall by guidance establish a
			 series of submission dates for the notices under subsection (g)(2)(B)(i) of
			 such section 804 with respect to qualifying drugs introduced for commercial
			 distribution as of the date of enactment of this Act and that are not required
			 to be submitted under paragraph (4) or (5).
							(ii)Consistent and
			 efficient use of resourcesThe Secretary shall establish the
			 dates described under subparagraph (A) so that such notices described under
			 subparagraph (A) are submitted and reviewed at a rate that allows consistent
			 and efficient use of the resources and staff available to the Secretary for
			 such reviews. The Secretary may condition the requirement to submit such a
			 notice, and the review of such a notice, on the submission by a registered
			 exporter or a registered importer to the Secretary of a notice that such
			 exporter or importer intends to import such qualifying drug to the United
			 States under such section 804.
							(iii)Priority for
			 drugs with higher salesThe Secretary shall establish the dates
			 described under subparagraph (A) so that the Secretary reviews the notices
			 described under such subparagraph with respect to qualifying drugs with higher
			 dollar volume of sales in the United States before the notices with respect to
			 drugs with lower sales in the United States.
							(G)Notices for
			 drugs approved after effective dateThe notice required under
			 subsection (g)(2)(B)(i) of such section 804 for a qualifying drug first
			 introduced for commercial distribution in a permitted country (as defined in
			 such section 804) after the date of enactment of this Act shall be submitted to
			 and reviewed by the Secretary as provided under subsection (g)(2)(B) of such
			 section 804, without regard to paragraph (4), (5), or (6).
						(H)ReportBeginning
			 with the first full fiscal year after the date of enactment of this Act, not
			 later than 90 days after the end of each fiscal year during which the Secretary
			 reviews a notice referred to in subparagraph (D), (E), or (F), the Secretary
			 shall submit a report to Congress concerning the progress of the Food and Drug
			 Administration in reviewing the notices referred to in such
			 subparagraphs.
						(I)User
			 fees
							(i)ExportersWhen
			 establishing an aggregate total of fees to be collected from exporters under
			 subsection (f)(2) of such section 804, the Secretary shall, under subsection
			 (f)(3)(C)(i) of such section 804, estimate the total price of drugs imported
			 under subsection (a) of such section 804 into the United States by registered
			 exporters during the first fiscal year in which this Act takes effect to be an
			 amount equal to the amount which bears the same ratio to $1,000,000,000 as the
			 number of days in such fiscal year during which this Act is effective bears to
			 365.
							(ii)ImportersWhen
			 establishing an aggregate total of fees to be collected from importers under
			 subsection (e)(2) of such section 804, the Secretary shall, under subsection
			 (e)(3)(C)(i) of such section 804, estimate the total price of drugs imported
			 under subsection (a) of such section 804 into the United States by registered
			 importers during—
								(I)the first fiscal
			 year in which this Act takes effect to be an amount equal to the amount which
			 bears the same ratio to $1,000,000,000 as the number of days in such fiscal
			 year during which this Act is effective bears to 365; and
								(II)the second
			 fiscal year in which this Act is in effect to be $3,000,000,000.
								(iii)Second year
			 adjustment
								(I)ReportsNot
			 later than February 20 of the second fiscal year in which this Act is in
			 effect, registered importers shall report to the Secretary the total price and
			 the total volume of drugs imported to the United States by the importer during
			 the 4-month period from October 1 through January 31 of such fiscal
			 year.
								(II)ReestimateNotwithstanding
			 subsection (e)(3)(C)(ii) of such section 804 or subparagraph (B), the Secretary
			 shall reestimate the total price of qualifying drugs imported under subsection
			 (a) of such section 804 into the United States by registered importers during
			 the second fiscal year in which this Act is in effect. Such reestimate shall be
			 equal to—
									(aa)the
			 total price of qualifying drugs imported by each importer as reported under
			 clause (i); multiplied by
									(bb)3.
									(III)AdjustmentThe
			 Secretary shall adjust the fee due on April 1 of the second fiscal year in
			 which this Act is in effect, from each importer so that the aggregate total of
			 fees collected under subsection (e)(2) for such fiscal year does not exceed the
			 total price of qualifying drugs imported under subsection (a) of such section
			 804 into the United States by registered importers during such fiscal year as
			 reestimated under clause (ii).
								(iv)Failure to pay
			 feesNotwithstanding any other provision of this subsection, the
			 Secretary may prohibit a registered importer or exporter that is required to
			 pay user fees under subsection (e) or (f) of such section 804 and that fails to
			 pay such fees within 30 days after the date on which it is due, from importing
			 or offering for importation a qualifying drug under such section 804 until such
			 fee is paid.
							(v)Annual
			 report
								(I)Food and Drug
			 AdministrationNot later than 180 days after the end of each
			 fiscal year during which fees are collected under subsection (e), (f), or
			 (g)(2)(B)(iv) of such section 804, the Secretary shall prepare and submit to
			 the House of Representatives and the Senate a report on the implementation of
			 the authority for such fees during such fiscal year and the use, by the Food
			 and Drug Administration, of the fees collected for the fiscal year for which
			 the report is made and credited to the Food and Drug Administration.
								(II)Customs and
			 border controlNot later than 180 days after the end of each
			 fiscal year during which fees are collected under subsection (e) or (f) of such
			 section 804, the Secretary of Homeland Security, in consultation with the
			 Secretary of the Treasury, shall prepare and submit to the House of
			 Representatives and the Senate a report on the use, by the Bureau of Customs
			 and Border Protection, of the fees, if any, transferred by the Secretary to the
			 Bureau of Customs and Border Protection for the fiscal year for which the
			 report is made.
								(J)Special rule
			 regarding importation by individuals
							(i)In
			 generalNotwithstanding any provision of this Act (or an
			 amendment made by this Act), the Secretary shall expedite the designation of
			 any additional countries from which an individual may import a qualifying drug
			 into the United States under such section 804 if any action implemented by the
			 Government of Canada has the effect of limiting or prohibiting the importation
			 of qualifying drugs into the United States from Canada.
							(ii)Timing and
			 criteriaThe Secretary shall designate such additional countries
			 under clause (i)—
								(I)not later than 6
			 months after the date of the action by the Government of Canada described under
			 such subparagraph; and
								(II)using the
			 criteria described under subsection (a)(4)(D)(i)(II) of such section
			 804.
								(6)Implementation
			 of Section 804
						(A)Interim
			 ruleThe Secretary may promulgate an interim rule for
			 implementing section 804 of the Federal Food,
			 Drug, and Cosmetic Act, as added by subsection (a) of this
			 section.
						(B)No notice of
			 proposed rulemakingThe interim rule described under paragraph
			 (1) may be developed and promulgated by the Secretary without providing general
			 notice of proposed rulemaking.
						(C)Final
			 ruleNot later than 1 year after the date on which the Secretary
			 promulgates an interim rule under subparagraph (A), the Secretary shall, in
			 accordance with procedures under section 553 of title 5, United States Code,
			 promulgate a final rule for implementing such section 804, which may
			 incorporate by reference provisions of the interim rule provided for under
			 subparagraph (A), to the extent that such provisions are not modified.
						(7)Consumer
			 educationThe Secretary shall carry out activities that educate
			 consumers—
						(A)with regard to
			 the availability of qualifying drugs for import for personal use from an
			 exporter registered with and approved by the Food and Drug Administration under
			 section 804 of the Federal Food, Drug, and
			 Cosmetic Act, as added by this section, including information on how
			 to verify whether an exporter is registered and approved by use of the Internet
			 website of the Food and Drug Administration and the toll-free telephone number
			 required by this Act;
						(B)that drugs that
			 consumers attempt to import from an exporter that is not registered with and
			 approved by the Food and Drug Administration can be seized by the United States
			 Customs Service and destroyed, and that such drugs may be counterfeit,
			 unapproved, unsafe, or ineffective;
						(C)with regard to
			 the suspension and termination of any registration of a registered importer or
			 exporter under such section 804; and
						(D)with regard to
			 the availability at domestic retail pharmacies of qualifying drugs imported
			 under such section 804 by domestic wholesalers and pharmacies registered with
			 and approved by the Food and Drug Administration.
						(8)Effect on
			 administration practicesNotwithstanding any provision of this
			 Act (and the amendments made by this Act), the practices and policies of the
			 Food and Drug Administration and Bureau of Customs and Border Protection, in
			 effect on January 1, 2004, with respect to the importation of prescription
			 drugs into the United States by an individual, on the person of such
			 individual, for personal use, shall remain in effect.
					(9)Report to
			 CongressThe Federal Trade Commission shall, on an annual basis,
			 submit to Congress a report that describes any action taken during the period
			 for which the report is being prepared to enforce the provisions of section
			 804(n) of the Federal Food, Drug, and Cosmetic Act (as added by this Act),
			 including any pending investigations or civil actions under such
			 section.
					(e)Disposition of
			 certain drugs denied admission into United States
					(1)In
			 generalChapter VIII of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 381 et seq.), as amended by section 4, is further amended by adding at
			 the end the following section:
						
							805.Disposition of
				certain drugs denied admission
								(a)In
				generalThe Secretary of Homeland Security shall deliver to the
				Secretary a shipment of drugs that is imported or offered for import into the
				United States if—
									(1)the shipment has
				a declared value of less than $10,000; and
									(2)(A)the shipping container
				for such drugs does not bear the markings required under section 804(d)(2);
				or
										(B)the Secretary has requested delivery
				of such shipment of drugs.
										(b)No bond or
				exportSection 801(b) does not authorize the delivery to the
				owner or consignee of drugs delivered to the Secretary under subsection (a)
				pursuant to the execution of a bond, and such drugs may not be exported.
								(c)Destruction of
				violative shipmentThe Secretary shall destroy a shipment of
				drugs delivered by the Secretary of Homeland Security to the Secretary under
				subsection (a) if—
									(1)in the case of
				drugs that are imported or offered for import from a registered exporter under
				section 804, the drugs are in violation of any standard described in section
				804(g)(5); or
									(2)in the case of
				drugs that are not imported or offered for import from a registered exporter
				under section 804, the drugs are in violation of a standard referred to in
				section 801(a) or 801(d)(1).
									(d)Certain
				procedures
									(1)In
				generalThe delivery and destruction of drugs under this section
				may be carried out without notice to the importer, owner, or consignee of the
				drugs except as required by section 801(g) or section 804(i)(2). The issuance
				of receipts for the drugs, and recordkeeping activities regarding the drugs,
				may be carried out on a summary basis.
									(2)Objective of
				proceduresProcedures promulgated under paragraph (1) shall be
				designed toward the objective of ensuring that, with respect to efficiently
				utilizing Federal resources available for carrying out this section, a
				substantial majority of shipments of drugs subject to described in subsection
				(c) are identified and destroyed.
									(e)Evidence
				exceptionDrugs may not be destroyed under subsection (c) to the
				extent that the Attorney General of the United States determines that the drugs
				should be preserved as evidence or potential evidence with respect to an
				offense against the United States.
								(f)Rule of
				constructionThis section may not be construed as having any
				legal effect on applicable law with respect to a shipment of drugs that is
				imported or offered for import into the United States and has a declared value
				equal to or greater than
				$10,000.
								.
					(2)ProceduresProcedures
			 for carrying out section 805 of the Federal
			 Food, Drug, and Cosmetic Act, as added by subsection (a), shall be
			 established not later than 90 days after the date of the enactment of this
			 Act.
					(3)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 90 days after the date of enactment of this Act.
					(f)Wholesale
			 distribution of drugs; statements regarding prior sale, purchase, or
			 trade
					(1)Striking of
			 exemptions; applicability to registered exportersSection 503(e)
			 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 353(e)) is amended—
						(A)in paragraph
			 (1)—
							(i)by
			 striking and who is not the manufacturer or an authorized distributor of
			 record of such drug;
							(ii)by
			 striking to an authorized distributor of record or; and
							(iii)by striking
			 subparagraph (B) and inserting the following:
								
									(B)The fact that a drug subject to
				subsection (b) is exported from the United States does not with respect to such
				drug exempt any person that is engaged in the business of the wholesale
				distribution of the drug from providing the statement described in subparagraph
				(A) to the person that receives the drug pursuant to the export of the
				drug.
									(C)(i)The Secretary shall by
				regulation establish requirements that supersede subparagraph (A) (referred to
				in this subparagraph as alternative requirements) to identify the
				chain of custody of a drug subject to subsection (b) from the manufacturer of
				the drug throughout the wholesale distribution of the drug to a pharmacist who
				intends to sell the drug at retail if the Secretary determines that the
				alternative requirements, which may include standardized anti-counterfeiting or
				track-and-trace technologies, will identify such chain of custody or the
				identity of the discrete package of the drug from which the drug is dispensed
				with equal or greater certainty to the requirements of subparagraph (A), and
				that the alternative requirements are economically and technically
				feasible.
										(ii)When the Secretary promulgates a
				final rule to establish such alternative requirements, the final rule in
				addition shall, with respect to the registration condition established in
				clause (i) of section 804(c)(3)(B), establish a condition equivalent to the
				alternative requirements, and such equivalent condition may be met in lieu of
				the registration condition established in such clause
				(i).
										;
							(B)in paragraph
			 (2)(A), by adding at the end the following: The preceding sentence may
			 not be construed as having any applicability with respect to a registered
			 exporter under section 804.; and
						(C)in paragraph (3),
			 by striking and subsection (d)— in the matter preceding
			 subparagraph (A) and all that follows through the term wholesale
			 distribution means in subparagraph (B) and inserting the
			 following: and subsection (d), the term wholesale
			 distribution means.
						(2)Conforming
			 amendmentSection 503(d) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 353(d)) is amended by adding at the end the following:
						
							(4)Each manufacturer of a drug subject
				to subsection (b) shall maintain at its corporate offices a current list of the
				authorized distributors of record of such drug.
							(5)For purposes of this subsection, the
				term authorized distributors of record means those distributors
				with whom a manufacturer has established an ongoing relationship to distribute
				such manufacturer’s
				products.
							.
					(3)Effective
			 date
						(A)In
			 generalThe amendments made by subparagraphs (A) and (C) of
			 paragraph (1) and by paragraph (2) shall take effect on January 1, 2012.
						(B)Drugs imported
			 by registered importers under Section
			 804Notwithstanding subparagraph
			 (A), the amendments made by subparagraphs (A) and (C) of paragraph (1) and by
			 paragraph (2) shall take effect on the date that is 90 days after the date of
			 enactment of this Act with respect to qualifying drugs imported under section
			 804 of the Federal Food, Drug, and Cosmetic
			 Act, as added by subsection (d).
						(C)Effect with
			 respect to registered exportersThe amendment made by paragraph
			 (1)(B) shall take effect on the date that is 90 days after the date of
			 enactment of this Act.
						(D)Alternative
			 requirementsThe Secretary shall issue regulations to establish
			 the alternative requirements, referred to in the amendment made by paragraph
			 (1)(A), that take effect not later than January 1, 2012.
						(E)Intermediate
			 requirementsThe Secretary shall by regulation require the use of
			 standardized anti-counterfeiting or track-and-trace technologies on
			 prescription drugs at the case and pallet level effective not later than 1 year
			 after the date of enactment of this Act.
						(F)Additional
			 requirements
							(i)In
			 generalNotwithstanding any other provision of this subsection,
			 the Secretary shall, not later than 18 months after the date of enactment of
			 this Act, require that the packaging of any prescription drug
			 incorporates—
								(I)a standardized
			 numerical identifier unique to each package of such drug, applied at the point
			 of manufacturing and repackaging (in which case the numerical identifier shall
			 be linked to the numerical identifier applied at the point of manufacturing);
			 and
								(II)(aa)overt optically
			 variable counterfeit-resistant technologies that—
										(AA)are visible to the naked eye, providing
			 for visual identification of product authenticity without the need for readers,
			 microscopes, lighting devices, or scanners;
										(BB)are similar to that used by the Bureau of
			 Engraving and Printing to secure United States currency;
										(CC)are manufactured and distributed in a
			 highly secure, tightly controlled environment; and
										(DD)incorporate additional layers of
			 nonvisible convert security features up to and including forensic capability,
			 as described in subparagraph (B); or
										(bb)technologies that have a function of
			 security comparable to that described in item (aa), as determined by the
			 Secretary.
									(ii)Standards for
			 packagingFor the purpose of making it more difficult to
			 counterfeit the packaging of drugs subject to this paragraph, the manufacturers
			 of such drugs shall incorporate the technologies described in clause (i) into
			 at least 1 additional element of the physical packaging of the drugs, including
			 blister packs, shrink wrap, package labels, package seals, bottles, and
			 boxes.
							(g)Internet sales
			 of prescription drugs
					(1)In
			 generalChapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by
			 inserting after section 503B the following:
						
							503C.Internet
				sales of prescription drugs
								(a)Requirements
				regarding information on Internet site
									(1)In
				generalA person may not dispense a prescription drug pursuant to
				a sale of the drug by such person if—
										(A)the purchaser of
				the drug submitted the purchase order for the drug, or conducted any other part
				of the sales transaction for the drug, through an Internet site;
										(B)the person
				dispenses the drug to the purchaser by mailing or shipping the drug to the
				purchaser; and
										(C)such site, or any
				other Internet site used by such person for purposes of sales of a prescription
				drug, fails to meet each of the requirements specified in paragraph (2), other
				than a site or pages on a site that—
											(i)are not intended
				to be accessed by purchasers or prospective purchasers; or
											(ii)provide an
				Internet information location tool within the meaning of section 231(e)(5) of
				the Communications Act of 1934 (47
				U.S.C. 231(e)(5)).
											(2)RequirementsWith
				respect to an Internet site, the requirements referred to in subparagraph (C)
				of paragraph (1) for a person to whom such paragraph applies are as
				follows:
										(A)Each page of the
				site shall include either the following information or a link to a page that
				provides the following information:
											(i)The name of such
				person.
											(ii)Each State in
				which the person is authorized by law to dispense prescription drugs.
											(iii)The address and
				telephone number of each place of business of the person with respect to sales
				of prescription drugs through the Internet, other than a place of business that
				does not mail or ship prescription drugs to purchasers.
											(iv)The name of each
				individual who serves as a pharmacist for prescription drugs that are mailed or
				shipped pursuant to the site, and each State in which the individual is
				authorized by law to dispense prescription drugs.
											(v)If the person
				provides for medical consultations through the site for purposes of providing
				prescriptions, the name of each individual who provides such consultations;
				each State in which the individual is licensed or otherwise authorized by law
				to provide such consultations or practice medicine; and the type or types of
				health professions for which the individual holds such licenses or other
				authorizations.
											(B)A link to which
				paragraph (1) applies shall be displayed in a clear and prominent place and
				manner, and shall include in the caption for the link the words
				licensing and contact information.
										(b)Internet sales
				without appropriate medical relationships
									(1)In
				generalExcept as provided in paragraph (2), a person may not
				dispense a prescription drug, or sell such a drug, if—
										(A)for purposes of
				such dispensing or sale, the purchaser communicated with the person through the
				Internet;
										(B)the patient for
				whom the drug was dispensed or purchased did not, when such communications
				began, have a prescription for the drug that is valid in the United
				States;
										(C)pursuant to such
				communications, the person provided for the involvement of a practitioner, or
				an individual represented by the person as a practitioner, and the practitioner
				or such individual issued a prescription for the drug that was
				purchased;
										(D)the person knew,
				or had reason to know, that the practitioner or the individual referred to in
				subparagraph (C) did not, when issuing the prescription, have a qualifying
				medical relationship with the patient; and
										(E)the person
				received payment for the dispensing or sale of the drug.
										For
				purposes of subparagraph (E), payment is received if money or other valuable
				consideration is received.(2)ExceptionsParagraph
				(1) does not apply to—
										(A)the dispensing or
				selling of a prescription drug pursuant to telemedicine practices sponsored
				by—
											(i)a
				hospital that has in effect a provider agreement under title XVIII of the
				Social Security Act (relating to the
				Medicare program); or
											(ii)a group practice
				that has not fewer than 100 physicians who have in effect provider agreements
				under such title; or
											(B)the dispensing or
				selling of a prescription drug pursuant to practices that promote the public
				health, as determined by the Secretary by regulation.
										(3)Qualifying
				medical relationship
										(A)In
				generalWith respect to issuing a prescription for a drug for a
				patient, a practitioner has a qualifying medical relationship with the patient
				for purposes of this section if—
											(i)at least one
				in-person medical evaluation of the patient has been conducted by the
				practitioner; or
											(ii)the practitioner
				conducts a medical evaluation of the patient as a covering practitioner.
											(B)In-person
				medical evaluationA medical evaluation by a practitioner is an
				in-person medical evaluation for purposes of this section if the practitioner
				is in the physical presence of the patient as part of conducting the
				evaluation, without regard to whether portions of the evaluation are conducted
				by other health professionals.
										(C)Covering
				practitionerWith respect to a patient, a practitioner is a
				covering practitioner for purposes of this section if the practitioner conducts
				a medical evaluation of the patient at the request of a practitioner who has
				conducted at least one in-person medical evaluation of the patient and is
				temporarily unavailable to conduct the evaluation of the patient. A
				practitioner is a covering practitioner without regard to whether the
				practitioner has conducted any in-person medical evaluation of the patient
				involved.
										(4)Rules of
				construction
										(A)Individuals
				represented as practitionersA person who is not a practitioner
				(as defined in subsection (e)(1)) lacks legal capacity under this section to
				have a qualifying medical relationship with any patient.
										(B)Standard
				practice of pharmacyParagraph (1) may not be construed as
				prohibiting any conduct that is a standard practice in the practice of
				pharmacy.
										(C)Applicability
				of requirementsParagraph (3) may not be construed as having any
				applicability beyond this section, and does not affect any State law, or
				interpretation of State law, concerning the practice of medicine.
										(c)Actions by
				States
									(1)In
				generalWhenever an attorney general of any State has reason to
				believe that the interests of the residents of that State have been or are
				being threatened or adversely affected because any person has engaged or is
				engaging in a pattern or practice that violates section 301(l), the State may
				bring a civil action on behalf of its residents in an appropriate district
				court of the United States to enjoin such practice, to enforce compliance with
				such section (including a nationwide injunction), to obtain damages,
				restitution, or other compensation on behalf of residents of such State, to
				obtain reasonable attorneys fees and costs if the State prevails in the civil
				action, or to obtain such further and other relief as the court may deem
				appropriate.
									(2)NoticeThe
				State shall serve prior written notice of any civil action under paragraph (1)
				or (5)(B) upon the Secretary and provide the Secretary with a copy of its
				complaint, except that if it is not feasible for the State to provide such
				prior notice, the State shall serve such notice immediately upon instituting
				such action. Upon receiving a notice respecting a civil action, the Secretary
				shall have the right—
										(A)to intervene in
				such action;
										(B)upon so
				intervening, to be heard on all matters arising therein; and
										(C)to file petitions
				for appeal.
										(3)ConstructionFor
				purposes of bringing any civil action under paragraph (1), nothing in this
				chapter shall prevent an attorney general of a State from exercising the powers
				conferred on the attorney general by the laws of such State to conduct
				investigations or to administer oaths or affirmations or to compel the
				attendance of witnesses or the production of documentary and other
				evidence.
									(4)Venue; service
				of processAny civil action brought under paragraph (1) in a
				district court of the United States may be brought in the district in which the
				defendant is found, is an inhabitant, or transacts business or wherever venue
				is proper under section 1391 of title 28, United States Code. Process in such
				an action may be served in any district in which the defendant is an inhabitant
				or in which the defendant may be found.
									(5)Actions by
				other State officials
										(A)Nothing contained
				in this section shall prohibit an authorized State official from proceeding in
				State court on the basis of an alleged violation of any civil or criminal
				statute of such State.
										(B)In addition to
				actions brought by an attorney general of a State under paragraph (1), such an
				action may be brought by officers of such State who are authorized by the State
				to bring actions in such State on behalf of its residents.
										(d)Effect of
				SectionThis section shall not apply to a person that is a
				registered exporter under section 804.
								(e)General
				definitionsFor purposes of this section:
									(1)The term
				practitioner means a practitioner referred to in section 503(b)(1)
				with respect to issuing a written or oral prescription.
									(2)The term
				prescription drug means a drug that is described in section
				503(b)(1).
									(3)The term
				qualifying medical relationship, with respect to a practitioner
				and a patient, has the meaning indicated for such term in subsection
				(b).
									(f)Internet-Related
				definitions
									(1)In
				generalFor purposes of this section:
										(A)The term
				Internet means collectively the myriad of computer and
				telecommunications facilities, including equipment and operating software,
				which comprise the interconnected world-wide network of networks that employ
				the transmission control protocol/internet protocol, or any predecessor or
				successor protocols to such protocol, to communicate information of all kinds
				by wire or radio.
										(B)The term
				link, with respect to the Internet, means one or more letters,
				words, numbers, symbols, or graphic items that appear on a page of an Internet
				site for the purpose of serving, when activated, as a method for executing an
				electronic command—
											(i)to move from
				viewing one portion of a page on such site to another portion of the
				page;
											(ii)to move from
				viewing one page on such site to another page on such site; or
											(iii)to move from
				viewing a page on one Internet site to a page on another Internet site.
											(C)The term
				page, with respect to the Internet, means a document or other file
				accessed at an Internet site.
										(D)(i)The terms
				site and address, with respect to the Internet, mean
				a specific location on the Internet that is determined by Internet Protocol
				numbers. Such term includes the domain name, if any.
											(ii)The term domain name
				means a method of representing an Internet address without direct reference to
				the Internet Protocol numbers for the address, including methods that use
				designations such as .com, .edu, .gov,
				.net, or .org.
											(iii)The term Internet Protocol
				numbers includes any successor protocol for determining a specific
				location on the Internet.
											(2)Authority of
				SecretaryThe Secretary may by regulation modify any definition
				under paragraph (1) to take into account changes in technology.
									(g)Interactive
				computer service; advertisingNo provider of an interactive
				computer service, as defined in section 230(f)(2) of the
				Communications Act of 1934 (47 U.S.C.
				230(f)(2)), or of advertising services shall be liable under this section for
				dispensing or selling prescription drugs in violation of this section on
				account of another person’s selling or dispensing such drugs, provided that the
				provider of the interactive computer service or of advertising services does
				not own or exercise corporate control over such
				person.
								.
					(2)Inclusion as
			 prohibited ActSection 301 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331) is amended by inserting after paragraph (k) the following:
						
							(l)The dispensing or
				selling of a prescription drug in violation of section
				503C.
							.
					(3)Internet sales
			 of prescription drugs; consideration by Secretary of practices and procedures
			 for certification of legitimate businessesIn carrying out
			 section 503C of the Federal Food, Drug, and
			 Cosmetic Act (as added by paragraph (1)), the Secretary of Health
			 and Human Services shall take into consideration the practices and procedures
			 of public or private entities that certify that businesses selling prescription
			 drugs through Internet sites are legitimate businesses, including practices and
			 procedures regarding disclosure formats and verification programs.
					(4)Reports
			 regarding Internet-Related violations of Federal and State laws on dispensing
			 of drugs
						(A)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this paragraph as the Secretary) shall, pursuant to the
			 submission of an application meeting the criteria of the Secretary, make an
			 award of a grant or contract to the National Clearinghouse on Internet
			 Prescribing (operated by the Federation of State Medical Boards) for the
			 purpose of—
							(i)identifying
			 Internet sites that appear to be in violation of Federal or State laws
			 concerning the dispensing of drugs;
							(ii)reporting such
			 sites to State medical licensing boards and State pharmacy licensing boards,
			 and to the Attorney General and the Secretary, for further investigation;
			 and
							(iii)submitting, for
			 each fiscal year for which the award under this subsection is made, a report to
			 the Secretary describing investigations undertaken with respect to violations
			 described in clause (i).
							(B)Authorization
			 of appropriationsFor the purpose of carrying out subparagraph
			 (A), there is authorized to be appropriated $100,000 for each of the first 3
			 fiscal years in which this section is in effect.
						(5)Effective
			 dateThe amendments made by paragraphs (1) and (2) take effect 90
			 days after the date of enactment of this Act, without regard to whether a final
			 rule to implement such amendments has been promulgated by the Secretary of
			 Health and Human Services under section 701(a) of the
			 Federal Food, Drug, and Cosmetic
			 Act. The preceding sentence may not be construed as affecting the
			 authority of such Secretary to promulgate such a final rule.
					(h)Prohibiting
			 payments to unregistered foreign pharmacies
					(1)In
			 generalSection 303 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 333) is amended by adding at the end the following:
						
							(h)Restricted
				transactions
								(1)In
				generalThe introduction of restricted transactions into a
				payment system or the completion of restricted transactions using a payment
				system is prohibited.
								(2)Payment
				system
									(A)In
				generalThe term payment system means a system used
				by a person described in subparagraph (B) to effect a credit transaction,
				electronic fund transfer, or money transmitting service that may be used in
				connection with, or to facilitate, a restricted transaction, and
				includes—
										(i)a
				credit card system;
										(ii)an
				international, national, regional, or local network used to effect a credit
				transaction, an electronic fund transfer, or a money transmitting service;
				and
										(iii)any other
				system that is centrally managed and is primarily engaged in the transmission
				and settlement of credit transactions, electronic fund transfers, or money
				transmitting services.
										(B)Persons
				describedA person referred to in subparagraph (A) is—
										(i)a
				creditor;
										(ii)a credit card
				issuer;
										(iii)a financial
				institution;
										(iv)an operator of a
				terminal at which an electronic fund transfer may be initiated;
										(v)a
				money transmitting business; or
										(vi)a participant in
				an international, national, regional, or local network used to effect a credit
				transaction, electronic fund transfer, or money transmitting service.
										(3)Restricted
				transactionThe term restricted transaction means a
				transaction or transmittal, on behalf of an individual who places an unlawful
				drug importation request to any person engaged in the operation of an
				unregistered foreign pharmacy, of—
									(A)credit, or the
				proceeds of credit, extended to or on behalf of the individual for the purpose
				of the unlawful drug importation request (including credit extended through the
				use of a credit card);
									(B)an electronic
				fund transfer or funds transmitted by or through a money transmitting business,
				or the proceeds of an electronic fund transfer or money transmitting service,
				from or on behalf of the individual for the purpose of the unlawful drug
				importation request;
									(C)a check, draft,
				or similar instrument which is drawn by or on behalf of the individual for the
				purpose of the unlawful drug importation request and is drawn on or payable at
				or through any financial institution; or
									(D)the proceeds of
				any other form of financial transaction (identified by the Board by regulation)
				that involves a financial institution as a payor or financial intermediary on
				behalf of or for the benefit of the individual for the purpose of the unlawful
				drug importation request.
									(4)Unlawful drug
				importation requestThe term unlawful drug importation
				request means the request, or transmittal of a request, made to an
				unregistered foreign pharmacy for a prescription drug by mail (including a
				private carrier), facsimile, phone, or electronic mail, or by a means that
				involves the use, in whole or in part, of the Internet.
								(5)Unregistered
				foreign pharmacyThe term unregistered foreign
				pharmacy means a person in a country other than the United States that
				is not a registered exporter under section 804.
								(6)Other
				definitions
									(A)Credit;
				creditor; credit cardThe terms credit,
				creditor, and credit card have the meanings given the
				terms in section 103 of the Truth in Lending Act (15 U.S.C. 1602).
									(B)Access device;
				electronic fund transferThe terms access device and
				electronic fund transfer—
										(i)have the meaning
				given the term in section 903 of the Electronic Fund Transfer Act (15 U.S.C.
				1693a); and
										(ii)the term
				electronic fund transfer also includes any fund transfer covered
				under Article 4A of the Uniform Commercial Code, as in effect in any
				State.
										(C)Financial
				institutionThe term financial institution—
										(i)has the meaning
				given the term in section 903 of the Electronic Transfer Fund Act (15 U.S.C.
				1693a); and
										(ii)includes a
				financial institution (as defined in section 509 of the Gramm-Leach-Bliley Act
				(15 U.S.C. 6809)).
										(D)Money
				transmitting business; money transmitting serviceThe terms
				money transmitting business and money transmitting
				service have the meaning given the terms in section 5330(d) of title 31,
				United States Code.
									(E)BoardThe
				term Board means the Board of Governors of the Federal Reserve
				System.
									(7)Policies and
				procedures required to prevent restricted transactions
									(A)RegulationsThe
				Board shall promulgate regulations requiring—
										(i)an operator of a
				credit card system;
										(ii)an operator of
				an international, national, regional, or local network used to effect a credit
				transaction, an electronic fund transfer, or a money transmitting
				service;
										(iii)an operator of
				any other payment system that is centrally managed and is primarily engaged in
				the transmission and settlement of credit transactions, electronic transfers or
				money transmitting services where at least one party to the transaction or
				transfer is an individual; and
										(iv)any other person
				described in paragraph (2)(B) and specified by the Board in such
				regulations,
										to
				establish policies and procedures that are reasonably designed to prevent the
				introduction of a restricted transaction into a payment system or the
				completion of a restricted transaction using a payment system.(B)Requirements
				for policies and proceduresIn promulgating regulations under
				subparagraph (A), the Board shall—
										(i)identify types of
				policies and procedures, including nonexclusive examples, that shall be
				considered to be reasonably designed to prevent the introduction of restricted
				transactions into a payment system or the completion of restricted transactions
				using a payment system; and
										(ii)to the extent
				practicable, permit any payment system, or person described in paragraph
				(2)(B), as applicable, to choose among alternative means of preventing the
				introduction or completion of restricted transactions.
										(C)No liability
				for blocking or refusing to honor restricted transaction
										(i)In
				generalA payment system, or a person described in paragraph
				(2)(B) that is subject to a regulation issued under this subsection, and any
				participant in such payment system that prevents or otherwise refuses to honor
				transactions in an effort to implement the policies and procedures required
				under this subsection or to otherwise comply with this subsection shall not be
				liable to any party for such action.
										(ii)ComplianceA
				person described in paragraph (2)(B) meets the requirements of this subsection
				if the person relies on and complies with the policies and procedures of a
				payment system of which the person is a member or in which the person is a
				participant, and such policies and procedures of the payment system comply with
				the requirements of the regulations promulgated under subparagraph (A).
										(D)Enforcement
										(i)In
				generalThis section shall be enforced by the Federal functional
				regulators and the Federal Trade Commission under applicable law in the manner
				provided in section 505(a) of the Gramm-Leach-Bliley Act (15 U.S.C.
				6805(a)).
										(ii)Factors to be
				consideredIn considering any enforcement action under this
				subsection against a payment system or person described in paragraph (2)(B),
				the Federal functional regulators and the Federal Trade Commission shall
				consider the following factors:
											(I)The extent to
				which the payment system or person knowingly permits restricted
				transactions.
											(II)The history of
				the payment system or person in connection with permitting restricted
				transactions.
											(III)The extent to
				which the payment system or person has established and is maintaining policies
				and procedures in compliance with regulations prescribed under this
				subsection.
											(8)Transactions
				permittedA payment system, or a person described in paragraph
				(2)(B) that is subject to a regulation issued under this subsection, is
				authorized to engage in transactions with foreign pharmacies in connection with
				investigating violations or potential violations of any rule or requirement
				adopted by the payment system or person in connection with complying with
				paragraph (7). A payment system, or such a person, and its agents and employees
				shall not be found to be in violation of, or liable under, any Federal, State
				or other law by virtue of engaging in any such transaction.
								(9)Relation to
				State lawsNo requirement, prohibition, or liability may be
				imposed on a payment system, or a person described in paragraph (2)(B) that is
				subject to a regulation issued under this subsection, under the laws of any
				State with respect to any payment transaction by an individual because the
				payment transaction involves a payment to a foreign pharmacy.
								(10)Timing of
				requirementsA payment system, or a person described in paragraph
				(2)(B) that is subject to a regulation issued under this subsection, must adopt
				policies and procedures reasonably designed to comply with any regulations
				required under paragraph (7) within 60 days after such regulations are issued
				in final
				form.
								.
					(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the day that is 90 days after the date of enactment of this Act.
					(3)ImplementationThe
			 Board of Governors of the Federal Reserve System shall promulgate regulations
			 as required by subsection (h)(7) of section 303 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 333), as added by paragraph (1), not later than 90 days
			 after the date of enactment of this Act.
					(i)Importation
			 exemption under Controlled Substances Import and Export ActSection 1006(a)(2) of the Controlled
			 Substances Import and Export Act (21 U.S.C. 956(a)(2)) is amended by striking
			 not import the controlled substance into the United States in an amount
			 that exceeds 50 dosage units of the controlled substance. and inserting
			 import into the United States not more than 10 dosage units combined of
			 all such controlled substances..
				(j)SeverabilityIf any provision of this section, an
			 amendment by this section, or the application of such provision or amendment to
			 any person or circumstance is held to be unconstitutional, the remainder of
			 this section, the amendments made by this section, and the application of the
			 provisions of such to any person or circumstance shall not affected
			 thereby.
				3004.Bringing down
			 prices for prescription drugs by extending 340B discounted drug pricing to
			 managed care organizations
				(a)Short
			 titleThis section may be
			 cited as the Drug Rebate Equalization
			 Act of 2009.
				(b)Extension of
			 prescription drug discounts to enrollees of Medicaid managed care
			 organizations
					(1)In
			 generalSection 1903(m)(2)(A) (42 U.S.C. 1396b(m)(2)(A)) is
			 amended—
						(A)in clause (xi),
			 by striking and at the end;
						(B)in clause (xii),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(xiii)such contract
				provides that (I) payment for covered outpatient drugs dispensed to individuals
				eligible for medical assistance who are enrolled with the entity shall be
				subject to the same rebate required by the agreement entered into under section
				1927 as the State is subject to, and (II) capitation rates paid to the entity
				shall be based on actual cost experience related to rebates and subject to the
				Federal regulations requiring actuarially sound
				rates.
								.
						(2)Conforming
			 amendmentsSection 1927 (42 U.S.C. 1396r–8) is amended—
						(A)in subsection
			 (d)—
							(i)in
			 paragraph (1), by adding at the end the following:
								
									(C)Notwithstanding
				the subparagraphs (A) and (B)—
										(i)a
				Medicaid managed care organization with a contract under section 1903(m) may
				exclude or otherwise restrict coverage of a covered outpatient drug on the
				basis of policies or practices of the organization, such as those affecting
				utilization management, formulary adherence, and cost sharing or dispute
				resolution, in lieu of any State policies or practices relating to the
				exclusion or restriction of coverage of such drugs, provided, however, that any
				such exclusions and restrictions of coverage shall be subject to any
				contractual requirements and oversight by the State as contained in the
				Medicaid managed care organization's contract with the State, and the State
				shall maintain approval authority over the formulary used by the Medicaid
				managed care organization; and
										(ii)nothing in this
				section or paragraph (2)(A)(xiii) of section 1903(m) shall be construed as
				requiring a Medicaid managed care organization with a contract under such
				section to maintain the same such policies and practices as those established
				by the State for purposes of individuals who receive medical assistance for
				covered outpatient drugs on a fee-for-service
				basis.
										;
				and
							(ii)in
			 paragraph (4), by inserting after subparagraph (E) the following:
								
									(F)Notwithstanding
				the preceding subparagraphs of this paragraph, any formulary established by
				Medicaid managed care organization with a contract under section 1903(m) may be
				based on positive inclusion of drugs selected by a formulary committee
				consisting of physicians, pharmacists, and other individuals with appropriate
				clinical experience as long as drugs excluded from the formulary are available
				through prior authorization, as described in paragraph
				(5).
									;
				and
							(B)in subsection
			 (j), by striking paragraph (1) and inserting the following:
							
								(1)Covered
				outpatients drugs are not subject to the requirements of this section if such
				drugs are—
									(A)dispensed by
				health maintenance organizations, including Medicaid managed care organizations
				that contract under section 1903(m); and
									(B)subject to
				discounts under section 340B of the Public Health Service
				Act.
									.
						(3)ReportsEach
			 State with a contract with a Medicaid managed care organization under section
			 1903(m) of the Social Security Act (42 U.S.C. 1396b(m)) shall report to the
			 Secretary on a quarterly basis the total amount of rebates in dollars and
			 volume received from manufacturers (as defined in section 1927(k)(5) of such
			 Act (42 U.S.C. 1396r–8(k)(5)) for drugs provided to individuals enrolled with
			 such an organization as a result of the amendments made by this section for
			 both brand-name and generic drugs. The Secretary shall review the reports
			 submitted by States under this subsection and, after such review, make
			 publically available the aggregate data contained in such reports.
					(4)Effective
			 dateThis section and the amendments made by this section take
			 effect on the date of enactment of this Act and apply to rebate agreements
			 entered into or renewed under section 1927 of the Social Security Act (42
			 U.S.C. 1396r–8) on or after such date.
					3005.Bringing down
			 prices for prescription drugs by increasing the Medicaid drug
			 rebateSection
			 1927(c)(1)(B)(i) of the Social Security Act (42 U.S.C. 1396r–8(c)(1)(B)(i)) is
			 amended—
				(1)in subclause
			 (IV), by striking and after the semicolon;
				(2)in subclause
			 (V)—
					(A)by inserting
			 and before January 1, 2010, after 1995,;
			 and
					(B)by striking the
			 period and inserting ; and; and
					(3)by adding at the
			 end the following:
					
						(VI)after December
				31, 2009, is 20
				percent.
						.
				3006.Ending
			 taxpayer subsidies for exporters
				(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary of Commerce shall
			 develop and implement a program to impose fees on businesses that benefit from
			 the trade promotion activities of the International Trade
			 Administration.
				(b)Budget
			 neutralityThe fees shall be
			 imposed in an amount that ensures that any Federal expenditures on trade
			 promotion activities of the International Trade Administration are offset by
			 the fees collected under the program in a budget neutral manner.
				3007.Reducing
			 taxpayer subsidies for exporters of agriculture commoditiesSection 211(c)(1)(A) of the Agricultural
			 Trade Act of 1978 (7 U.S.C. 5641(c)(1)(A)) is amended by striking and
			 $200,000,000 for each of fiscal years 2008 through 2012 and inserting
			 $200,000,000 for each of fiscal years 2008 and 2009, and $160,000,000
			 for each of fiscal years 2010 through 2012.
			3008.Making
			 companies pay when they fail FDA quality inspections
				(a)In
			 generalThe Secretary shall
			 assess and collect a user fee from each facility registered under section 415
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d), establishment
			 registered under section 510 of such Act (21 U.S.C. 360), and facility
			 described in section 351(a)(1)(C) of the Public Health Service Act (42 U.S.C.
			 262(1)(C)) for which a followup reinspection is required to ensure correction
			 of a violation found by the Secretary during initial inspection of the facility
			 or establishment of a good manufacturing practices requirement under the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
				(b)Payment of
			 feeThe user fee required under subsection (a) shall be due from
			 a facility or establishment described in such subsection upon the reinspection
			 of such facility or establishment, as described in subsection (a).
				(c)Amount of user
			 feeThe amount of the user fee required under subsection (a)
			 shall be established by the Secretary.
				(d)DefinitionsFor
			 purposes of this section—
					(1)the terms
			 animal drug, device, drug, and
			 food have the meanings given those terms in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321);
					(2)the term
			 biological product has the meaning given the term in section 351
			 of the Public Health Service Act (42 U.S.C. 262); and
					(3)the term
			 Secretary means the Secretary of Health and Human Services.
					IVEnding taxpayer
			 subsidies for big agribusinesses
			4001.Reforming
			 irrigation subsidies
				(a)DefinitionsSection
			 202 of the Reclamation Reform Act of 1982 (43 U.S.C. 390bb) is
			 amended—
					(1)by redesignating
			 paragraphs (7), (8), (9), (10), and (11) as paragraphs (9), (10), (11), (12),
			 and (13), respectively;
					(2)in paragraph (6),
			 by striking owned or operated under a lease which and inserting
			 that is owned, leased, or operated by an individual or legal entity and
			 that;
					(3)by inserting
			 after paragraph (6) the following:
						
							(7)Legal
				entityThe term legal entity includes a corporation,
				association, partnership, trust, joint tenancy, or tenancy in common, or any
				other entity that owns, leases, or operates a farm operation for the benefit of
				more than 1 individual under any form of agreement or arrangement.
							(8)Operator
								(A)In
				generalThe term operator—
									(i)means an
				individual or legal entity that operates a single farm operation on a parcel
				(or parcels) of land that is owned or leased by another person (or persons)
				under any form of agreement or arrangement (or agreements or arrangements);
				and
									(ii)if the
				individual or legal entity—
										(I)is an employee of
				an individual or legal entity, includes the individual or legal entity;
				or
										(II)is a legal
				entity that controls, is controlled by, or is under common control with another
				legal entity, includes each such other legal entity.
										(B)Operation of a
				farm operationFor the purposes of subparagraph (A), an
				individual or legal entity shall be considered to operate a farm operation if
				the individual or legal entity is the person that performs the greatest
				proportion of the decisionmaking for and supervision of the agricultural
				enterprise on land served with irrigation
				water.
								;
				and
					(4)by adding at the
			 end the following:
						
							(14)Single farm
				operation
								(A)In
				generalThe term single farm operation means the
				total acreage of land served with irrigation water for which an individual or
				legal entity is the operator.
								(B)Rules for
				determining whether separate parcels are operated as a single farm
				operation
									(i)Equipment- and
				labor-sharing activitiesThe conduct of equipment- and
				labor-sharing activities on separate parcels of land by separate individuals or
				legal entities shall not by itself serve as a basis for concluding that the
				farming operations of the individuals or legal entities constitute a single
				farm operation.
									(ii)Performance of
				certain servicesThe performance by an individual or legal entity
				of an agricultural chemical application, pruning, or harvesting for a farm
				operation on a parcel of land shall not by itself serve as a basis for
				concluding that the farm operation on that parcel of land is part of a single
				farm operation operated by the individual or entity on other parcels of
				land.
									.
					(b)Identification
			 of owners, lessees, and operators and of single farm
			 operationsThe Reclamation Reform Act of 1982 (43 U.S.C. 390aa et
			 seq.) is amended by inserting after section 201 the following:
					
						201A.Identification
				of owners, lessees, and operators and of single farm operations
							(a)In
				generalSubject to subsection (b), for each parcel of land to
				which irrigation water is delivered or proposed to be delivered, the Secretary
				shall identify a single individual or legal entity as the owner, lessee, or
				operator.
							(b)Shared
				decisionmaking and supervisionIf the Secretary determines that
				no single individual or legal entity is the owner, lessee, or other individual
				that performs the greatest proportion of decisionmaking for and supervision of
				the agricultural enterprise on a parcel of land—
								(1)all individuals
				and legal entities that own, lease, or perform a proportion of decisonmaking
				and supervision that is equal as among themselves but greater than the
				proportion performed by any other individual or legal entity shall be
				considered jointly to be the owner, lessee, or operator; and
								(2)all parcels of
				land of which any such individual or legal entity is the owner, lessee, or
				operator shall be considered to be part of the single farm operation of the
				owner, lessee, or operator identified under subsection
				(1).
								.
				(c)PricingSection
			 205 of the Reclamation Reform Act of 1982 (43 U.S.C. 390ee) is amended by
			 adding at the end the following:
					
						(d)Single farm
				operations generating more than $500,000 in gross farm income
							(1)In
				generalNotwithstanding subsections (a), (b), and (c), in the
				case of—
								(A)a qualified
				recipient that reports gross farm income from a single farm operation in excess
				of $500,000 for a taxable year; or
								(B)a limited
				recipient that received irrigation water on or before October 1, 1981, and that
				reports gross farm income from a single farm operation in excess of $500,000
				for a taxable year;
								irrigation water may be delivered to
				the single farm operation of the qualified recipient or limited recipient at
				less than full cost to a number of acres that does not exceed the number of
				acres determined under paragraph (2).(2)Maximum number
				of acres to which irrigation water may be delivered at less than full
				costThe number of acres determined under this subparagraph is
				the number equal to the number of acres of the single farm operation multiplied
				by a fraction, the numerator of which is $500,000 and the denominator of which
				is the amount of gross farm income reported by the qualified recipient or
				limited recipient in the most recent taxable year.
							(3)Inflation
				adjustment
								(A)In
				generalThe $500,000 amount under paragraphs (1) and (2) for any
				taxable year beginning in a calendar year after 2004 shall be equal to the
				product of—
									(i)$500,000,
				multiplied by
									(ii)the inflation
				adjustment factor for the taxable year.
									(B)Inflation
				adjustment factorThe term inflation adjustment
				factor means, with respect to any calendar year, a fraction the
				numerator of which is the GDP implicit price deflator for the preceding
				calendar year and the denominator of which is the GDP implicit price deflator
				for 2004. Not later than April 1 of any calendar year, the Secretary shall
				publish the inflation adjustment factor for the preceding calendar year.
								(C)GDP implicit
				price deflatorFor purposes of subparagraph (B), the term
				GDP implicit price deflator means the first revision of the
				implicit price deflator for the gross domestic product as computed and
				published by the Secretary of Commerce.
								(D)RoundingIf
				any increase determined under subparagraph (A) is not a multiple of $100, the
				increase shall be rounded to the next lowest multiple of
				$100.
								.
				(d)Certification
			 of complianceSection 206 of the Reclamation Reform Act of 1982
			 (43 U.S.C.
			 390ff) is amended to read as follows:
					
						206.Certification
				of compliance
							(a)In
				generalAs a condition to the receipt of irrigation water for
				land in a district that has a contract described in section 203, each owner,
				lessee, or operator in the district shall furnish the district, in a form
				prescribed by the Secretary, a certificate that the owner, lessee, or operator
				is in compliance with this title, including a statement of the number of acres
				owned, leased, or operated, the terms of any lease or agreement pertaining to
				the operation of a farm operation, and, in the case of a lessee or operator, a
				certification that the rent or other fees paid reflect the reasonable value of
				the irrigation water to the productivity of the land.
							(b)DocumentationThe
				Secretary may require a lessee or operator to submit for the Secretary’s
				examination—
								(1)a complete copy
				of any lease or other agreement executed by each of the parties to the lease or
				other agreement; and
								(2)a copy of the
				return of income tax imposed by chapter 1 of the Internal Revenue Code of 1986
				for any taxable year in which the single farm operation of the lessee or
				operator received irrigation water at less than full
				cost.
								.
				(e)TrustsSection
			 214 of the Reclamation Reform Act of 1982 (43 U.S.C. 390nn) is
			 repealed.
				(f)Administrative
			 provisions
					(1)PenaltiesSection
			 224(c) of the Reclamation Reform Act of 1982 (43 U.S.C. 390ww(c)) is
			 amended—
						(A)by striking
			 (c) The Secretary and inserting the following:
							
								(c)Regulations;
				data collection; penalties
									(1)Regulations;
				data collectionThe
				Secretary
									;
				and
						(B)by adding at the
			 end the following:
							
								(2)PenaltiesNotwithstanding
				any other provision of law, the Secretary shall establish appropriate and
				effective penalties for failure to comply with any provision of this Act or any
				regulation issued under this
				Act.
								.
						(2)InterestSection
			 224(i) of the Reclamation Reform Act of 1982 (43 U.S.C. 390ww(i)) is amended
			 by striking the last sentence and inserting the following: The interest
			 rate applicable to underpayments shall be equal to the rate applicable to
			 expenditures under section 202(3)(C)..
					(g)ReportingSection
			 228 of the Reclamation Reform Act of 1982 (43 U.S.C. 390zz) is amended by
			 inserting operator or before contracting entity
			 each place it appears.
				(h)Memorandum of
			 understandingThe Reclamation Reform Act of 1982 (43 U.S.C. 390aa et
			 seq.) is amended—
					(1)by redesignating
			 sections 229 and 230 as sections 230 and 231; and
					(2)by inserting
			 after section 228 the following:
						
							229.Memorandum of
				understandingThe Secretary,
				the Secretary of the Treasury, and the Secretary of Agriculture shall enter
				into a memorandum of understanding or other appropriate instrument to permit
				the Secretary, notwithstanding section 6103 of the Internal Revenue Code of
				1986, to have access to and use of available information collected or
				maintained by the Department of the Treasury and the Department of Agriculture
				that would aid enforcement of the ownership and pricing limitations of Federal
				reclamation
				law.
							.
					4002.Reforming
			 crop insurance subsidies
				(a)Federal share
			 of riskSection 508(k)(3) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(k)(3)) is amended—
					(1)by striking
			 require the and inserting “require—
						
							(A)the
							;
					(2)by striking the
			 period at the end and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(B)the cumulative
				underwriting gain or loss, and the associated premium and losses with such
				amount, calculated under any reinsurance agreement (except livestock) ceded to
				the Corporation by each approved insurance provider to be not less than 20
				percent.
							.
					(b)Reimbursement
			 rateSection 508 of the
			 Federal Crop Insurance Act (7 U.S.C. 1508) is amended—
					(1)in subsection
			 (b)(11), by striking 6 percent and inserting 4
			 percent; and
					(2)in subsection
			 (k)(4)—
						(A)in subparagraph (E)—
							(i)by striking 2009 and
			 inserting 2011; and
							(ii)by
			 striking 2.3 percent and inserting 4.3 percent;
			 and
							(B)in subparagraph
			 (F)—
							(i)by
			 striking 2009 and inserting 2011; and
							(ii)by striking
			 12 percent and inserting 10 percent.
							4003.Reducing
			 direct payments to large landowners
				(a)In
			 generalSection 1001(b)(1)(A)
			 of the Food Security Act of 1985 (7 U.S.C. 1308(b)(1)(A)) is amended by
			 striking of that Act, $40,0000; or and inserting “of that
			 Act—
					
						(i)$40,000;
				or
						(ii)if the national
				average market price received by producers during the 12-month marketing year
				for a covered commodity (as determined by the Secretary) is more than 110
				percent of the target price for the covered commodity (as determined under
				section 1104(c) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
				8714(c)), $20,000;
				or
						.
				(b)PeanutsSection 1001(c)(1)(A) of the Food Security
			 Act of 1985 (7 U.S.C. 1308(c)(1)(A)) is amended by striking of that Act,
			 $40,000; or and inserting “of that Act—
					
						(i)$40,000;
				or
						(ii)if the national
				average market price received by producers during the 12-month marketing year
				for peanuts (as determined by the Secretary) is more than 110 percent of the
				target price for peanuts (as determined under section 1304(c) of the Food,
				Conservation, and Energy Act of 2008 (7 U.S.C. 8754(c)), $20,000;
				or
						.
				4004.Cutting farm
			 subsidies for high-income individualsSection 1001D(b)(1) of the Food Security Act
			 of 1985 (7 U.S.C. 1308–3a(b)(1)) is amended—
				(1)by striking
			 subparagraphs (A) and (B) and inserting the following:
					
						(A)Nonfarm
				limitations
							(i)ProhibitionNotwithstanding
				any other provision of law, a person or legal entity shall not be eligible to
				receive any benefit described in subparagraph (C) during a crop, fiscal, or
				program year, as appropriate, if the average adjusted gross nonfarm income of
				the person or legal entity exceeds $250,000.
							(ii)Partial
				eligibilityNotwithstanding any other provision of law, a person
				or legal entity the average adjusted gross nonfarm income of which is more than
				$100,000 but less than $250,000 shall be eligible to receive only 66 percent of
				any benefit described in subparagraph (C) during a crop, fiscal, or program
				year, as appropriate.
							(B)Farm
				limitation
							(i)ProhibitionNotwithstanding
				any other provision of law, a person or legal entity shall not be eligible to
				receive any benefit described in subparagraph (C) during a crop, fiscal, or
				program year, as appropriate, if the average adjusted gross farm income of the
				person or legal entity exceeds $750,000.
							(ii)Partial
				eligibilityNotwithstanding any other provision of law, a person
				or legal entity the average adjusted gross farm income of which is more than
				$500,000 but less than $750,000 shall be eligible to receive only 66 percent of
				any benefit described in subparagraph (C) during a crop, fiscal, or program
				year, as appropriate.
							;
				and
				(2)in subparagraph
			 (C), by striking Subparagraph (A) applies and inserting
			 Subparagraphs (A) and (B) apply.
				4005.Eliminating
			 the cotton storage subsidy
				(a)In
			 generalSection 1204 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8734) is amended—
					(1)by striking subsection (g); and
					(2)by redesignating
			 subsection (h) as subsection (g).
					(b)ApplicationThe
			 amendments made by subsection (a) apply effective beginning with the 2010 crop
			 year.
				4006.Ending
			 subsidized grazing feesSection 6(a) of the Public Rangelands
			 Improvement Act of 1978 (43 U.S.C. 1905) is amended—
				(1)by striking For the grazing years
			 1979 through 1985, the and inserting The; and
				(2)by striking the $1.23 base
			 and all that follows through previous year’s fee and inserting
			 an amount that is at the same level as the State in which the land is
			 located charges for public grazing on land owned by the State, as determined by
			 the Secretary of Agriculture and the Secretary of the Interior, as
			 appropriate.
				VEnding taxpayer
			 subsidies for the use of public resources and government services
			5001.Preventing
			 giveaways of the public spectrumSection 309(j)(11) of the Communications Act
			 of 1934 (47 U.S.C. 309(j)(11)) is amended by striking 2012 and
			 inserting 2019.
			5002.Eliminating
			 double subsidies for hardrock mining by repealing percentage depletion
			 allowances
				(a)In generalSection 613(a) of the Internal Revenue Code
			 of 1986 (relating to percentage depletion) is amended by inserting
			 (other than hardrock mines located on lands subject to the general
			 mining laws or on land patented under the general mining laws) after
			 In the case of the mines.
				(b)General mining laws definedSection 613 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following:
					
						(f)General mining lawsFor purposes of subsection (a), the term
				general mining laws means those Acts which generally comprise
				chapters 2, 12A, and 16, and sections 161 and 162 of title 30 of the United
				States
				Code.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
				5003.Ending
			 subsidies for hardrock mining on public lands by imposing mining royalties and
			 claim fees
				(a)Royalty for
			 hardrock miningThe Revised Statutes are amended by inserting
			 after section 2352 (30 U.S.C. 76) the following:
					
						2353.Reservation of
				royalty
							(a)Definition of
				locatable mineralIn this section:
								(1)In
				generalThe term locatable mineral means any
				mineral, the legal and beneficial title to which remains in the United States
				and that is not subject to disposition under—
									(A)the Mineral Leasing
				Act (30 U.S.C. 181 et seq.);
									(B)the Act of August 7, 1947 (commonly known
				as the Mineral Leasing Act for Acquired
				Lands) (30 U.S.C. 351 et
				seq.);
									(C)the Act of July 31, 1947 (commonly known as
				the Materials Act of 1947) (30 U.S.C. 601 et
				seq.); or
									(D)the Geothermal Steam Act of
				1970 (30 U.S.C. 1001 et seq.).
									(2)ExclusionsThe
				term locatable mineral does not include any mineral that is
				subject to a restriction against alienation imposed by the United States and
				is—
									(A)held in trust by
				the United States for any Indian or Indian tribe (as defined in section 2 of
				the Indian Mineral Development Act of 1982 (25 U.S.C. 2101));
				or
									(B)owned by any
				Indian or Indian tribe (s defined in section 2 of that Act).
									(b)RoyaltyProduction of all locatable minerals from
				any mining claim located under the general mining laws, or mineral concentrates
				or products derived from locatable minerals from any such mining claim, as the
				case may be, shall be subject to a royalty of 8 percent of the gross income
				from mining.
							(c)Liability for
				paymentThe claim holder or
				any operator to whom the claim holder has assigned the obligation to make
				royalty payments under the claim, and any person who controls the claim holder
				or operator, shall be liable for payment of royalties under this
				section.
							(d)DepositAmounts
				received by the United States as royalties under this section shall be
				deposited into the general fund of the
				Treasury.
							.
				(b)Hardrock mining
			 claim maintenance feeSubtitle B of title X of the
			 Omnibus Budget Reconciliation Act of 1993
			 (30 U.S.C. 28f et seq.) is amended to read as
			 follows:
					
						BHardrock mining claim maintenance
				fee
							10101.Hardrock
				mining claim maintenance fee
								(a)Fee
									(1)In
				generalExcept as provided in section 2511(e)(2) of the
				Energy Policy Act of 1992 (30 U.S.C.
				242(e)(2)), for each unpatented mining claim, mill, or tunnel
				site on federally owned land, whether located before, on, or after enactment of
				this Act, each claimant shall pay to the Secretary, on or before August 31 of
				each year, a claim maintenance fee of $150 per claim to hold the unpatented
				mining claim, mill, or tunnel site for the assessment year beginning at noon on
				September 1.
									(2)Relation to
				other lawA claim maintenance fee described in paragraph (1)
				shall be in lieu of—
										(A)the assessment
				work requirement in section 2324 of the Revised Statutes (30 U.S.C. 28);
				and
										(B)the related
				filing requirements in subsections (a) and (c) of section 314 of the
				Federal Land Policy and Management Act of 1976
				(43 U.S.C.
				1744).
										(3)Waiver
										(A)In
				generalThe claim maintenance fee required under paragraph (1)
				shall be waived for a claimant who certifies in writing to the Secretary that
				on the date the payment was due, the claimant and all related parties—
											(i)held not more than
				10 mining claims, mill sites, or tunnel sites, or any combination of mining
				claims, mill sites, or tunnel sites, on public land; and
											(ii)have performed
				assessment work required under section 2324 of the Revised Statutes (30 U.S.C.
				28) to maintain the mining claims held by the claimant and all related parties
				for the assessment year ending on noon of September 1 of the calendar year in
				which payment of the claim maintenance fee was due.
											(B)Definition of
				all related partiesIn subparagraph (A), with the respect to any
				claimant, the term all related parties means—
											(i)the spouse and
				dependent children (as defined in section 152 of the Internal Revenue Code of
				1986), of the claimant; or
											(ii)a
				person affiliated with the claimant, including—
												(I)a person
				controlled by, controlling, or under common control with the claimant;
				or
												(II)a subsidiary or
				parent company or corporation of the claimant.
												(4)Adjustment
										(A)In
				generalNot less than 5 years after the date of enactment of the
				Control Spending Now Act, and
				every 5 years thereafter, or more frequently if the Secretary determines an
				adjustment to be reasonable, the Secretary shall adjust the claim maintenance
				fee required under paragraph (1) to reflect changes for the 12-month period
				ending the preceding November 30 in the Consumer Price Index for All Urban
				Consumers published by the Bureau of Labor Statistics of the Department of
				Labor.
										(B)NotificationNot
				later than July 1 of any year in which an adjustment is made under subparagraph
				(A), the Secretary shall provide claimants notice of the adjustment.
										(C)ApplicationA
				fee adjustment under subparagraph (A) shall be effective beginning January 1 of
				the calendar year following the calendar year in which the adjustment is
				made.
										(b)Location
				feeNotwithstanding any other provision of law, for each
				unpatented mining claim, mill, or tunnel site located during the period
				beginning on the date of enactment of the Control Spending Now Act and ending on
				September 30, 2008, the locator shall, at the time the location notice is
				recorded with the Bureau of Land Management, pay to the Secretary a location
				fee, in addition to the fee required by subsection (a), of $50 per
				claim.
								(c)DepositAmounts received under subsection (a) or
				(b) that are not otherwise allocated for the administration of the mining laws
				by the Department of the Interior shall be deposited into the general fund of
				the Treasury.
								(d)Co-OwnershipThe
				co-ownership provisions of section 2324 of the Revised Statutes (30 U.S.C. 28)
				shall remain in effect except that the annual claim maintenance fee, if
				applicable, shall replace applicable assessment requirements and
				expenditures.
								(e)Failure To
				payFailure to pay the claim maintenance fee required by
				subsection (a) shall conclusively constitute a forfeiture of the unpatented
				mining claim, mill, or tunnel site by the claimant and the claim shall be
				considered to be null and void by operation of law.
								(f)Relation to
				other lawNothing in this section changes or modifies the
				requirements of subsections (b) or (c) of section 314(b) of the Federal Land
				Policy and Management Act of 1976 (43 U.S.C.
				1744).
								.
				5004.Reducing
			 State subsidies for onshore oil, gas, coal, and mineral leases on public
			 landsSection 35 of the
			 Mineral Leasing Act (30 U.S.C. 191) is amended by striking subsection (b) and
			 inserting the following:
				
					(b)Administrative
				costsBefore making a payment to a State under subsection (a),
				the Secretary of the Treasury shall deduct 2 percent of the payment amount to
				reimburse the administrative costs incurred by the United States in managing
				mineral leasing activities under this
				Act.
					.
			5005.Reducing
			 subsidies for oil, gas, and geothermal energy production on public
			 lands
				(a)Removal of
			 prohibition on increasing fees for permitsSection 365 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15924) is amended—
					(1)by striking
			 subsection (i); and
					(2)by redesignating
			 subsection (j) as subsection (i).
					(b)Disposal of
			 moneys from sales, bonuses, rentals, and royaltiesSection 20 of
			 the Geothermal Steam Act of 1970 (30 U.S.C. 1019) is amended to read as
			 follows:
					
						20.Disposal of
				moneys from sales, bonuses, rentals, and royaltiesSubject
				to section 35 of the Mineral Leasing Act (30 U.S.C. 191), all funds received
				from the sales, bonuses, royalties, and rentals under this Act (including
				payments referred to in section 6) shall be disposed of in the same manner as
				funds received pursuant to section 6 of this Act or section 35 of the Mineral
				Leasing Act (30 U.S.C. 191), as the case may
				be.
						.
				5006.Reducing
			 aviation subsidiesSection
			 44940 of title 49, United States Code, is amended—
				(1)in subsection
			 (a)(1), by inserting in an amount equal to $5.00 per one-way
			 trip after uniform fee;
				(2)by striking
			 subsection (c); and
				(3)in subsection
			 (d)—
					(A)in paragraph (2),
			 by striking subsection (d) each place it appears and inserting
			 this subsection; and
					(B)in paragraph (3),
			 by striking in accordance with paragraph (1) and inserting
			 under subsection (a)(2).
					5007.Targeting
			 Medicare prescription drug assistance to those who need it most
				(a)In
			 generalSection 1860D–13(a) of the Social Security Act (42 U.S.C.
			 1395w–113(a)) is amended by adding at the end the following new
			 paragraph:
					
						(7)Reduction in
				premium subsidy based on incomeThe provisions of subsection (i)
				of section 1839 shall apply to the monthly beneficiary premium under this
				subsection in the same manner as they apply to the monthly premium under such
				section except that in so applying—
							(A)paragraph (1) of
				such subsection (i) to this subsection—
								(i)the reference to
				December 2006 is deemed a reference to December 2009; and
								(ii)the reference to
				the monthly premium is deemed a reference to the base beneficiary premium
				(computed under paragraph (2) of this subsection);
								(B)clause (i) of
				paragraph (3)(A) of such subsection (i) to this subsection, the reference to 25
				percentage points is deemed a reference to the beneficiary premium percentage
				(as specified in paragraph (3) of this subsection);
							(C)clause (ii) of
				paragraph (3)(A) of such subsection (i) to this subsection, the national
				average monthly bid amount (computed under paragraph (4) of this subsection)
				shall be substituted for the amount specified in such clause (ii) (relating to
				the unsubsidized part B premium amount); and
							(D)subparagraph (B)
				of paragraph (3) of such subsection (i) to this subsection, the reference to
				2009 shall be a reference to 2010, the reference to 2007 shall be a reference
				to 2009, and the reference to 2008 shall be a reference to
				2010.
							.
				(b)Conforming
			 amendments
					(1)MedicareSection
			 1860D–13(a)(1) of the Social Security Act (42 U.S.C. 1395w–113(a)(1)) is
			 amended—
						(A)by redesignating
			 subparagraph (F) as subparagraph (G);
						(B)in subparagraph
			 (G), as redesignated by subparagraph (A), by striking (D) and
			 (E) and inserting (D), (E), and (F); and
						(C)by inserting
			 after subparagraph (E) the following new subparagraph:
							
								(F)Increase based
				on incomeThe base beneficiary premium shall be increased
				pursuant to paragraph
				(7).
								.
						(2)Internal
			 Revenue CodeSection 6103(l)(20) of the Internal Revenue Code of
			 1986 (relating to disclosure of return information to carry out Medicare part B
			 premium subsidy adjustment) is amended—
						(A)in the heading,
			 by striking part B premium
			 subsidy adjustment and inserting
			 parts B and D premium
			 subsidy adjustments;
						(B)in subparagraph
			 (A)—
							(i)in
			 the matter preceding clause (i), by inserting or 1860D–13(a)(7)
			 after 1839(i); and
							(ii)in
			 clause (vii), by inserting after the amount of such adjustment
			 the following: or that the amount of the premium of the taxpayer under
			 such subsection (as applied under section 1860D–13(a)(7)) may be subject to
			 adjustment under such section 1860D–13(a)(7) and the amount of such
			 adjustment; and
							(C)in subparagraph
			 (B), by inserting or such section 1860D–13(a)(7) before the
			 period at the end.
						VITargeting
			 wasteful or unnecessary government spending
			6001.Delaying a
			 lunar mission
				(a)In
			 generalExcept as provided in subsection (b)—
					(1)no amounts
			 appropriated or otherwise made available for fiscal year 2010 (or for a fiscal
			 year before fiscal year 2010 that remain available for obligation) may be
			 obligated or expended, and no otherwise obligated amounts that remain available
			 for expenditure may be expended, to support a human lunar mission under the
			 National Aeronautics and Space Administration Constellation Program scheduled
			 to occur before the year 2025; and
					(2)no additional
			 funds may be appropriated to support such a human lunar mission.
					(b)ExceptionsAn
			 amount otherwise covered by the prohibition under subsection (a) of not more
			 than $600,000,000 may be appropriated, obligated, or expended each fiscal year
			 solely for purposes in connection with research and technology development and
			 maintenance of the manufacturing and technology base with respect to the
			 mission described in subsection (a).
				6002.Eliminating
			 the V–22 Osprey
				(a)ProhibitionExcept
			 as provided in subsection (b), no amounts appropriated or otherwise made
			 available for fiscal year 2010 (or for a fiscal year before fiscal year 2010
			 that remain available for obligation) may be obligated or expended, and no
			 otherwise obligated amounts that remain available for expenditure may be
			 expended, for the V–22 or CV–22 Osprey tiltrotor aircraft program.
				(b)Exception for
			 windup of programAmounts covered by the prohibition in
			 subsection (a) that are available for the program described in that subsection
			 may be utilized solely for purposes in connection with the winding up of the
			 program.
				(c)Repeal of
			 superseded authoritySection 127 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2109) is repealed.
				6003.Cutting
			 C–17s
				(a)ProhibitionExcept
			 as provided in subsection (b), no amounts appropriated or otherwise made
			 available for fiscal year 2010 (or for a fiscal year after 2006 and before
			 fiscal year 2010 that remain available for obligation) may be obligated or
			 expended, and no otherwise obligated amounts that remain available for
			 expenditure may be expended, for the C–17 Globemaster III aircraft
			 program.
				(b)Exception for
			 windup of programAmounts covered by the prohibition in
			 subsection (a) that are available for the program described in that subsection
			 may be utilized solely for purposes in connection with the winding up of the
			 program.
				6004.Ending
			 spending for high-risk satellites
				(a)ProhibitionExcept
			 as provided in subsection (b), no amounts appropriated or otherwise made
			 available for fiscal year 2010 (or for a fiscal year before fiscal year 2010
			 that remain available for obligation) may be obligated or expended, and no
			 otherwise obligated amounts that remain available for expenditure may be
			 expended, to research, produce, deploy, or maintain a constellation of
			 nondemonstration satellites under the Space Tracking and Surveillance
			 System.
				(b)Exception for
			 windup of systemAmounts covered by the prohibition in subsection
			 (a) that are available for the system described in that subsection may be
			 utilized solely for purposes in connection with the winding up of the
			 system.
				6005.Reducing cost
			 overruns and delays on major weapons systems
				(a)In
			 generalChapter 144 of title 10, United States Code, is amended
			 by inserting after section 2435 the following new section:
					
						2435a.High-risk
				major defense acquisition programs: alternative acquisition strategies to meet
				essential joint military requirements
							(a)Designation
				requiredThe Under Secretary of Defense for Acquisition,
				Technology, and Logistics shall designate as high-risk for purposes of this
				section a major defense acquisition program if—
								(1)the critical
				technologies of the program have not been demonstrated, or are not planned to
				be demonstrated, in a realistic environment prior to making a production
				decision; or
								(2)the program has
				experienced development cost growth of 25 percent or more, or schedule delays
				of 12 months or more, since receiving a certification pursuant to section 2366a
				of this title.
								(b)Alternative
				acquisition strategy(1)Not later than 60 days
				after the date of the designation of a major defense acquisition program as
				high-risk under subsection (a), the Under Secretary for Acquisition,
				Technology, and Logistics shall—
									(A)review the joint military requirements
				intended to be met by the program to determine whether or not all elements of
				such requirements are essential; and
									(B)develop an alternative acquisition
				strategy that—
										(i)achieves capabilities in increments
				to be delivered in less than five years each; and
										(ii)relies on mature technologies to
				meet all essential elements of the joint military requirement for each
				increment.
										(2)The Under Secretary shall submit to
				the Secretary of Defense and Congress each alternative acquisition strategy
				developed under this subsection. In submitting such strategy to Congress, the
				Under Secretary shall also submit a report on the results of the review
				required by paragraph (1)(B) for purposes of such strategy.
								(c)Continuation of
				program(1)Upon receipt of an
				alternative acquisition strategy to meet joint military requirements under
				subsection (b)(2), the Secretary of Defense shall determine whether or not to
				terminate the major defense acquisition program otherwise intended to meet such
				requirements so as to meet such requirements through the alternative
				acquisition strategy.
								(2)The Secretary shall submit to
				Congress a report on each determination made under paragraph (1). The report on
				a determination shall include a detailed justification of the
				determination
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 144
			 of such title is amended by inserting after the item relating to section 2435
			 the following new item:
					
						
							2435a. High-risk major defense acquisition programs:
				alternative acquisition strategies to meet essential joint military
				requirements.
						
						.
				6006.Reducing
			 spending on unneeded defense spare partsOf the amount appropriated for fiscal year
			 2010 to purchase excess secondary inventory for the Department of the Air
			 Force, the amount available for obligation and expenditure for that purpose in
			 fiscal year 2010 is hereby reduced by $50,000,000.
			6007.Reducing
			 overpayments to defense contractors
				(a)RecoveryNotwithstanding any provision of subchapter
			 VI of chapter 35 of title 31, United States Code, an amount in the aggregate of
			 $50,000,000 shall be derived from amounts recovered by the Department of
			 Defense from erroneous payments to contractors pursuant to recovery audits and
			 activities carried out by the Department under section 3561 of such
			 title.
				(b)Debt
			 reductionThe amount recovered under subsection (a) may be used
			 only for the reduction of the public debt of the United States.
				6008.Ending
			 wasteful intelligence spending
				(a)Vulnerability assessments of major
			 systems
					(1)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by section 305 of this Act, is further
			 amended by inserting after section 506B, as added by section 305(a), the
			 following new section:
						
							506C.Vulnerability assessments of major
		  systems(a)Initial vulnerability assessments
									(1)Requirement for initial vulnerability
				assessmentsThe Director of
				National Intelligence shall conduct an initial vulnerability assessment for any
				major system and its significant items of supply that is proposed for inclusion
				in the National Intelligence Program prior to completion of Milestone B or an
				equivalent acquisition decision. The initial vulnerability assessment of a
				major system and its significant items of supply shall include use of an
				analysis-based approach to—
										(A)identify vulnerabilities;
										(B)define exploitation potential;
										(C)examine the system's potential
				effectiveness;
										(D)determine overall vulnerability; and
										(E)make recommendations for risk
				reduction.
										(2)Limitation on obligation of
				fundsFor any major system
				for which an initial vulnerability assessment is required under paragraph (1)
				on the date of the enactment of the Intelligence Authorization Act for Fiscal Year
				2010, such assessment shall be submitted to the congressional
				intelligence committees within 180 days of such date of enactment. If such
				assessment is not submitted to the congressional intelligence committees within
				180 days of such date of enactment, funds appropriated for the acquisition of
				the major system may not be obligated for a major contract related to the major
				system. Such prohibition on the obligation of funds for the acquisition of the
				major system shall cease to apply at the end of the 30-day period of a
				continuous session of Congress that begins on the date on which Congress
				receives the initial vulnerability assessment.
									(b)Subsequent vulnerability
				assessments(1)The Director of National Intelligence
				shall, periodically throughout the life span of a major system or if the
				Director determines that a change in circumstances warrants the issuance of a
				subsequent vulnerability assessment, conduct a subsequent vulnerability
				assessment of each major system and its significant items of supply within the
				National Intelligence Program.
									(2)Upon the request of a congressional
				intelligence committee, the Director of National Intelligence may conduct a
				subsequent vulnerability assessment of a particular major system and its
				significant items of supply within the National Intelligence Program.
									(3)Any subsequent vulnerability assessment of
				a major system and its significant items of supply shall include use of an
				analysis-based approach and, if applicable, a testing-based approach, to
				monitor the exploitation potential of such system and reexamine the factors
				described in subparagraphs (A) through (E) of subsection (a)(1).
									(c)Major system managementThe Director of National Intelligence shall
				give due consideration to the vulnerability assessments prepared for a given
				major system when developing and determining the National Intelligence Program
				budget.
								(d)Congressional oversight(1)The Director of National Intelligence shall
				provide to the congressional intelligence committees a copy of each
				vulnerability assessment conducted under subsection (a) or (b) not later than
				10 days after the date of the completion of such assessment.
									(2)The Director of National Intelligence shall
				provide the congressional intelligence committees with a proposed schedule for
				subsequent vulnerability assessments of a major system under subsection (b)
				when providing such committees with the initial vulnerability assessment under
				subsection (a) of such system as required by paragraph (1).
									(e)DefinitionsIn this section:
									(1)The term items of
				supply—
										(A)means any individual part, component,
				subassembly, assembly, or subsystem integral to a major system, and other
				property which may be replaced during the service life of the major system,
				including spare parts and replenishment parts; and
										(B)does not include packaging or labeling
				associated with shipment or identification of items.
										(2)The term major system has the
				meaning given that term in section 506A(e).
									(3)The term Milestone B means a
				decision to enter into system development and demonstration pursuant to
				guidance prescribed by the Director of National Intelligence.
									(4)The term vulnerability
				assessment means the process of identifying and quantifying
				vulnerabilities in a major system and its significant items of
				supply.
									.
					(2)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947, as amended by section 305 of this Act, is
			 further amended by inserting after the item relating to section 506B, as added
			 by section 305(b), the following:
						
							
								Sec. 506C.
				Vulnerability assessments of major
				systems.
							
							.
					(3)Definition of major systemParagraph (3) of section 506A(e) of the
			 National Security Act of 1947 (50 U.S.C. 415a–1(e)) is amended to read as
			 follows:
						
							(3)The term major system has the
				meaning given that term in section 4 of the Office of Federal Procurement
				Policy Act (41 U.S.C.
				403).
							.
					(b)Reports on the acquisition of major
			 systems
					(1)Reports
						(A)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by sections 305, 321, and 322 of this
			 Act, is further amended by inserting after section 506D, as added by section
			 322(a)(1), the following new section:
							
								506E.Reports on the acquisition of major
		  systems(a)Annual reports required(1)The Director of National Intelligence shall
				submit to the congressional intelligence committees each year, at the same time
				the budget of the President for the fiscal year beginning in such year is
				submitted to Congress pursuant to section 1105 of title 31, United States Code,
				a separate report on each acquisition of a major system by an element of the
				intelligence community.
										(2)Each report under this section shall be
				known as a Report on the Acquisition of Major Systems.
										(b)ElementsEach report under this section shall
				include, for the acquisition of a major system, information on the
				following:
										(1)The current total acquisition cost for such
				system, and the history of such cost from the date the system was first
				included in a report under this section to the end of the fiscal year
				immediately preceding the submission of the report under this section.
										(2)The current development schedule for the
				system, including an estimate of annual development costs until development is
				completed.
										(3)The planned procurement schedule for the
				system, including the best estimate of the Director of National Intelligence of
				the annual costs and units to be procured until procurement is
				completed.
										(4)A full life-cycle cost analysis for such
				system.
										(5)The result of any significant test and
				evaluation of such major system as of the date of the submission of such
				report, or, if a significant test and evaluation has not been conducted, a
				statement of the reasons therefor and the results of any other test and
				evaluation that has been conducted of such system.
										(6)The reasons for any change in acquisition
				cost, or schedule, for such system from the previous report under this section,
				if applicable.
										(7)The major contracts or subcontracts related
				to the major system.
										(8)If there is any cost or schedule variance
				under a contract referred to in paragraph (7) since the previous report under
				this section, the reasons for such cost or schedule variance.
										(c)Determination of increase in
				costsAny determination of a
				percentage increase in the acquisition costs of a major system for which a
				report is filed under this section shall be stated in terms of constant dollars
				from the first fiscal year in which funds are appropriated for such
				contract.
									(d)Submission to the congressional armed
				services committeesTo the
				extent that the report required by subsection (a) addresses an element of the
				intelligence community within the Department of Defense, the Director of
				National Intelligence shall submit that portion of the report, and any
				associated material that is necessary to make that portion understandable, to
				the Committee on Armed Services of the Senate and the Committee on Armed
				Services of the House of Representatives.
									(e)DefinitionsIn this section:
										(1)The term acquisition cost,
				with respect to a major system, means the amount equal to the total cost for
				development and procurement of, and system-specific construction for, such
				system.
										(2)The term full life-cycle cost,
				with respect to the acquisition of a major system, means all costs of
				development, procurement, construction, deployment, and operation and support
				for such program, without regard to funding source or management control,
				including costs of development and procurement required to support or utilize
				such system.
										(3)The term major contract, with
				respect to a major system acquisition, means each of the 6 largest prime,
				associate, or government-furnished equipment contracts under the program that
				is in excess of $40,000,000 and that is not a firm, fixed price
				contract.
										(4)The term major system has the
				meaning given that term in section 506A(e).
										(5)The term significant test and
				evaluation means the functional or environmental testing of a major
				system or of the subsystems that combine to create a major
				system.
										.
						(B)Applicability dateThe first report required to be submitted
			 under section 506E(a) of the National Security Act of 1947, as added by
			 subparagraph (A), shall be submitted with the budget for fiscal year 2011
			 submitted by the President under section 1105 of title 31, United States
			 Code.
						(C)Table of contents amendmentThe table of contents in the first section
			 of that Act is amended by inserting after the item relating to section 506D, as
			 added by section 322(a)(2), the following new item:
							
								
									Sec. 506E. Reports on the
				acquisition of major
				systems.
								
								.
						(2)Major defense acquisition
			 programsNothing in this
			 subsection, subsection (c), or an amendment made by such subsections, shall be
			 construed to exempt an acquisition program of the Department of Defense from
			 the requirements of chapter 144 of title 10, United States Code or Department
			 of Defense Directive 5000, to the extent that such requirements are otherwise
			 applicable.
					(c)Excessive cost growth of major
			 systems
					(1)NotificationTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by sections 305, 321, 322, and 323 of
			 this Act, is further amended by inserting after section 506E, as added by
			 section 323(a), the following new section:
						
							506F.Excessive cost growth of major systems(a)Cost increases of at least
				25 percent(1)(A)On a continuing basis, and separate from
				the submission of any report on a major system required by section 506E of this
				Act, the program manager shall determine if the acquisition cost of such major
				system has increased by at least 25 percent as compared to the baseline cost of
				such major system.
										(B)Not later than 10 days after the date that
				a program manager determines that an increase described in subparagraph (A) has
				occurred, the program manager shall submit to the Director of National
				Intelligence notification of such increase.
										(2)(A)If, after receiving a notification
				described in paragraph (1)(B), the Director of National Intelligence determines
				that the acquisition cost of a major system has increased by at least 25
				percent, the Director shall submit to the congressional intelligence committees
				a written notification of such determination as described in subparagraph (B),
				a description of the amount of the increase in the acquisition cost of such
				major system, and a certification as described in subparagraph (C).
										(B)The notification required by subparagraph
				(A) shall include—
											(i)an updated cost estimate;
											(ii)the date on which the determination covered
				by such notification was made;
											(iii)contract performance assessment information
				with respect to each significant contract or sub-contract related to such major
				system, including the name of the contractor, the phase of the contract at the
				time of the report, the percentage of work under the contract that has been
				completed, any change in contract cost, the percentage by which the contract is
				currently ahead or behind schedule, and a summary explanation of significant
				occurrences, such as cost and schedule variances, and the effect of such
				occurrences on future costs and schedules;
											(iv)the prior estimate of the full life-cycle
				cost for such major system, expressed in constant dollars and in current year
				dollars;
											(v)the current estimated full life-cycle cost
				of such major system, expressed in constant dollars and current year
				dollars;
											(vi)a
				statement of the reasons for any increases in the full life-cycle cost of such
				major system;
											(vii)the current change and the total change, in
				dollars and expressed as a percentage, in the full life-cycle cost applicable
				to such major system, stated both in constant dollars and current year
				dollars;
											(viii)the completion status of such major system
				expressed as the percentage—
												(I)of the total number of years for which
				funds have been appropriated for such major system compared to the number of
				years for which it is planned that such funds will be appropriated; and
												(II)of the amount of funds that have been
				appropriated for such major system compared to the total amount of such funds
				which it is planned will be appropriated;
												(ix)the action taken and proposed to be taken
				to control future cost growth of such major system; and
											(x)any changes made in the performance or
				schedule of such major system and the extent to which such changes have
				contributed to the increase in full life-cycle costs of such major
				system.
											(C)The certification described in this
				subparagraph is a written certification made by the Director and submitted to
				the congressional intelligence committees that—
											(i)the acquisition of such major system is
				essential to the national security;
											(ii)there are no alternatives to such major
				system that will provide equal or greater intelligence capability at equal or
				lesser cost to completion;
											(iii)the new estimates of the full life-cycle
				cost for such major system are reasonable; and
											(iv)the management structure for the
				acquisition of such major system is adequate to manage and control full
				life-cycle cost of such major system.
											(b)Cost increases of at least
				50 percent(1)(A)On a continuing basis, and separate from
				the submission of any report on a major system required by section 506E of this
				Act, the program manager shall determine if the acquisition cost of such major
				system has increased by at least 50 percent as compared to the baseline cost of
				such major system.
										(B)Not later than 10 days after the date that
				a program manager determines that an increase described in subparagraph (A) has
				occurred, the program manager shall submit to the Director of National
				Intelligence notification of such increase.
										(2)If, after receiving a notification
				described in paragraph (1)(B), the Director of National Intelligence determines
				that the acquisition cost of a major system has increased by at least 50
				percent as compared to the baseline cost of such major system, the Director
				shall submit to the congressional intelligence committees a written
				certification stating that—
										(A)the acquisition of such major system is
				essential to the national security;
										(B)there are no alternatives to such major
				system that will provide equal or greater intelligence capability at equal or
				lesser cost to completion;
										(C)the new estimates of the full life-cycle
				cost for such major system are reasonable; and
										(D)the management structure for the
				acquisition of such major system is adequate to manage and control the full
				life-cycle cost of such major system.
										(3)In addition to the certification required
				by paragraph (2), the Director of National Intelligence shall submit to the
				congressional intelligence committees an updated notification, with current
				accompanying information, as required by subsection (a)(2).
									(c)Prohibition on obligation of
				funds(1)If a written certification required under
				subsection (a)(2)(A) is not submitted to the congressional intelligence
				committees within 90 days of the notification made under subsection (a)(1)(B),
				funds appropriated for the acquisition of a major system may not be obligated
				for a major contract under the program. Such prohibition on the obligation of
				funds shall cease to apply at the end of the 30-day period of a continuous
				session of Congress that begins on the date on which Congress receives the
				notification required under subsection (a)(2).
									(2)If a written certification required under
				subsection (b)(2) is not submitted to the congressional intelligence committees
				within 90 days of the notification made under subsection (b)(1)(B), funds
				appropriated for the acquisition of a major system may not be obligated for a
				major contract under the program. Such prohibition on the obligation of funds
				for the acquisition of a major system shall cease to apply at the end of the
				30-day period of a continuous session of Congress that begins on the date on
				which Congress receives the notification required under subsection
				(b)(3).
									(d)Initial certificationsNotwithstanding subsection (c), for any
				major system for which a written certification is required under either
				subsection (a)(2) or (b)(2) on the date of the enactment of the
				Intelligence Authorization Act for Fiscal
				Year 2010, such written certification shall be submitted to the
				congressional intelligence committees within 180 days of such date of
				enactment. If such written certification is not submitted to the congressional
				intelligence committees within 180 days of such date of enactment, funds
				appropriated for the acquisition of a major system may not be obligated for a
				major contract under the program. Such prohibition on the obligation of funds
				for the acquisition of a major system shall cease to apply at the end of the
				30-day period of a continuous session of Congress that begins on the date on
				which Congress receives the notification required under subsection (a)(2) or
				(b)(3).
								(e)Submission to the congressional armed
				services committeesTo the
				extent that a submission required to be made to the congressional intelligence
				committees under this section addresses an element of the intelligence
				community within the Department of Defense, the Director of National
				Intelligence shall submit that portion of the submission, and any associated
				material that is necessary to make that portion understandable, to the
				Committee on Armed Services of the Senate and the Committee on Armed Services
				of the House of Representatives.
								(f)DefinitionsIn this section:
									(1)The term acquisition cost has
				the meaning given that term in section 506E(d).
									(2)The term baseline cost, with
				respect to a major system, means the projected acquisition cost of such system
				that is approved by the Director of National Intelligence at Milestone B or an
				equivalent acquisition decision for the development, procurement, and
				construction of such system. The baseline cost may be in the form of an
				independent cost estimate.
									(3)The term cost estimate—
										(A)means an assessment and quantification of
				all costs and risks associated with the acquisition of a major system based
				upon reasonably available information at the time a written certification is
				required under either subsection (a)(2) or (b)(2); and
										(B)does not mean an independent cost
				estimate.
										(4)The term full life-cycle cost
				has the meaning given that term in section 506E(d).
									(5)The term independent cost
				estimate has the meaning given that term in section 506A(e).
									(6)The term major system has the
				meaning given that term in section 506A(e).
									(7)The term Milestone B means a
				decision to enter into system development and demonstration pursuant to
				guidance prescribed by the Director of National Intelligence.
									(8)The term program manager, with
				respect to a major system, means—
										(A)the head of the element of the intelligence
				community which is responsible for the budget, cost, schedule, and performance
				of the major system; or
										(B)in the case of a major system within the
				Office of the Director of National Intelligence, the deputy who is responsible
				for the budget, cost, schedule, and performance of the major
				system.
										.
					(2)Table of contents amendmentThe table of contents in the first section
			 of that Act, as amended by sections 305, 321, 322, and 323 of this Act, is
			 further amended by inserting after the items relating to section 506E, as added
			 by section 323(a)(3), the following new item:
						
							
								Sec. 506F. Excessive
				cost growth of major
				systems.
							
							.
					(d)Future budget projections
					(1)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by sections 305, 321, 322, 323, and
			 324 of this Act, is further amended by inserting after section 506F, as added
			 by section 324(a), the following new section:
						
							506G.Future budget projections(a)Future Year Intelligence
				Plans(1)The Director of National Intelligence, with
				the concurrence of the Office of Management and Budget, shall provide to the
				congressional intelligence committees a Future Year Intelligence Plan, as
				described in paragraph (2), for—
										(A)each expenditure center in the National
				Intelligence Program; and
										(B)each major system in the National
				Intelligence Program.
										(2)(A)A Future Year Intelligence Plan submitted
				under this subsection shall include the year-by-year proposed funding for each
				center or system referred to in subparagraph (A) or (B) of paragraph (1), for
				the budget year for which the Plan is submitted and not less than the 4
				subsequent budget years.
										(B)A
				Future Year Intelligence Plan submitted under subparagraph (B) of paragraph (1)
				for a major system shall include—
											(i)the estimated total life-cycle cost of such
				major system; and
											(ii)any major acquisition or programmatic
				milestones for such major system.
											(b)Long-term Budget Projections(1)The Director of National Intelligence, with
				the concurrence of the Director of the Office of Management and Budget, shall
				provide to the congressional intelligence committees a Long-term Budget
				Projection for each element of the National Intelligence Program acquiring a
				major system that includes the budget for such element for the 5-year period
				following the last budget year for which proposed funding was submitted under
				subsection (a)(2)(A).
									(2)A Long-term Budget Projection submitted
				under paragraph (1) shall include projections for the appropriate element of
				the intelligence community for—
										(A)pay and benefits of officers and employees
				of such element;
										(B)other operating and support costs and minor
				acquisitions of such element;
										(C)research and technology required by such
				element;
										(D)current and planned major system
				acquisitions for such element; and
										(E)any unplanned but necessary next-generation
				major system acquisitions for such element.
										(c)Submission to CongressEach Future Year Intelligence Plan or
				Long-term Budget Projection required under subsection (a) or (b) shall be
				submitted to Congress along with the budget for a fiscal year submitted to
				Congress by the President pursuant to section 1105 of title 31, United States
				Code.
								(d)Content of Long-Term Budget
				Projections(1)Each Long-term Budget Projection submitted
				under subsection (b) shall include—
										(A)a budget projection based on constrained
				budgets, effective cost and schedule execution of current or planned major
				system acquisitions, and modest or no cost-growth for undefined,
				next-generation systems; and
										(B)a budget projection based on constrained
				budgets, modest cost increases in executing current and planned programs, and
				more costly next-generation systems.
										(2)Each budget projection required by
				paragraph (1) shall include a description of whether, and to what extent, the
				total projection for each year exceeds the level that would result from
				applying the most recent Office of Management and Budget inflation estimate to
				the budget of that element of the intelligence community.
									(e)New major system affordability
				report(1)Beginning on February 1, 2010, not later
				than 30 days prior to the date that an element of the intelligence community
				may proceed to Milestone A, Milestone B, or an analogous stage of system
				development, in the acquisition of a major system in the National Intelligence
				Program, the Director of National Intelligence, with the concurrence of the
				Director of the Office of Management and Budget, shall provide a report on such
				major system to the congressional intelligence committees.
									(2)(A)A report submitted under paragraph (1)
				shall include an assessment of whether, and to what extent, such acquisition,
				if developed, procured, and operated, is projected to cause an increase in the
				most recent Future Year Intelligence Plan and Long-term Budget Projection for
				that element of the intelligence community.
										(B)If an increase is projected under
				subparagraph (A), the report required by this subsection shall include a
				specific finding, and the reasons therefor, by the Director of National
				Intelligence and the Director of the Office of Management and Budget that such
				increase is necessary for national security.
										(f)DefinitionsIn this section:
									(1)The term major system has the
				meaning given that term in section 506A(e).
									(2)The term Milestone A means a
				decision to enter into concept refinement and technology maturity demonstration
				pursuant to guidance issued by the Director of National Intelligence.
									(3)The term Milestone B means a
				decision to enter into system development, integration, and demonstration
				pursuant to guidance prescribed by the Director of National
				Intelligence.
									.
					(2)Applicability dateThe first Future Year Intelligence Plan or
			 Long-term Budget Projection required to be submitted under subsection (a) or
			 (b) of section 506G of the National Security Act of 1947, as added by paragraph
			 (1), shall be submitted with the budget for fiscal year 2011 submitted by the
			 President under section 1105 of title 31, United States Code.
					(3)Table of contents amendmentThe table of contents in the first section
			 of that Act, as amended by sections 305, 321, 322, 323, and 324 of this Act, is
			 further amended by inserting after the items relating to section 506F, as added
			 by section 324(b), the following new item:
						
							
								Sec. 506G. Future budget
				projections.
							
							.
					(e)Correcting long-Standing material
			 weaknesses
					(1)DefinitionsIn this subsection:
						(A)Covered element of the intelligence
			 communityThe term
			 covered element of the intelligence community means—
							(i)the Central Intelligence Agency;
							(ii)the Defense Intelligence Agency;
							(iii)the National Geospatial-Intelligence
			 Agency;
							(iv)the National Reconnaissance Office;
			 or
							(v)the National Security Agency.
							(B)Independent auditorThe term independent auditor
			 means an individual who—
							(i)(I)is a Federal, State, or local government
			 auditor who meets the independence standards included in generally accepted
			 government auditing standards; or
								(II)is a public accountant who meets such
			 independence standards; and
								(ii)is designated as an auditor by the Director
			 of National Intelligence or the head of a covered element of the intelligence
			 community, as appropriate.
							(C)Long-standing, correctable material
			 weaknessThe term
			 long-standing, correctable material weakness means a material
			 weakness—
							(i)that was first reported in the annual
			 financial report of a covered element of the intelligence community for a
			 fiscal year prior to fiscal year 2007; and
							(ii)the correction of which is not
			 substantially dependent on a business system that will not be implemented prior
			 to the end of fiscal year 2010.
							(D)Material weaknessThe term material weakness has
			 the meaning given that term under the Office of Management and Budget Circular
			 A–123, entitled Management's Responsibility for Internal
			 Control, revised December 21, 2004.
						(E)Covered programThe term covered program
			 means—
							(i)the Central Intelligence Agency
			 Program;
							(ii)the Consolidated Cryptologic
			 Program;
							(iii)the General Defense Intelligence
			 Program;
							(iv)the National Geospatial-Intelligence
			 Program; or
							(v)the National Reconnaissance Program.
							(F)Senior intelligence management
			 officialThe term
			 senior intelligence management official means an official within a
			 covered element of the intelligence community who holds a position—
							(i)(I)for which the level of the duties and
			 responsibilities and the rate of pay are comparable to that of a
			 position—
									(aa)above grade 15 of the General Schedule (as
			 described in section 5332 of title 5, United States Code); or
									(bb)at or above level IV of the Executive Level
			 (as described in section 5315 of title 5, United States Code); or
									(II)as the head of a covered element of the
			 intelligence community; and
								(ii)which is compensated for employment with
			 funds appropriated pursuant to an authorization of appropriations in this
			 Act.
							(2)Identification of senior intelligence
			 management officials
						(A)Requirement to identifyNot later than 30 days after the date of
			 the enactment of this Act, the head of a covered element of the intelligence
			 community shall identify each senior intelligence management official of such
			 element who is responsible for correcting a long-standing, correctable material
			 weakness.
						(B)Head of a covered element of the
			 intelligence communityThe
			 head of a covered element of the intelligence community may designate himself
			 or herself as the senior intelligence management official responsible for
			 correcting a long-standing, correctable material weakness.
						(C)Requirement to update
			 designationIn the event a
			 senior intelligence management official identified under subparagraph (A) is
			 determined by the head of the appropriate covered element of the intelligence
			 community to no longer be responsible for correcting a long-standing,
			 correctable material weakness, the head of such element shall identify the
			 successor to such official not later than 10 days after the date of such
			 determination.
						(3)NotificationNot later than 10 days after the date that
			 the head of a covered element of the intelligence community has identified a
			 senior intelligence management official pursuant to subsection (b)(1), the head
			 of such element shall provide written notification of such identification to
			 the Director of National Intelligence and to such senior intelligence
			 management official.
					(4)Independent review
						(A)Notification of correction of
			 deficiencyA senior
			 intelligence management official who has received a notification under
			 paragraph (3) regarding a long-standing, correctable material weakness shall
			 notify the head of the appropriate covered element of the intelligence
			 community, not later than 5 days after the date that such official determines
			 that the specified material weakness is corrected.
						(B)Requirement for independent review
							(i)In generalNot later than 10 days after the date a
			 notification is provided under subparagraph (A), the head of the appropriate
			 covered element of the intelligence community shall appoint an independent
			 auditor to conduct an independent review to determine whether the specified
			 long-standing, correctable material weakness has been corrected.
							(ii)Review already in processIf an independent review is already being
			 conducted by an independent auditor, the head of the covered element of the
			 intelligence community may approve the continuation of such review to comply
			 with clause (i).
							(iii)Conduct of reviewA review conducted under clause (i) or (ii)
			 shall be conducted as expeditiously as possible and in accordance with
			 generally accepted accounting principles.
							(C)Notification of results of
			 reviewNot later than 5 days
			 after the date that a review required by subparagraph (B) is completed, the
			 independent auditor shall submit to the head of the covered element of the
			 intelligence community, the Director of National Intelligence, and the senior
			 intelligence management official involved a notification of the results of such
			 review.
						(5)Congressional oversightThe head of a covered element of the
			 intelligence community shall notify the congressional intelligence committees
			 not later than 30 days after the date of—
						(A)that a senior intelligence management
			 official is identified under paragraph (2)(A) and notified under paragraph (3);
			 or
						(B)the correction of a long-standing,
			 correctable material weakness, as verified by an independent review under
			 paragraph (4)(B).
						6009.Ending the
			 IRS slush fundThe Internal
			 Revenue Service shall deposit in the Treasury as miscellaneous receipts all of
			 the fees it receives for services.
			6010.Rescinding
			 unspent earmarks
				(a)DefinitionIn
			 this section, the term earmark means the following:
					(1)A congressionally
			 directed spending item, as defined in Rule XLIV of the Standing Rules of the
			 Senate.
					(2)A congressional
			 earmark for purposes of Rule XXI of the House of Representatives.
					(b)RescissionAny appropriated earmark with more than 90
			 percent of the appropriated amount remaining available for obligation at the
			 end of the 9th fiscal year following the fiscal year in which the earmark was
			 made available is rescinded effective at the end of that 9th fiscal
			 year.
				(c)Agency
			 identification and reports
					(1)Agency
			 identificationEach Federal agency shall identify and report
			 every project that is an earmark with an unobligated balance at the end of each
			 fiscal year to the Director of OMB.
					(2)Annual
			 reportThe Director of OMB shall submit to Congress and
			 publically post on the website of OMB an annual report that includes—
						(A)a listing and
			 accounting for earmarks with unobligated balances summarized by agency
			 including the amount of the original earmark, amount of the unobligated balance
			 and year when the funding expires, if applicable;
						(B)the number of
			 rescissions resulting from this section and the annual savings resulting from
			 this section for the previous fiscal year; and
						(C)a listing a
			 accounting for earmarks scheduled to be rescinded at the end of the current
			 fiscal year.
						6011.Repealing the
			 rail-line relocation programSection 20154 of title 49, United States
			 Code, is repealed.
			6012.Eliminating
			 Radio/TV marti at the Office of Cuba Broadcasting
				(a)Radio
			 Broadcasting to Cuba ActThe Radio Broadcasting to Cuba Act (22
			 U.S.C. 1465 et seq.) is repealed.
				(b)Television
			 Broadcasting to Cuba ActThe
			 Television Broadcasting to Cuba Act (22 U.S.C. 1465aa et seq.) is
			 repealed.
				(c)Report on
			 public communication with Cuban peopleNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of State, in consultation with the
			 Broadcasting Board of Governors, the International Broadcasting Bureau, and
			 other relevant agencies and organizations, shall submit a report to the
			 Committee on Appropriations of the
			 Senate, the Committee on
			 Foreign Relations of the Senate, the
			 Committee on Appropriations of the House of
			 Representatives, and the Committee on Foreign Affairs of the House of
			 Representatives that describes—
					(1)alternatives to
			 television and radio broadcasts for disseminating news and information to, and
			 otherwise communicating with, the Cuban people, including DVDs, the Internet,
			 cell phones, and other handheld electronic devices; and
					(2)the relative
			 effectiveness of each of the communication alternatives identified under
			 paragraph (1).
					6013.Ending
			 support for the Colombian militaryNone of the funds appropriated or otherwise
			 made available by any Act under the headings international narcotics control and law
			 enforcement or foreign military financing
			 program may be used for direct support to the military
			 forces of the Government of Colombia.
			
